Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, thank you for including my speech in the Minutes. It appears a little cryptic, because the reason why I actually spoke was that I was the rapporteur when the Secretary-General was given the possibility of using force if necessary, but the immediate reason was, of course, the fight that took place in the corridor. I do not wish to go into details, but the victim has now lodged a complaint, and I hope that you will treat it very seriously, leaving aside any amendment to the Rules of Procedure.
Let me first look at that section of the Minutes.
What is the mistake?
Mr President, my brevity has made my speech appear rather cryptic, but the Minutes themselves are not incorrect. I have expressed my thanks, but I feel that some clarification is necessary, as I should be glad to explain to you later.
Mr President, under item 5 of the Minutes yesterday - Membership of political groups - you announced that the Groupe Europe des Nations (Europe of Nations Group) had dissolved because it had not got enough nations .
As many colleagues know, Sir Jimmy Goldsmith has another party - the Referendum Party - and he will be fighting an election in the United Kingdom under his British citizenship.
You referred to Rule 29(2) but that Rule simply says that 'The minimum number of Members required to form a political group shall be 29 if they come from one Member State...' - if they come from! Mr President, could you confirm that means elected from, otherwise Mr Goldsmith could attempt to use his British citizenship and thereby establish another nation .
(Applause)
Mr President, in the item concerning the debate on energy efficiency and gas and electricity distribution, all the committees which delivered an opinion are referred to, with the exception of the Committee on Budgets. I also delivered an opinion on behalf of the Committee on Budgets. Is this not something of a scandal?
That will be corrected, Mrs Haug.
Mr President, following my intervention yesterday concerning photographers equipped with longrange lenses in Parliament, several worried Members asked me who they were photographing. The people concerned were Mr Francis Demange of the Gamma Press Agency and Mr Jean-Philippe Ksiazek of the AFP Agency. They told Parliament's Security Service that they were taking pictures for architectural purposes of the outside of the building. I would leave it to my French colleagues to judge whether these people were actually interested in the architecture of the building.
On further investigation it seems that they were trying to spy on room IPE2 425, which is the office of one of our former Members, Mr Bernard Tapie.
For the information of Mr Hallam and all other Members, the Bureau considered this matter yesterday evening, and we agreed that the rules which have long existed in writing must be respected in Parliament. One of these rules is that filming and taking photographs is not permitted in the restaurants, bars and cafeterias, in Members' offices, and in a third area which escapes me for the moment. A copy of the decision in question is just being fetched for me.
That has long been the rule, and yesterday the Bureau agreed to instruct Parliament's administration to ensure that these provisions are respected.
(Parliament approved the Minutes)
Decision on urgency
Mr President, the point at issue here is the question of the legal base. We already have the report before us in the Committee on Budgetary Control, but this is not an urgent matter, given that we have been working on the question since December 1993 and have yet to receive an appropriate answer from the Council. We therefore decided yesterday in the committee that urgent procedure should be rejected.
(Parliament rejected the request for urgent procedure)
Mr President, this was also discussed at our meeting yesterday. Since the Court of Auditors has some very clear comments to make on the management of the appropriations, the committee is proposing not to deal with this report as an urgency, but to review it in the light of these findings, so that we can then produce a detailed opinion. We are therefore against urgent procedure.
(Parliament rejected the request for urgent procedure)
Mr President, the Committee on Fisheries yesterday unanimously agreed to reject this decision on urgency.
(Parliament rejected the request for urgent procedure)
Mr President, the point here is that we have almost unanimously approved the Europe Agreement and now need to bring the interim agreement - which anticipates the economic and trade policy aspects, pending completion of the ratification process in the Member States - into force by 1 January. The committee decided unanimously yesterday to agree to urgent procedure, and also adopted the report. I would ask the House to take the same line here.
(Parliament agreed to urgent procedure)
Court of Auditors' annual report and general budget activities
The next item is the presentation by Mr Friedmann, President of the Court of Auditors of the European Communities, of the annual report and statement of assurance as regards activities arising from the general budget for the 1995 financial year.
I give the floor to Mr Friedmann, President of the Court of Auditors.
Mr President, ladies and gentlemen, it is a great honour for me, in the first year of my presidency, to be able to present to the honourable Members of this House the annual report and the statement of assurance of the European Court of Auditors for the financial year 1995. This comes at a time when important decisions have to be taken for the future of Europe. They include decisions on economic and monetary union, the development of the Structural Funds and of the common agricultural policy, the future financing of the Community and the eastward expansion of the European Union. The audit findings of the European Court of Auditors are certainly not the only, but, nonetheless, an important criterion for setting the course for the future.
Let me now present the findings of our latest annual report. On the revenue side of the budget, the Court makes mention of the following facts: VAT revenue fell in 1993 by between 5 and 6 %. This is undoubtedly a result of the abolition of tax frontiers which came into effect on 1 January 1993. GNP figures calculated by the Member States are not always reliable, or comparable either. This has repercussions on the contributions paid by the Member States to the EU, and on refunds to the Member States from the EU. And because of the inadequate application of legislation relating to inward processing, the Community is losing several million ECU every year.
The European Court of Auditors is grateful to Parliament that it has entrusted the first committee of inquiry in its history with the examination of the Community transit procedure. We have repeatedly pointed out, in our annual reports, the need for clarification in this field. We shall therefore be glad to support the work of this committee.
There are signs that the reforms of the common agricultural policy which were introduced in 1992 are beginning to take effect. Stocks of grain in storage have been greatly reduced. A similar positive development in the case of beef has been eclipsed by the effects of BSE. The reduction in surpluses meant that in both 1994 and 1995, storage costs and export subsidies fell. In its annual report, the European Court of Auditors makes the following critical comments. Of the ECU 160 million which were placed at the disposal of the Member States in 1994 and 1995 for the purpose of detecting fraud, ECU 16.5 m - some 10 %, in other words - was not adequately vouched for.
In Germany, the channels of trade in pigs which had possibly been exposed to contamination with swine fever could not always be traced. This means there was a risk that this meat may have reappeared on the market.
In connection with the export of feta cheese from Denmark to Iran, a total of ECU 16 m in export refunds was paid in error. This figure is based on a projection by the European Court of Auditors, using the results of checks carried out by the Danish authorities, these having been incorporated in a special report by Denmark's national audit body.
In the Member States which are the main producers of olive oil, there has still been no improvement in the olive cultivation registers, although this has been called for by the Council and Parliament. This means that there is no reliable control mechanism in this sector.
There has been a similar lack of progress with the introduction of land registers for rice-growing areas. On the other hand, the improved methods of control which the Court called for in its annual report for 1992 have been introduced for the cotton market.
Due to the rise in the amount of aid for flax cultivation, there is now a risk of overproduction.
Turning to fisheries policy, contributions towards equipment for the surveillance of fishing activities were too generous. The Commission did not monitor rigorously enough the imposition of penalties on fishing vessels for infringements of the regulations. Aid to further the modernization of businesses which are active in the fishing sector was even paid in areas where there was a lack of fish or of the necessary infrastructure. Where investments in the fishing sector were financed by leasing contracts, the total amount covered by the contract was treated as valid expenditure. This is incorrect, as the instalments will not be paid until the following years.
In the context of our certification audit we discovered, amongst other things, that land for which applications for subsidies were submitted did not exist; that the data supplied concerning land, produce and livestock numbers bore no relation to reality; and that subsidies were requested from the national paying agencies although the payments concerned had not been made.
The second-largest quantity of expenditure in the EU's budget is accounted for by the Structural Funds. From a budgetary point of view, their problem lies in the discrepancy between the payment appropriations and the payments which were actually made. In 1995, payment appropriations amounted to almost ECU 24 billion; actual payments, however, came to only ECU 19.5 bn. The reasons why payments fall short of appropriations are, amongst others: co-financing difficulties, the failure of the national administrations to cope with the demands made upon them, and absorption difficulties in the economies concerned. It must be emphasized here, however, that it is not only important to disburse funds swiftly, but also sensibly. This does not appear to be possible, to a sufficient extent, with the Structural Funds. Of the Social Fund's 850 operational programmes for the period between 1990 and 1993, for example, a mere 37 % had been completed by the beginning of 1996. The situation is even more serious for the Community Initiatives - the figure there was only 15 %. In addition, the following criticisms must be made: the Commission has difficulties in bringing dormant projects to a close. In 1995 alone, a total of ECU 900 m of Structural Fund resources were committed to so-called 'dormant projects' which could be cancelled. Assistance is scattered too widely. At present, about 50 % of the EU's population is covered by the Fund's objectives. A re-examination of the eligibility criteria in order to achieve greater concentration is necessary. The Commission must continue its efforts to improve assessment. Profitable investments should be financed to a larger extent through loans.
As in previous years, we find that ineligible expenditure is being subsidized, Member States are retaining commission and deductions from Community aid, applications are being submitted for subsidies towards expenditure which has not yet been incurred, estimates of expenditure are being entered as actual expenditure, and expenditure certificates contain higher sums than were actually paid.
In the case of the countries of Central and Eastern Europe and the newly independent states, the value of concluded contracts was, at the end of 1995, approximately ECU 2 bn less than the commitments in the case of the PHARE programme, and ECU 644 m in the case of the TACIS programme. The situation at Chernobyl, where appropriations are being disbursed only meagrely, despite a glaring lack of safety, demonstrates how alarming this can be. In addition, the following observations may be made with regard to the PHARE and TACIS programmes. Staff management at the Commission must be improved. The Commission should also be more circumspect in delegating to third parties tasks that should be performed by a public service body. The EU delegations in the countries of Central and Eastern Europe should be given greater authority, so that on-the-spot management and monitoring duties can be carried out more effectively. Serious consideration should be given to the possibility of co-financing by the countries of Central and Eastern Europe, so as to awaken interest on their part. Conflicts of interest in the awarding of public contracts are to be avoided.
With regard to cooperation with developing countries and non-Member States, with the exception of the countries of Central and Eastern Europe, the following points should be made: there is too great a discrepancy between commitment appropriations and payment appropriations; many commitments were entered in the accounts only in December 1995, in order to avoid the cancellation of unused appropriations; payment appropriations which had not been utilized were carried over to the next year, contrary to budgetary rules.
When examining the European Development Fund under the Lomé Convention, the Court established that some countries have not fulfilled their obligation, when using counterpart funds, to pay special attention to the most disadvantaged sections of the population, that is to say the poor, women and children. Some countries instead used considerable amounts to pay off public debts. Last year, the Court also issued a special report concerning the signature of the contract for the construction of the new Parliament building here in Strasbourg. In this, the Court pointed out that the contract had been concluded without the prior approval of the Financial Controller, that the European Parliament is nevertheless required to meet obligations it has entered into, and that, internally speaking, the European Parliament should ensure a clear separation of duties.
The Court also published a special report on the MED programmes and one on the administration of Mostar by the European Union. As regards the MED programmes, the Court's conclusions were, inter alia : that the delegation of powers to the Agency for Transmediterranean Networks - the ATMN - went too far, and that serious conflicts of interest had arisen, in that the same consultancies were involved in both the conception of the programmes and the drawing-up of funding proposals, and that contracts had been awarded freely to Technical Assistance Bureaux whose managers were also members of the management board of the ATMN.
In the special report on Mostar, it was established that the EU aid had made an important contribution to the economic reconstruction of the city, but that the basic political objective, that is to say to facilitate the coexistence of the different ethnic groups, could not be fully achieved; that the EU Administrator was not involved in staff recruitment policy to any significant extent; that there was no clear separation of responsibilities between the Council, the advisory working parties, the Commission and Parliament; and that lasting structures should be established and suitable staff recruited for a common foreign and security policy.
I now come to the statement of assurance. The Court has now, for the second time, issued statements of assurance pertaining to the general budget and to the European Development Funds. Both statements are concerned with the legality and regularity of the accounts and the underlying transactions, not with sound financial management. As regards the statement on the general budget, the following observations may be made: the accounts are reliable, that is to say the budgetary accounts for 1995 essentially provide a true picture of the revenue and expenditure. On the other hand, as in 1994, the Court was unable to issue a positive statement as to the legality and regularity of the transactions underlying 1995 payments, on account of the volume of the errors which were found. On the basis of the errors found in the random samples, which amounted to some ECU 180 m, an error rate of 5.9 % of all payments made in 1995 can be extrapolated; this represents an amount of approximately ECU 4 bn. I should explicitly add, however, that these observations do not concern the Commission alone, since 80 % of the budget is, after all, implemented by the Member States. These 'substantial material errors' are errors with an immediate impact on the Community budget. By far the greater number of cases involve aspects I have already mentioned, relating to set-aside, livestock numbers, and so on.
As in 1994, the Court again found that formal errors relating to the legality and regularity of payments were occurring far too frequently. These errors consist of infringements of statutory provisions and regulations, but do not necessarily have a measurable effect on the underlying transactions financed from the Community budget. This is why no amounts or percentages were provided in this context. Here I should like to thank my British colleague, John Wiggins, who is responsible for the certification as a whole.
The extent of the 'substantial material errors' found by the Court is largely comparable to that found in 1994, and this is something to be welcomed. I would make the point, however, that the scale on which the Court was unable to carry out audits because of insufficient documentation, for example, has been considerably reduced. Whereas 14 % of all expenditure was involved in 1994, the figure is now only 2.3 %. I therefore welcome the fact that this percentage has declined. There are more errors in the Structural Funds than in agriculture. About half the errors found were attributable to national and regional authorities, and the other half to the final beneficiaries.
The Court acknowledges that the Commission has made a series of improvements in its budgetary management, for example in the way that advance payments are dealt with. In the case of the Member States, which as explained are responsible for 80 % of the management of Community resources, the Court was also able to discern certain improvements. Mr Liikanen will no doubt go into further detail here. At this point, I should like to express sincere thanks to both him and his colleague Mrs Gradin for their cooperation.
As regards the 1995 statement of assurance on the sixth and seventh European Development Funds, for which my Italian colleague Giorgio Clemente is responsible, the Court was able to issue a positive statement - unlike last year - despite a number of remaining weaknesses. In the case of the underlying payment transactions, the Court estimates that substantial errors amount to ECU 32.6 m, or 2.1 % of total payments.
I should like to take this opportunity of mentioning very briefly some other activities of the Court. In connection with the 1996 Intergovernmental Conference, the Court has put forward proposals to improve the efficiency of its audits. The European Court of Auditors would like to express its satisfaction at the fruitful working relationship it has with the Council, and especially the Ecofin Council, the Commission and the national audit bodies. In a few days' time, the heads of all the national audit bodies of the Member States are meeting with us in Luxembourg. Recently, we were also visited by the heads of the national audit bodies of the countries of Central and Eastern Europe for a two and a half day seminar. I am particularly pleased with the fruitful cooperation with you, the European Parliament, and especially with the Committee on Budgetary Control and the Committee on Budgets. As the representatives of the Committee on Budgetary Control, I should like to thank you, Mrs Theato, and your principal rapporteur, Mr Wynn. If you did not take up our audit findings and translate them into action, the Court of Auditors would be like a knight without a sword. Many of our initiatives have been taken up with your assistance, and we in turn have received many valuable suggestions from you in the course of our discussions. For this, I should like to express the heartfelt thanks of the Members and all the staff of the European Court of Auditors. And I must thank the House for listening to me attentively at such length!
Mr President, President Friedmann, it is never a pleasant moment for an auditee to listen to the report of his auditor, even less so in public. But if some of it is painful, it is useful pain which helps the Commission and the Community to improve the use of the Community finances.
Any improvement can only be slow. The Community budget is not big in size, but complex to execute. Many people have to change their approach: from the Commission to the Member States, to the regions, to the municipalities. The Annual Report of the Court of Auditors for 1995 shows that there is no doubt about the direction to be taken. It only takes determination to get there. In many languages we have a saying that a big ship turns slowly. But I am convinced it will turn and it is turning already.
The Annual Report for 1995 acknowledges the initiatives taken in the framework of the sound and efficient management 2000 project and I will come back to that. But there are quite a few other changes which have been made on the insistence of the Court of Auditors and of the European Parliament, especially its Committee on Budgetary Control, and which the Court recognizes in the 1995 report have improved the use of the Community's finances. For example, I was glad the Court mentioned explicitly the good results of the PHARE programme for SMEs in Hungary and Slovakia. Positive feedback can also be a tool for change.
Other specific improvements have been undertaken since last year's report and should make themselves felt in the years to come. Regulations have been changed as, for example, the new common market organizations for fruit and vegetables, which was a big issue last year, or the improved project selection mechanisms in the LIVE II programme. There is also the improved management of the external delegations and the new electronic inventory for the Commission's furniture, another big item in the press last year.
You will find in the Commission's replies on to the 1995 Annual Report further commitments to draw lessons from the Court's observations. Encompassing such specific policy improvement is the attempt of SEM 2000 initiative to change the budgetary culture of the Community from the Commission to the actual implementing authority. Stages I and II of this initiative concerning the Commission itself have already achieved visible results. Let me refer to three points, beginning with the restructuring of the directorates-general to strengthen their financial management. This includes the new financial directors, many of whom are now in place, as was the wish of the European Parliament.
Secondly, the new budget procedure. The Commission now discusses its priorities first, before deciding on individual credit allocations. This kind of budget priority debate takes place in January, well before the final decision on the budget contents. The new procedure also strengthens the link between the allocation of financial and human resources, as is necessary. Thirdly, there is a much stronger emphasis on evaluation throughout the house, in particular for new spending proposals.
As far as stage III of this project is concerned - the new partnership with the Member States - it was clear from the beginning that this would be the most difficult but also the most important element. I am happy to inform you today that I was able to present a first report to Ecofin yesterday. This report, which you will also receive, contains a number of substantial recommendations which also include the areas of responsibility of my colleague, Mrs Gradin. On these recommendations, there is a large degree of agreement, but on the key issues we still need to work to achieve consensus.
This concerns the problem most often raised by the Court in the Annual Report, but also in the DAS, the question of eligibility for structural funds. The Court has demonstrated that it is extremely important to clarify what expenditure is eligible for assistance from the structural funds. I fully share this view. If eligibility is not clear it is very difficult to have a coherent budget culture in the Community.
I am going to propose jointly with Commissioner Gradin that the Commission adopts guidelines which make the rules clear. For this we need the support of the Member States. A large majority of the personal representatives of the Ecofin Ministers supported our approach. Therefore, I am optimistic that we can get the necessary support when the time comes for formal decisions. We are not there yet, but I hope that before the Dublin Summit, for which Ecofin has promised a report which we have been preparing, we could already find consensus. Clear eligibility rules are, among other things, also needed to clarify the circumstances in which the Commission should make net financial corrections to the structural funds' expenditure where systematic irregularities have been detected.
While this is the approach for the current structural funds, there is an important discussion coming up on the future shape of the Community's cohesion instruments. I note the reflections of the Court and of its President in this area. The Commission will present a report on the future of the Community's structural funds by spring next year. This will provide the basis of a debate which should also take the requirements of sound financial management into account.
In addition, I want to say that there are also areas of disagreement between the Commission and the Court. There are instances where the criticism of the Court is slightly difficult to understand. For example, the Court criticized certain reporting obligations which the Commission imposes on farm organizations using Community funds. But would not the Commission otherwise be criticized for a lack of transparency and control? Secondly, in other cases it is important that the Court draws a clear line between its judgment as an auditor and its political opinion. For example, with regard to the agri-monetary system, the Court as an auditor should focus on the correct application of the existing rules. Any criticism of the system itself should be kept clearly separate. I do not mean here that I may perhaps share some political views of the Court. As the Commissioner responsible for the budget, I have to respect the accepted regulations. I cannot decide that these are regulations that we do not like, so we will do it our own way. It is the right of the Court, but it is important that these two issues are kept separate.
Along with the Annual Report the Court is presenting for the second time its declaration of assurance, or DAS, on the legality and regularity of the Community's accounts and the underlying transactions. To arrive at its results the Court is mainly relying on the quantitative sampling technique introduced last year and on their being implemented this time with even more vigour and rigour. The application of such a technique to the heterogeneous and multilayered Community budget is still experimental. The Commission therefore shares the Court's view that it would take several years before the DAS audit will have sufficiently gained in maturity to enable trends in error rates to be identified. With this caveat in mind the Commission welcomes the Court's confirmation of last year's satisfactory result with respect to the accounts, to receipts and to commitments. It accepts that errors have again been too high with respect to payments and there we must do better. These errors are to a large extent concentrated in two areas, the agricultural guarantee fund and the structural funds. It is thus quite promising that for 1995 the Court provides more detailed DAS for these areas. This should be pursued to establish even more clearly at what level errors occur.
It also needs to be established more clearly what the real and lasting damage to the Community budget is. Both agricultural spending and the structural funds have procedures which make it possible to catch errors and to prevent lasting damage to the Community budget. Thus, for example, every single error detected by the Court concerning agricultural spending will be examined and recouped whenever justified in the context of the clearance of account procedure. We have seen reports that today there are clearly a few problem areas, but when we come to 1995 in our clearance of accounts systems it is clear that the information we now get from the Court will be fully used to recover the money from the Member States.
With regard to structural funds, I have already mentioned the work on eligibility and corrections. DAS, as such, has been an extremely helpful exercise for us because it has identified where the problems are. It has strengthened our position in our discussions with the Member States. But, at the same time, I want to note that there is also a system of advances which prevents those projects which have been found to be ineligible from having a lasting effect on the Community budget. Such errors should therefore be classified separately from the substantial errors.
Finally, let me conclude by congratulating you, President Friedmann, for the first Annual Report under your leadership. The Commission is fully committed to working with the chairman of the Budgetary Control Committee, Mrs Theato, and the rapporteur, Mr Wynn, and all the Members of Parliament involved to draw the required conclusions.
Thank you, Commissioner.
We shall now begin the debate, starting with Mr Tomlinson, on behalf of the Group of the Party of European Socialists.
Mr President, I was glad to receive the Official Journal last night and to see that even it is trying to collaborate with the Commission. When I received the English version I found that pages 17 to 24 are published in Finnish to make it comprehensible to the Commissioner but incomprehensible to anybody else.
At the beginning of this process we should acknowledge that there should not be the sort of rush to condemn based on the Court of Auditors report that we see in much of the press this morning and over recent days. Members of this House in particular should have a proper sense of perspective as to what is happening today. These are important reports, but as far as Parliament is concerned they are the beginning of a process not the end. They are the beginning of the process of Parliament exercising one of its most important powers - that of discharge. In that sense the Court of Auditors' report is an important one and one which brings together four institutions: the Court is making the accusations, the Commission has to defend itself, the Council of Ministers who are also criticized in their individual capacities or in the capacities of their Member States, have to give us advice and Parliament has to decide. We will not be required to decide until April of next year after full and due deliberation.
So, I welcome the report but I am not going to rush to judgment on the basis of it. This morning I want to acknowledge that there are some serious comments in it but equally acknowledge what the Commissioner has said, namely that we have to distinguish between the auditing responsibility and the policies that sometimes give rise to the criticism.
Turning to the statement of assurance, this is a relatively new instrument available to us. It is one which is extremely important. This power was given to the Court of Auditors by the Maastricht Treaty and this is the second time the Court of Auditors quite rightly and properly has not been able to give us that statement of assurance. And it does not just relate to expenditure. If we look, for example, at own resources, in the statement of assurance the Court of Auditors is saying quite clearly to us that it is obviously not possible to provide an assurance that all taxable imports have actually been declared. We know that is a very substantial understatement. We may say that quite definitely not all the income has been declared and that is why this Parliament has established a Committee of Inquiry into the transit system. That is one of the areas where there is a major loss of own resources to the European Union budget.
When we look at the criticisms of the payments side made in the statement of assurance, two or three things become very clear. I was slightly disappointed that the Court of Auditors did not emphasize one of its own comments; when looking at the very substantial errors, it could have pointed out in the statement, which will be covered by the press today, that most of the errors it chased in the statement of assurance procedure occurred in the Member States. It says that 90 % of the errors that led it not to be able to give a statement of assurance were errors that took place in the Member States, largely in those very Member States that take the first opportunity to point the finger of accusation at the European Union. That is certainly one of the things my party will be looking at very closely in the discharge procedure. We welcome Mr Friedmann's two reports. We congratulate the Court of Auditors on them as providing the basis for our work but not the definitive statement of what will be the outcome of our deliberations.
Mr President, Commissioner, Mr President of the Court of Auditors, I have only a little time in which to thank you for presenting the Court's weighty annual report for 1995, together with a number of special reports and the relevant statements of assurance. We are particularly grateful to you for the fact that we are not dealing here with a list of scandals putting Europe in a bad light, as some would like to have it, but with constructive criticism which can point the way for the future, as you were just saying.
On this basis, we in Parliament will now begin work on the procedure for granting discharge to the Commission, and indirectly to the Member States, exercising our responsibility towards the electorate to investigate the use of taxpayers' money not only in accounting terms, but also from a political point of view, and to ensure that it is used more sensibly. This applies, for instance, to the errors and shortcomings in respect of the Social Fund, which the Court has set out very clearly in Chapter 6 of its report. The Commission has declared the fight against unemployment to be its top priority. How can this be reconciled with the fact that nearly a quarter of the appropriations available have not even been spent? And 90 % of the errors established by the Court in this respect in its statement of assurance were committed in the Member States.
To give another example, appropriations running into millions of ECU intended for stepping up the campaign against fraud in agriculture in the Member States were used for other purposes, notably to cover staffing costs. The Commission must take on its responsibilities here. It will have to explain to us how it plans to retrieve the ECU 16.6 million wrongly spent in this sector from the Member States.
In connection with the statement of assurance, Mr Friedmann, you referred to some substantial improvements in comparison with the previous year. In my opinion, the statement turns out rather more negatively, however. According to the Court, the 'substantial material errors' amount to nearly 6 % of all payments, in other words around ECU 4 billion. Last year, the figure was significantly lower, at ECU 2.4 bn. How can this increase be explained?
I would once again thank you for the report, and I am also grateful to Mr Liikanen for all his efforts, particularly with regard to SEM 2000 and improving the management of the budget.
Mr President, I wish to compliment the President of the Court of Auditors on his report this morning and I want to raise one particular matter. Bearing in mind the severe financial strain of the construction of the new offices and buildings of the European Parliament, is the Court of Auditors satisfied that: (a) the appropriate procedure was followed in awarding the contract for the construction of these offices in Brussels; (b) sufficiently rigorous controls were put in place to minimize the cost overruns; (c) the final cost of this complex represents good value for money for the European Parliament, indeed, for the European taxpayer? Has the Court of Auditors any recommendations to make to the European Parliament concerning the procedures to be followed in awarding any future contracts, taking into account the experience over the last few years on this particular building?
Finally, I was rather appalled last week at the personalized attack made on our friends Mr Tomlinson, Mr Wynn, the Court of Auditors, its President and Mr Balfe, who all represent the structures of this Parliament, by an independent television programme and at the fact that the President of this Parliament did not make a statement on it. It was quite unfair that, of all people, John Tomlinson should have been singled out. I may not always agree with him but as a working Member of this Parliament he is a fine example and always has been.
Mr Killilea, as you have all noticed, has taken advantage of the change of Presidency, but that will not happen in the case of the next speakers.
Mr President, despite the positive progress, there continue to be serious problems, and it is incredible that there should again be a massive criticism of the Commission's accounting system and the economic management of the Community's resources. It is incomprehensible that the same criticisms should be raised year after year. That is why we in the Liberal Group is no longer prepared to accept the unconcerned approach of the Commission, which is responsible for the management of EU resources. We would therefore call on the Commissioners also to be involved one by one in the Committee on Budgetary Control after we have adopted the report, in the context of Commissioners being under obligation to follow the instructions issued. If no solution is found to the problems referred to in the Annual Report, there is the possibility of Commissioners having to face a vote of no confidence.
I would also suggest that we amend the Treaty so that we can establish a procedure for following up the criticisms made by the Court of Auditors. The problem facing us is that, once the European Parliament has approved the combined budget, it tends to be indifferent to any subsequent criticisms. We need to put a stop to this.
Mr President, ladies and gentlemen, I think that we should really be doing more to name names here, in political terms. In view of the priority given to combating mass unemployment and social exclusion, we need to identify the real scandal, which is that the Member States are stalling in terms of quality and quantity, whilst the Commission has only blunt tools in its hands both as regards defining the objectives and applying sanctions. In the agricultural sector, the Commission has quite different scope for taking sanctions. Why is that not so in the case of the Structural Funds?
There is a question for you here too, Mr Liikanen. Is there not a danger, in connection with SEM 2000, that we are formalizing matters and thereby creating a technically correct façade, behind which those who run the budget carry out refinancing exercises, spend the appropriations according to their arbitrary budget needs and thus exclude the specialist departments?
And finally, is it not possible to coordinate with the national audit bodies in all these areas? Only by this means can we actually exercise some form of political control, through which the aims of a European social policy are then translated into substance.
Mr President, ladies and gentlemen, I know that when the Court of Auditors' report is presented here, and indeed for several weeks beforehand, the interested public waits for the great scandal which can be put across well in headlines. Once this scandal has been announced, once it has been identified, calm descends again. This is just the kind of process that we do not wish to see. In the first place, of course, we do not wish to have any scandals, but secondly we should like the detailed everyday work, which is also a reflection of the whole issue, to be given rather more prominence. I would therefore agree with Mr Tomlinson, who said that our work begins now.
I should like to illustrate this with a topical example. This morning, we voted on a request for urgency from the Council, on which the rapporteur was Mr Garriga Polledo. It was said that there was unanimity on his report in the Committee on Budgetary Control. That is correct; we were agreed unanimously. But we were simply amazed in our discussions at how the Member States have so far dealt with the directions they were given.
It is precisely this sense of amazement, this incredible realization that directions are simply not being implemented and so time limits have to be extended, which is now reflected in the report from the Court of Auditors. Today's request for urgency was quite rightly not approved. But that is the detailed work. These are not the spectacular things which can be used to bring home to the public what is happening. This is what is giving rise to difficulties, however - the fact that there are many good regulations which are being applied inadequately or not at all, and that it is hard to actually monitor their implementation.
I have one great concern. SEM 2000 has been referred to, and it was said that, by and large, the Member States were in agreement with it. However, I have heard that some Member States or parts of Member States are already letting it be known that the contents of SEM 2000 are at odds with their constitutional or administrative situation, not least in the area of the Structural Funds. This means that while we see a remedy, people are already lining up in the Member States to undermine the decisions which are being taken. That causes me a great deal more concern than one major individual scandal would have done.
Mr President, Mr Tomlinson has shown his usual acuteness in explaining the usual parliamentary procedure for dealing with the Court of Auditors' report.
But I must point out that there is an anomaly in it concerning the procedure relating to olive oil. In fact, the Commissioner for Agriculture seems deliberately to have used a future report by the Court of Auditors to justify the presentation of a reform of the olive oil COM which is clearly prejudicial to producers' interests.
In this Court of Auditors' report there seems to be no substantial change to previous years, so we can only deduce that there has been deliberate and partial use of the report in order to justify a reform which does not appear in a technical or accounting way in the Court of Auditors' report.
Mr President of the Court Auditors, although I must congratulate you on the value of your Institution's report, I am afraid that this might harm its image.
Mr President, I should like to focus on the subject of the European Union's revenue.
The Court of Auditors' report says - though 1995 was an exception - that revenue will increasingly have to be based on estimates of gross national product. I understand from the report that these estimates are subject to a great deal of uncertainty. If all goes well, new negotiations are to begin in 1998 on the European Union's finances. How confident are the Commission and the Court of Auditors of being able to develop a system for estimating gross national product more accurately by that date? Can we, for example, produce a rough estimate of what the official gross national product will be and of the proportion accounted for by the black economy, say?
Mr President, the Annual Report is a good tool for the members of the Committee on Budgetary Control, but I must express the serious complaint that Denmark is once again treated shabbily. In my view the Court of Auditors has done a good job. It explains the Danish case and will provide a 100 % explanation. If the Court's and the Commission's remarks are correct, the ECU 16 million should be paid back unconditionally. Unfortunately the person responsible for this is no longer a minister. Another government must now deal with the irregularities. We must do all we can to ensure this is done, so that we have clear guidelines with regard to Denmark's situation. I will not allow this matter to be dropped by the Committee on Budgetary Control before we have a very clear understanding about what is correct and what is incorrect.
What I can say is that it is very difficult for a minister who has inherited such a situation to seek to restore life to these areas. It seems to me outrageous that people have closed their eyes to this. The Court of Auditors must therefore be praised for its work.
Mr President, it is regrettable, of course, that the first news we had of this report was in the media, as happened last year. If the Court of Auditors cannot control this sort of leakage, well who can we expect to control anything in the European Union?
It is to be welcomed that the agricultural situation has improved, and that experience and the reorganized CAP have created a better and more transparent state of affairs. It is regrettable but understandable that problems have increased in the areas of the structural funds, because we have reached an unprecedented level of spending and the regulations in the first place were difficult, as was drawn attention to last year. I hope that we will learn the lessons for the next programme of structural funds and that a regulation will be drawn up that will be easier to administer and that will not try to do everything for everybody in the entire Community with a very limited amount of money.
One point I want to raise: 5.9 % of expenditure. This means that 5.9 % of our budget was exposed to risk. This does not mean that we lost 5.9 %: it means we lost a small fraction of this sum, perhaps 1 % of the entire budget. If the President can confirm this, I think it is not a bad performance and shows that we are coming to terms with the problem.
Mr President, I wish to thank Professor Friedmann and his colleagues for the annual report and the DAS. They both show that the Court of Auditors, the Committee on Budgetary Control and Financial Controllers have much to do.
I have two questions. The first is about the annual report and concerns the agencies and the satellites. The twoand-a-half pages cover 1994 and 1995, with the exception of Thessaloniki and Dublin. Does the Court intend to produce individual reports for the satellites on which Parliament can give its discharge for 1994 and 1995?
On the DAS, I appreciate the difficulty which the Court has, because we have not allocated sufficient manpower for the double job to be done and it is putting up a good show with short resources. I am glad to see that there are improvements mentioned about the Commission's performance but the word 'improvement' is not yet used often enough. My question there concerns the former checking, because if we are looking at 5.9 % of transactions being irregular, that is more than 1 in 20 and the 2 different kinds of checking by the Commission and the Court need to be aligned.
Mr President, my intervention and my question relate to internal policies and the area of social welfare, and in particular, the strand which concerns the fight against poverty and social exclusion, of which the report reveals the rather derisory face of the action taken, with 38, 000 people involved in it in a population of poor estimated at 52 million in the European Union, that is, one person in 1, 500, which is indeed derisory.
The report notes the fact, moreover, that there is no 'cost-result' ratio given by the Commission in this area. Finally, the report observes, I quote: ' that the efficacy of many financed European networks and their contribution to the reduction of social exclusion are not demonstrated at all and have never been evaluated.'
I think, then, that the problem posed in this report is that of the pertinence of the very small scale interventions of the European Union. It is also the problem of the relevance of a multitude of grants to associations which are diverse and not always very well monitored.
My questions to the Court of Auditors are therefore as follows: does it have any plans to establish an inventory of grants awarded to associations under the Budget of the European Union, even though no public document lists the entire collection of these grants and there reigns in this domain an immense opacity, a total absence of transparency.
Secondly, does the Court of Auditors intend to proceed with an analysis of the conventional relationships between the European Union and the associations to whom grants have been made? What are these relationships, what are the rules of the game in this area?
Finally, does the Court of Auditors envisage proceeding with a 'cost-efficiency' study of the actions of the associations to whom grants have been awarded with respect to the aims which are pursued officially?
Mr President, ladies and gentlemen, you have asked many questions, for which I would thank you. Time is limited, however, and so I should like to be very brief.
Firstly, both Commissioner Liikanen and Mr Tomlinson said that, in their view, the European Court of Auditors was too political on occasion. They mentioned the agri-monetary system. What have we done here? We simply say that, after the former switchover system was replaced by the agri-monetary system, making it possible to save money through certain measures - half the sum provided for, in fact, at over ECU 680 million - we actually have comparable payments, though expressed in different levels of support. In other words, we are now paying out aid at different levels of support, and ending up with comparable payments. The fundamental question thus arises of whether this is compatible with the common market. We are only asking the question, not criticizing the political decision.
I know that you are under pressure of time, Mr Tomlinson, and you have not been able to study everything, but I am nevertheless very grateful for the work done in your committee, and I am pleased that we were able to cooperate there. You will certainly produce some important findings for us. And I believe that transit traffic will require further examination in the future.
Perhaps there are some parallels with the problems of VAT, now that VAT is levied at the destination and not the place of origin. In other words, the goods are outside tax during transport - a similar problem to that of the transit system.
Mrs Theato and other Members asked how the 5.9 % of irregularities are to be judged. I would emphasize that this does not mean that these are cases of fraud; they are irregularities in the broadest sense, including many things such as inaccurate reporting of set-aside areas, for example.
You asked how this is to be regarded in comparison with last year, when we identified 4 % of serious irregularities. One has to see this in conjunction with the fact that, last year, 14 % of the budget in terms of volume could not be audited, because of inadequate documentation. This time, we were able to audit virtually all the documents, apart from 2.3 %. If we had been able to audit everything last year, the percentage of irregularities would have been much higher than 4 %, and so the difference this year would not have been as large as it appears at first sight. Thank you for drawing attention to that point, however.
I am also grateful to Mrs Kjer Hansen for saying that our report should not be greeted with indifference. In our discussions, I have the impression that we are doing our work very carefully, and on this basis my intention would be that we should proceed similarly in future. Whether SEM 2000 is a façade is more a question for the Commissioner, but you also referred to coordination with the national audit bodies.
The fact is that the scope and rights of the national audit bodies are very different. It has proved to be the case that bilateral cooperation with each national body works best, and we are cultivating and extending this bilateral cooperation. I am currently on a round of visits to all the national audit bodies and, as I said, the heads of these will shortly be visiting us. We have set up joint working groups to handle this cooperation.
We are therefore on the right path of working together, more than is the case with national audit bodies; to be fair, however, one must of course also take account of the different scope and the different priorities of the national bodies. Each national audit body looks firstly to its own parliament as a discussion partner and to its wishes, as indeed we do as well. But we shall continue to make progress in this area.
I am grateful to Mrs Wemheuer for making it clear that the Court of Auditors' report is not a list of scandals. You are quite correct here: it is always difficult for an audit body to find the right line to take. On the one hand, we have to explain what could be done better, but our criticism should not be destructive, and nor is it so. Clearly, you cannot make an omelette without breaking eggs, and when a budget is predominantly one involving subsidies, as is the Community budget, the risk of one irregularity or another is greater than in those areas of national budgets which do not involve subsidies.
I would also thank Mr Garriga Polledo for making it clear that our report on olive oil is a pertinent one.
As regards the new negotiations on financing, Mr Mulder, I think the annual report can be judged positively in this respect.
Turning to what was said by Mr Blak with regard to the Danish Government, I said earlier that our work was based on that of Denmark's national audit body. The question is, ultimately, how to judge the fact that feta cheese is meant to consist of 40 % of fat in dry matter and 60 % of water. The various testing methods produce different results. We have made a projection based on the lowest figure of 3.3 %, and thus arrived at the ECU 16 m.
Finally, I should once again like to thank the House for the keen interest it has shown, and I hope - indeed I am quite sure - that we shall continue to work well together in the future.
Mr President, firstly, Mr Mulder's question: as far as GNP figures are concerned, our understanding is that the comparability of national statistics is fairly well established today. Questions about the exhaustiveness of GNP figures are still justified. Intensive work is being done between the member countries and our experts in this area. The conclusion is that burden-sharing is reasonably fair but the countervalue of the ceiling of the old resources is perhaps underestimated.
On Mrs Kjer Hansen's rather critical remark on what has not been done, I can only say that when she reads the Court's report - I must give credit here to that report and to the DAS paper - she will see that it carefully points out where the Commission - especially with regard to DAS - has taken action on what it has proposed.
One of the changes made by this Commission is that, wherever it finds a remark of the Court justified it takes action. If we do not find a remark justified, we explain why. The problem is that, even though we have implemented all these measures, there are tens of thousands of people in the European Union who take part in executing our budget. It is unfortunately a heavy and slow process to get action reflected in final figures and we have to work to get there. I shall come back to that a little later. I am always available to come to the Committee on Budgetary Control to reply to any questions. If there are any doubts that we have not implemented the Court's recommendation, invite me there. Or, better still, invite the Commissioner responsible for the expenditure, so that, every Commissioner running a spending programme speaks directly to you. I take my global responsibility. Everybody, I am sure, is ready to take part in this discussion.
The question by Mr Wolf and Mrs Wemheuer on the structural funds and eligibility raises a very important issue. The SEM 2000 exercise which we concluded with member countries and to which the rapporteur of the Committee on Budgetary Control, Mr Colom i Naval, also contributed in a very positive manner, raises a constitutional problem in some member countries, because they think that, because the power of the execution of the budget has been decentralized to the Länder or to the provinces, the central authority does not really have the instruments to take decisions. One of the conclusions concerning this budget is - and it is very helpful - that 90 % of the substantial errors take place in member countries: 42 % of all errors in the context of the structural funds. If we want to have a positive DAS towards 1999, we must find a solution to the most burning problem; there must be a solution that provides a clear understanding of what eligibility is. The same understanding applies to everybody - in the Commission, in member countries and in every single province, municipality and organization. We must also have the same understanding with the Court of Auditors, because if we have different interpretations of what is and is not allowed, there can never be a clear, strict, coherent budget culture. We are not there yet. I must admit that there is no unanimity on this point. But the Commission cannot give in. We must have clear eligibility rules and also an instrument for financial corrections.
We have discussed a lot the possibility of enlarging the clearance of accounts system for the structural funds. It does not function that well because they are different in character. In the structural funds we accept whole programmes and finance them; in clearance of accounts, we work receipt by receipt, because we often find that every single item of expenditure is eligible. They are different concepts. But financial corrections, when correctly applied, give us the same possibilities. I am sure that if there is a strong will among the member countries to change DAS in the future, here is an area where we need a solution. I need your support and your partnership also in this work.
President Friedmann very correctly replied to Mr McCartin's question but perhaps I could just mention one point. What is the problem in interpreting substantial errors? I mentioned briefly that the structural funds merely cofinance programmes by means of advances from the budget. Advances are paid on the basis of declarations of expenditure presented by the Member States. Weaknesses in Member State systems may mean that these declarations contain some items of ineligible expenditure. However, Member States habitually declare considerably more expenditure than the sum required to trigger the next advance. This means that even if the declaration contains some ineligible expenditure, the eligible expenditure would be more than enough to trigger the whole advance. At least these advances were regular. Frankly, 30 out of 31 cases were of this type, involving substantial errors. We must have clear and strict rules of eligibility to avoid these problems of interpretation.
I usually do not want to talk about fraud in a debate of this sort because it does not have much to do with it, but Mr McCartin quoted a figure; and I should mention that the report, prepared by Mrs Gradin, who is responsible for fraud, gave a figure of 0.6 % of expenditure. These figures are not comparable; this is just to give you an idea of the scale of the problem. 5.9 % has nothing to do with that. Studies have been carried out to see where there are problems underlying transactions and these are based on statistical method. Actually, the number of detected irregularities - substantial errors - was ECU 163m. This most probable estimate is based on statistical extrapolation. But I am sure that the Committee on Budgetary Control will examine the method carefully.
In the long run I hope that we get to a stage where we can compare the trends. But, as the Court said, obviously there is no major difference. Measures have now been taken and we continue to work towards improvements. We have a long way to go but I hope that every year the ship will continue to turn further and that when your period of office comes to an end, and ours too, we will be on a better and more solid basis.
My thanks to President Friedmann, Commissioner Liikanen and all honourable Members who have spoken in the debate. The debate is closed.
Television broadcasting
The next item is the recommendation for second reading (A4-0346/96) on behalf of the Committee on Culture, Youth, Education and the Media, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive amending Council Directive 89/552/EEC on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities (C4-0380/96-95/074(COD)) (rapporteurs: Mr Galeote Quecedo and Mr Hoppenstedt).
Mr President, in this debate on the reform of the Television without Frontiers Directive, I think that we are all aiming at the same objective: developing the European audiovisual industry. But, although this is a common aim, there are obviously different ways of achieving it.
I should like to begin, however, with two remarks about areas I think we agree on: first of all, the appropriateness, not to say the need, for carrying out a reform of the existing text which, although it can overall be given a positive assessment, has now been outstripped by the fast developments taking place in the sector; secondly, the desire for understanding which, in my opinion, must always lie behind politics and is now absolutely vital if we want the European Parliament to take a full part in the co-decision procedure.
Both of these considerations have to be taken into account in our decision concerning the legal imposition of compulsory quotas of European productions in television broadcasts. With every respect for those who defend these quotas we, the rapporteurs, have maintained that this is a mistake. Experience shows that there is no direct relationship between compulsory quotas and the development of an audiovisual industry, and we could even cite examples which contradict this idea. On the other hand, the supposedly Europeanness of this measure has been shown not to be the case in practice, since the percentage of non-national European production broadcast on our screens is virtually non-existent. I refer to the French model as the most exemplary. Moreover, the establishment of barriers in the Union could put at serious risk access to developing markets, such as the Latin-American ones, for the European audiovisual industry. Finally, this is an unpopular measure and this is obvious because, otherwise, we would not be debating whether or not we should make it compulsory.
In our opinion, the measures which, from a European point of view, should be promoted in order to help our industry should concentrate on direct financial support for European productions through the MEDIA programme or the Guarantee Fund.
Another question which has been debated at length during the proceedings relating to the draft reform is the inclusion of so-called new interactive services. We, the rapporteurs, have maintained that it is still early days to look at any regulation without any knowledge of the genuine circumstances surrounding the development of regulated services still in the initial phase of installation. The European Commission has just approved a series of proposals which are beginning the process of regulating these new services. I believe, however, that we have made significant progress in the Committee on Culture about how to deal with the ways of giving it a sufficiently solid base.
The same can said about the quantitative limits on advertising, an area in which we have managed to strike a very delicate balance between the helping advertising market and protecting the viewer. Advertising is the main source of funding for commercial television companies and these are vital for the proper development of the audiovisual system and information plurality.
At second reading, there was talk in the debate of restricting exclusive rights for broadcasting certain events of major interest or importance. I agree that the Olympic Games and the World Football Championships must be broadcast live, guaranteeing free access to all citizens, as proposed in the tabled amendments. In agreement with this shared sensitivity, the European Commission has been forced to present a statement on this matter very soon and we shall react to it when the time comes.
There is an obvious perception - an outcry, I would say - in our society, about the frequent excesses in television programmes such as the broadcasting of images of gratuitous violence or pornography, especially harmful for the development of young people. While recognising that progress has been made in the common position, the result - I must say in passing - of initiatives taken by the European Parliament, sufficient progress has not been made. However, we insist in our proposal that broadcasting bodies, under state tutelage, should set the framework for creating national self-controlled bodies to classify programmes according to their content; this qualification would be applied according to a coding system in the receptor apparatus, which would give parents and guardians responsibility concerning the upbringing of minors in their charge.
Obviously, these measures do nothing to restrict the freedom of broadcasting but they put at the disposal of society an effective instrument for protecting minors, something asked of us as co-legislators in this case.
Mr President, as co-rapporteur on the broadcasting directives, I can see that once again there is enormous media interest - and indeed that is only to be expected. The presence of other interest groups is remarkable. The Council deserves two cheers for having included a considerable number of our amendments from first reading in the common position. We are also grateful to the Commission which, under the direction of Mr Oreja, has followed our deliberations in the Committee on Culture, Youth, Education and the Media and has kept us informed throughout on the shifts of thinking in the Council.
The committee has worked out a series of basic counter-positions. Firstly, in contrast to our position at first reading, a compromise amendment has been tabled on Article 1 which provides, in broad terms, for a similar regulatory approach to similar content - in other words, television programmes. Because, whatever the technical means by which programmes are transmitted, if their content is the same then the public has the same interest in having a similar level of protection for minors; similar, uniformly defined minimum standards for advertising; and a uniformly defined level of protection for personal rights, in the form of a right of reply.
The committee has also acknowledged the principle that the broadcasting directive must on no account prevent necessary investment in new technology. There is some uncertainty on this point because of the degree to which Amendments Nos 12, 13 and 46 may be open to interpretation, particularly as regards the future collective form which the new services will take. That is why the great majority in the Group of the European People's Party cannot support these amendments. However, I believe that it is extremely important to enunciate the need for discussion on this question, because the process of technological development is continuing apace, so that we shall have to hold further debates on what is currently a snapshot of the present situation.
I am sure that there is no one in the Chamber who is not in favour of supporting the European cultural dimension and works of culture. By a majority vote, the Committee on Culture, Youth, Education and the Media has retabled the amendments that were approved by the House concerning the compulsory introduction of quotas. As you are all aware, the Group of the European People's Party - like myself, of course - sees things differently. Compulsory quotas have never produced new films and programmes. The way to do that is through sensible structures. The right approach involves good professional training and improved marketing strategies, underpinned by European support programmes - such as MEDIA I and II and the 16: 9 action plan which have just been mentioned - the Guarantee Fund and, possibly, tax incentives and measures to promote investment in film and programme making.
It should be noted, as a matter of form, that the previous amendments on advertising have been retabled. It is clear that balanced advertising will, of course, play a part in the further development of the dual system. Whether everything must now be dealt with by means of tougher and more restrictive legislation, or whether viewers are sufficiently mature to take the initiative themselves and change channels if they find that advertising is intrusive, is an open question.
Some of the provisions for the protection of minors have been included in the common position, but not enough of them. The Committee on Culture, Youth, Education and the Media has retabled the original amendment seeking to create a fall-back option for deciding which programmes may be viewed by means of a technical screening device that can be used with pre-coded programmes. One of our aims in tabling this amendment - and we have emphasized it repeatedly - is to provoke a general debate on this issue, and to raise the awareness not only of all the participants in the market but also of consumers, because the violence, pornography and excessive portrayal of sex on television, through the new services and via the Internet is no longer acceptable in its present form. That is why, as regards the new services and particularly the Internet, it is necessary to pursue a common, global strategy in this area too.
A new issue at second reading is that of sports broadcasting, which has just been mentioned. The committee has tabled a compromise amendment - in the form of Amendment No 20 - with the intention of at least contributing to further discussion of the question of sports broadcasting, particularly at national level. I am sure that, with the Commission, we shall find a way of dealing with this very sensitive issue - and all the public interest that surrounds it - so as to allow us to move in an acceptable direction in the future.
I still take the view that sporting organizations themselves and those who broadcast sport should reach agreement, without regulatory measures by governments. If they cannot do so, I believe that the European Union and the Member States must seek to lay down rules. Thank you for your attention.
Mr President, I am here to explain the basic reasons which led the Committee on Culture, Youth, Education and the Media, to support, by a large majority, the amendments which we, as a committee, are tabling here. And I am doing this to show you that we have tried to interpret correctly the spirit of the principle of codecision contained in the Maastricht Treaty which requires us to try to reach an understanding - and that means that the different European Institutions have to listen to each other.
In an effort to do just that, after last July's adoption by the Council of the common position which, in many respects, incorporated neither our proposals nor those of the Commission - which were very similar to those of the European Parliament - and in fact failed to take account of the reasons underlying them, we made an effort to understand the real reasons which had prompted some of the Member States - and some of our very own colleagues - to oppose the text approved at first reading by this House. In the spirit of codecision and the search for a consensus, we approved in committee, at second reading, new amendments that provide a compromise on crucial issues. First of all: to take account of the concern of the small countries in particular that the level of national production of fiction is not enough to enable them easily to broadcast at least 51 % European programmes, we have included in that quota the so-called plateau works also. Secondly, as regards the new services, we have fine-tuned the definitions that distinguish between those which, although using new technologies, and thus new vectors, are still audiovisual transmissions - such as pay-TV or video on demand - and those available on individual request, such as, for example, the Internet, which do not share those same features. We have included the former within the scope of the directive until such time as we have appropriate legislation - which is not the case at present - and have done so to avoid leaving a dangerous legal loophole, but - and this is the main point of compromise - we have excluded video on demand from the quota application, as regards both broadcasting and investment. Commissioner Oreja has, moreover, recognized that the committee has made a considerable effort to restrict its own amendments and has stated that it will be politically difficult for the Council not to take account of them. We should like to hope that the Council will show political wisdom and that it will be possible to reach the conciliation process without finding the door firmly closed - that would make a mockery of the principle of codecision and therefore be an affront to the European Parliament.
As you see, we are discussing two very important issues. One is an issue of method, involving the role and dignity of the European Parliament and the democratic credibility of our Institutions. The other is a matter of substance: creating a European market - the ECM - might still have been a nice idea back in the 1950s and 1960s, but we now have the global market, and if the European Union remains just a market, then it no longer has a raison d'être . It has a point and a purpose only if it is something different, if it preserves and cherishes its own historical and cultural identity. That identity is currently under threat because our national cultures are being eroded by international competitiveness, by the cultural industries which benefit from large internal markets and, as a result of the economic and financial clout they consequently have, are able to impose, at a world level, a thousand unwritten rules, which end up leaving us an impoverished monoculture. Europe can, of course, meet the challenge but only if it is able to create what it currently lacks: a European cultural market which extends beyond narrow national horizons. The directive that we are proposing to you specifically provides for measures designed to create that European audiovisual market, so that the imaginations, visions and personalities of our children and grandchildren are not left diminished.
Mr President, my dear colleagues, in its first reading, I hope to be able to say again today, on the basis of work carried out by the Committee on Culture, Youth, Education and the Media, and of other committees from whom opinions were sought, which include the Committee on Economic Affairs of which I was rapporteur, our Parliament worked out a good text, which defined a worthy European policy on the subject of televisual, audiovisual and cinematographic production and broadcasting.
Unfortunately the Council of Ministers failed to do the same, and the text giving the common position is muddled in form and broadly lacking in content. Consequently, in this second reading, we will have to sort out just the essential points because we cannot rewrite it completely. This is what I have done as draftsman, in putting to the Committee on Economic Affairs the four amendments which it has passed, with my report and my conclusions themselves being adopted by 28 votes to 15. Two of these amendments aimed to make the quotas effective and legally binding, while excluding studio-produced programmes and encouraging the broadcasting of European works. A third important amendment aimed to strengthen the effectiveness of controls by the executive committee and a fourth reintroduced the period of 10 years for revision.
I can say now that, personally, I find here once again broadly the spirit of the amendments passed by our committee, including those adopted by the majority vote of the Committee on Culture, even if, personally, I would have preferred a little more specific detail for the exclusion of studio-produced programmes which diminish the very principle of quotas, and even if I deplore the absence of safeguards against relocation.
I now hope, as draftsman of the opinion, that there will be a majority in this Parliament to confirm our vote at the first reading on the essential points which have been brought up. The collective world of European culture awaits from the European Parliament what our ministers have failed to do: to be stalwarts in the defence and promotion of our European culture.
Mr President, ladies and gentlemen, the proposals made by the Committee on Culture, Youth, Education and the Media and admirably explained by its chairman, Mrs Castellina, show that an attempt has been made, at second reading, to adopt a balanced and responsible approach.
We have not simply retabled all that we had proposed at first reading but have provided a genuine space for reflection and debate which will, we hope, be largely approved by the House. In point of fact, we have proposed that the scope of the directive should be extended to include also some, but not all, new services. Basically, we want to see it extended to cover television on demand, to prevent serious situations arising in terms of competition and market duplication which would penalize television for all to the benefit of television for some, or vice versa.
Not only that, but through Amendment No 46 - and we would remind the House of the importance of that amendment - we have stated that the directive does not apply systematically to those kinds of new services but only the basic principles and, first and foremost, the protection of children. It would be absurd to regulate the Internet, as the Commission is proposing to do, to regulate general and specialist broadcasters and leave a gap, a 'no-man's land' , that fails to meet any principle.
Therefore, the approach put forward by the Committee on Culture, Youth, Education and the Media is a responsible one. And that also applies to quotas. Yes, we want them to be compulsory but we have stressed that the whole system has to be reviewed ten years from now and that there is the possibility of opting, in the case of specialist channels, for investment quotas.
Finally, on the issue of advertising, we have reintroduced elements which will make the advertising itself stricter, in terms both of the principles on which it should be based and the acceptable thresholds, both by the day and by the hour. It is in fact completely pointless to provide for thresholds that are strict in relation to the day and then increase them indiscriminately in relation to the hour.
The same applies to minors and the issue of the so-called delocalization which we tackled in two very important points: the requirement that a broadcaster must, at any rate, broadcast through the country in which it is established and the possibility of triggering the rapid procedure, provided for by the Commission itself, not only as regards compliance with Articles 22 and 22a but other articles also.
We have done a good job then and so we turn to those sections of the House that are not completely in agreement with this approach, and in particular the European People's Party, in an effort to adopt a consensual approach: that alone will give us the clout we need, at conciliation, to ensure that the sound motives of all of the democratic forces in this House carry the day.
Mr President, I declare my interest as a broadcaster, not merely a content provider or a facilitator of the information superhighway, but a broadcaster, though maybe we are all those other things too. This is a broadcasting directive and it ought to deal with matters which are specific to broadcasting, that is, things offered by broadcasters through the television set, but no more.
When we debate Article 1 today, we should bear in mind that this is an attempted compromise which is dealing with many of the reservations which have been expressed by telecommunications interests and others. They fear they will be ensnared by regulations designed for a different age. We say no. Read my lips, I would say to the likes of British Telecom. You are not being ensnared. Much of what you do will not and cannot ever be seen as part of broadcasting regulation. We are looking here purely at those services offered by broadcasters and not subject to interactivity, whether it be of words, data or pictures, which genuinely new services will provide. It is only where we are looking at services which come within the broadcasting remit that we say that they should be within the scope of the directive, although in the case of video on demand we are adamant that these should not be subject to the quota regime. I hope those matters of reassurance will help to carry the House today because this is a flexible directive. It aims at consensus. I believe it has achieved it and it has in many areas, certainly in terms of how Articles 1 and 4 have now been drafted by the Committee on Culture, Youth, Education and the Media, and has reached the objective which has been welcomed by the Commissioner here today.
One final point on advertising. We need a flexible measure of protection, but one that accepts that in countries like the United Kingdom advertising can finance public service television and should not be squeezed out from doing so. The point of this directive surely has to be to build on the best practice we have wherever that may be. Buried away behind this debate is the substance of what could be the best broadcasting service in the world where quality matters, variety counts and abundance is the friend and not the enemy of excellence. That is why we commend the amendments.
Mr President, ladies and gentlemen, this is yet another stage in a long battle for the future of the European audiovisual industry and even, I would say, for the European economy and European culture. And the European Parliament, in full exercise of its powers, is playing a useful role in protecting that very European culture which it is our duty to defend and preserve. But, in this fight, we must also avoid drifting off into a debate characterised by certain elements of cultural chauvinism. This is the main accusation which can be levelled at the defenders of the 'Television without Frontiers' Directive. After all, American culture is the daughter of European culture and if we are now to be governed by images, symbols and aesthetic patterns which the American audiovisual industry is disseminating throughout Europe, we should do so with intelligence and balance.
This is what is being done by the European Parliament, in particular its Committee on Culture. The aim is to balance European culture vis-à-vis the hegemony of American culture. It is also aimed at transforming European audiovisual production by defending European cultures, not only the great European cultures bolstered by the national territory which they present, but also other great universalist European cultures such as Portuguese culture. It is this fight for maintaining the diversity, complexity and richness of European cultures which lies at the heart of the debate on the 'Television without Frontiers' Directive. That is why I wish to voice my support for the Committee on Culture and this set of proposals which have been voted at second reading, proposals of compromise from which the European Parliament cannot shrink.
Mr President, I am happier with the text of the common position as it stands than I am with some of the amendments being proposed by Parliament. What broadcasting in Europe needs for the years to come is clear legislation which is not open to a number of different interpretations. In a digital world and with information technology at its current stage of development, we need broadcasting rules which ensure pluralism and optimum programme quality. Public service broadcasting must be protected, but this need not imply that commercial broadcasting cannot also develop. Digital technologies will help us to maintain pluralism in broadcasting.
There are three important points in this debate, in my opinion. The most important is how we define broadcasting. The new media must not be covered by the restrictions laid down in this directive - they must have the freedom to develop. Official rules may need to be introduced, but these should be specially tailored to the new media. None of the provisions on television should apply to them either: not everything which has sound and image is television.
Secondly, there is the protection of minors, which is primarily the parents' responsibility. There are technical aids to help them determine what their children are or are not allowed to see and hear, and to enable them to adjust their hardware and software accordingly. Official rules on the protection of minors must not impinge on freedom of expression or the fundamental right to privacy, which is another reason to regard broadcasting as a separate concept from the new media. A distinction thus needs to be made between broadcasts for the public and programmes for the individual.
Finally, quotas. As you know, and as I have often said, I am against quotas. They seem to be a pointless exercise, since most public service broadcasting, and commercial broadcasting too in the Netherlands, more than meets the quotas now being proposed. The situation is the same in a number of other Member States. Imposing such quotas also seems to me to be contrary at least to the spirit of the World Trade Organization's rules. Europe's audiovisual industry must develop and improve in order to protect itself against Americanization, but it will not do so by means of quotas. Quotas merely work like sedatives. Europe's industry needs a free internal market and help in financing films, for example, which the guarantee fund can supply.
Many of the amendments proposed by the European Parliament do not take account of these considerations, but it is still the wording of Amendment No 12 which I find most problematic.
Mr President, what the ministers for the audiovisual are proposing to us in the common position adopted by the Commission and the Council is that Europe is built at every turn. Here we are indeed at the second reading of the text of the directive 'Television without Frontiers' .
The principle behind this text is the pursuit by the Member States of legislative and regulatory coordination in the sphere of radio and television broadcasting, and the amendments tabled are directed at this.
The will of parliamentarians to arrive at a text which is enforceable and sensible has led to many compromises with respect to the positions adopted by the majority at the first reading. It is thus that we have accepted the new services of video on demand and made concessions on on-line services.
On this subject, we are still awaiting the Commission's directive, but I am assured, the Commission promises it for tomorrow. One of the most sensitive subjects in this directive is the application of broadcasting obligations wherever possible, as the Council has proposed to us. This is inadmissible. This is not a legislative text and in no way can it constitute a regulation. It makes me think of my grandmother who used to say to her daughter: if you are going out, you can stay out until 10 pm. If at 11 pm you are not back, at midnight I will lock the door. Come on, it's ridiculous.
Why did we fight together at the GATT negotiations for the principle of cultural exception? Was it not so that we could make Europe an area in which we could broadcast our own cultures through our own camera images and our own music, in front of a television audience of 370 million today, and one that may be 500 million tomorrow? Parliament really does have the will to coordinate legislation. It wants to support its film industry, and it wants to support all of the jobs which will be created by the production of our own images, rather than the unemployment which would result from our buying in the images of others.
To obtain the majority broadcasting of European programmes, we are ready once again to accept the broadening of the scope of the quotas to include studio-produced programmes although, personally, I do not think that these productions are 'productions' as such, even though, when they are programmes based on works of literature, we are maintaining a cultural witness to the development of authorship, which is very important. The acceptance of this would enable some countries to meet the quotas and make the clause workable. I would add that programmes broadcast in minority languages which are aimed at specific audiences may also be taken into consideration.
If the amendment on quotas is not adopted, we hope that the safeguard clause which authorises the receiving State to fight abusive broadcasting from other states would be adapted. This clause is already in force regarding banking arrangements and is an attempt to avoid imbalance. We are not unaware of the role of advertising and tele-shopping in providing income for commercial television stations. We also know that too much advertising kills advertising. We do not wish to kill advertising or tele-shopping, though we wish to confine them within sensible limits and to ensure that certain regulations are respected on the protection of minors and consumers.
We are also defending the principle of pluralism and of the preservation of access to broadcasts of important events, such as major sporting meetings like the football World Cup and the Olympic Games, and briefly, because I have very little time, we wish to make this directive enforceable always, because it constitutes one of the three important instruments available to European audiovisual policy, in conjunction with the MEDIA II programme and the audiovisual Guarantee Fund.
Mr President, I must declare that I have a personal interest in this directive. First of all, I should like to create jobs for my children and, secondly, I want to be able to watch programmes because I like them, not because the quotas give me no choice. For this reason, the vast majority of my group do not wish the new media to be covered by this directive, nor do we wish to see any legal strait-jackets that will cost us jobs because we cannot compete with the United States and Japan. Secondly, we want to stimulate production in Europe through the guarantee fund and so on, but without imposing compulsory quotas for European productions. Thirdly, mutual recognition is essential, in our view. The only justified exception to this principle is greater protection for children against pornography or extreme violence. This should certainly be maintained, but there should not be any other exceptions, and so we reject the socialist amendments designed to create stricter rules on tobacco, alcohol and children's advertising. We should not forget that the directive has to guarantee the free movement of services across frontiers, and we therefore feel that the rules it currently contains provide adequate protection. Fourthly, the Liberals wish to use technology to protect children, for example by integrating a V-chip or some other technological device into television sets. Parents will then be free to decide for themselves whether to use the device or not. This is a sound Liberal principle, and if the choice is between technology and stricter legislation, I would go for technology. Fifth, the Liberals are in favour of guaranteeing the public access to major televised events such as the Olympic Games and a landing on Mars.
If the amendments I have just mentioned on quotas, the new media and so on are adopted, the majority of the Liberal Group will no longer be interested in this text as it stands. We would prefer to have the original 1989 directive. Carrying on institutional in-fighting for the sake of it is merely childish. We are concerned about the substance of the directive, about jobs and about choice, and on these points, coincidentally, the Council and the Commission have got it right.
Mr President, today, we really do have our backs to the wall. Those of you who still entertain any doubt as to the interest of clear obligations should be reminded, should probably have it emphasized to you, that we have the certainty, now, that the Guarantee Fund will be very difficult, even impossible, to implement, that the budget in general, and MEDIA II in particular, is and will remain at a ridiculous level in the eyes of those at stake in this sector. Moreover, to save the principle of pluralism, the anti-concentration directive has been thrown into oblivion and the Green Paper on new services has been reduced solely to the protection of minors.
Mr Bangemann's desire to dissolve the audiovisual sector within Telecoms, in the name of convergence, only serves to darken the context in which we are going to vote on television without frontiers, the only point of light within our reach, within our power.
Europe must not sign away the plurality of its cultures. Are we going to let slip this opportunity not to have the market dictate the identity of Europe? What is at stake in terms of civilisation is, today, the bestowal upon ourselves of the freedom to express our history, our stories, our myths and our dreams in our own images. So that Europe can save and develop its film and broadcasting industries, we must vote today and, tomorrow, the Council must understand the amendments which are aimed at tightening legal security concerning broadcasting and production obligations.
If our aim is to strengthen the production of fiction and documentaries, we should exclude studio-produced programmes and vote for Amendment No 55. As for Amendment No 51, let us remember that at the first reading, this Parliament voted for measures to prevent the relocation of broadcasters in neighbouring states by 423 votes in favour, especially since this amendment does not challenge the rules of the internal market, but is aimed at pirates challenging national and European regulations. On what strength would the European Parliament retract it partially today?
Finally, if the market for new services is to bring in the future, as the great manoeuvres of the multimedia and audiovisual industries would have us believe, don't let us miss this opportunity. We are not asking the earth, that is the application of production obligations to the new services, merely that the provisions relating to minors and to advertising are applied to them.
I will not conclude today - cultural exception requires it - with a quotation, but rather with a figure. At least that will not pose any translation problems, and in saying that I am addressing the booths. It is not their competence I am calling into question, but the capacity for comprehension of some of my colleagues sometimes, and particularly those in the Council. Anyway, I will quote a figure and not a man or a woman of culture. This figure, and here it is, is the deficit of audiovisual exchanges between the United States and Europe. It increased by 14.5 % between 1994 and 1995, 14.5 % in one year, to reach 6.5 thousand million dollars. Can we put it any more clearly?
Mr President, yet again, there is a marked difference between the proposals of the European Parliament and the decisions taken by the Council. While noting that some of the improvements made, in June, by the 'Cultural Affairs' Council concerned the protection of minors, telesales and the freedom of reception, among others, the decisions on quotas and subsequent developments in broadcasting in the very near future - television on demand or pay-TV, for instance - are still totally unsatisfactory.
I think it appropriate to point out, on behalf of the Greens also, that there is a close link between democracy and the media and that there is no doubt that today's main information service is television.
Consequently, a directive that guarantees, for the future also, a public broadcasting service able to meet the collective need clearly to guarantee the right to information, without political and economic strings attached, is crucial to the future of the Member States. Equally important, however, is the relationship between television and culture, because the future of our various cultures, which is one of the great assets of the European Union, is particularly dependent on the development of television.
That being so, we must reiterate that the quota mechanism, albeit with the adjustments made by the Committee on Culture, Youth, Education and the Media, cannot be optional, as the Council would wish it to be.
We are not in fact facing a trade war between the United States and Europe in cinematography but we must realize that, unless we have quotas, European cinema is likely to disappear.
That does not mean that poor quality European productions should be preferred to higher quality US productions. Alongside the quotas, there have to be measures to encourage and develop quality cinema in the different Member States, including through the use of those instruments mentioned by other honourable Members: the Guarantee Fund and the MEDIA programme.
Guaranteeing a public television service also involves proper protection of minors; extending the concept of television to include new technologies; the appropriate regulation of advertising and telesales and making sure that major cultural and sporting events remain accessible to the whole of the population; as well as protecting all languages and cultures which, as I have said, are a European asset.
The Greens will therefore be voting in favour of the amendments, even though they are more limited and designed to achieve the maximum degree of consensus as compared with first reading, tabled by the Committee on Culture, Youth, Education and the Media, and those which take up again the issue of the interrupting children's programmes with advertising and the problem of delocalization, that is to say television broadcasters that transmit outside the state towards which their broadcasts are directed.
Last February, during the debate on the first reading, the European Parliament demonstrated real determination by insisting that, within the perspective of the development of new technologies, television should remain a positive cultural vector, a synonym of entertainment and information, a tool for creation and production, with respect for those who watch it.
It is of fundamental importance that today, as we begin the second reading, we demonstrate the same attitude. Indeed, public opinion, which shows itself to be more and more interested in the future of television and the professionals who have in turn enlightened and upheld us, would not understand it if we backtracked and challenged what they take for granted.
There will still be time, of course to make the necessary adjustments when the moment for conciliation arrives, but it will be utterly damaging if we should accept, within the perspective of these negotiations, that our demands be revised downwards. And besides, it would be entirely contrary to the codecision procedure. That is why it is important that we maintain the level of our demands, which are still completely legitimate moreover, if we want to avoid going seriously adrift later on.
There appear to be three fundamental problems as far as my group is concerned: new services, quotas and relocations. Of course we are not unfamiliar with the need for better regulation of advertising and tele-shopping; of course we would like the influence of television on young people, and not only in terms of violence, to be better controlled, but we consider that, in these areas, some progress has been made and that a well-conceived directive could make significant improvements. However, we would like to highlight the points I brought up before and we will support the amendments tabled to this end.
Point one: the inclusion of new services. We know, Commissioner, that a Green Paper will soon come and fill the legislative void which currently exists with regard to video on demand. Nevertheless, for the coherence of our proposals, it would be best if this directive pointed the way and offered a general framework which the longawaited Green Paper must certainly fill in.
Second point: quotas. It is indeed important to strengthen obligations to broadcast European work. This would involve the implementation of a genuine quota system which should be both coherent and uniform. We cannot therefore accept the maintenance of this idea of 'wherever this is enforceable' , that would be imposed upon us once again. As we all know, this is a breach open to all manner of misinterpretation and abuse. We therefore ask for quotas, real quotas to enable a genuine European audiovisual programme industry to grow strong, and that presupposes, by consequence, the exclusion of studio-produced programmes.
Final point: the inclusion of a clause preventing the relocation of broadcasters to neighbouring states. We must renew the amendment voted in very widely last February at the first reading. Without this measure, we know that there is a high risk of broadcasters setting up in other Member States and backing out of their obligations.
To conclude, I would like to make a few general comments. I find the anti-regulatory creed that some of our colleagues have struck up utterly paradoxical. I can understand that one can have reservations on some points; I understand less, at a time when the Americans themselves are seeing the need to impose a certain number of rules, to protect young people particularly, how we can still be advocating the absence of regulation. We know that culture is not an economic product like any other. It cannot be subjected to the principle of free circulation.
Consequently, my dear colleagues, let us not be either naive or hypocritical. Let us shoulder our responsibilities and consider that the maintenance of our culture will depend upon the audiovisual productions which we broadcast.
Mr President, ladies and gentlemen, it was very encouraging to see the PPE Group agreeing on 29 October that television on demand should fall within the scope of the directive. Mr Hoppenstedt's comments this morning were therefore all the more regrettable. That is why I should like to remind you once again that it is clear in the amendment that the intention is not to include every possible new service, that electronic publications are explicitly excluded, and that a number of provisions of the broadcasting directive, such as the rule on quotas for example, will not be applied to television on demand. The argument that the development of new services could be jeopardized by the inclusion of television on demand is no longer tenable.
I should be curious to meet a supplier of television on demand who is deferring his investment because his output is to be subject to the same conditions for the protection of minors that apply to traditional television. I do not know of any. In taking our decision today, we must also consider the political context. The Commission has not kept its promise to bring forward a set of rules parallel to those in the broadcasting directive in its green paper on new audiovisual services. In fact, the slimmed-down green paper on new services and the protection of minors explicitly states that legislation is to be postponed indefinitely. I would say this to the rapporteurs: anyone calling for technical devices to filter programmes on traditional television, but failing to lay down legally enforceable conditions for the protection of minors in relation to television on demand, must begin by explaining that contradiction.
Today, Commission money is still being used to finance studies which conclude that we shall end up with the total commercialization of the entire television sector, but which also quite clearly provide backing for our contention that the transmission method does not matter, and all that is to be provided is a kind of electronic poorhouse for the less well-off.
I believe that the broadcasting directive is our only hope of regulating television on demand, and today could be our last chance of doing this.
Mr President, ladies and gentlemen, in an atmosphere more cooperative than that which existed before the first reading, I am extremely sorry that, despite our most intensive efforts, we did not achieve sufficient convergence of opinion in all areas to allow us a greater show of unity today.
As regards quotas, our view has not changed at all since the first reading. We still believe that they are not an adequate means of bringing more European productions to our screens. Stronger viewer demand for European productions and, above all, increased support for the sale of European productions would achieve better results than quotas. At the present time, without quotas, many countries in Europe already devote more than 60 % of screen time to European productions.
We made an honest effort to reach a compromise on Article 1 of the directive - on extending the concept of broadcasting to cover the new services - partly because the Commission had told us in the meantime that the promised green paper on the new services would not appear. I regarded Amendments Nos 12 and 46 on Article 1 as workable. However, such was the outcry in media circles, from the press to television, that I was forced to conclude that the professionals had discovered pitfalls which I had overlooked. Personally, I remain convinced that the compromise which was reached puts no obstacles in the way of dynamic economic expansion of the new services in Europe, since it must be seen in conjunction with Amendment No 46, setting out the exceptions.
With regard to sport, I believe that we in Parliament must take pains to see that exclusive broadcasting rights do not create a situation in which large sections of the population are excluded from major sporting events. The amendment in question, No 20, is directed not only at the purchasers - the television providers - but also at the sports organizations, who must be at least as interested in their spectators as we are in our electorate. It is the same kind of dependent relationship.
Amendment No 48 was simply intended to clarify what is meant in Amendment No 20 by inserting the word 'sports' before the mention of what are termed particularly important events. Someone who is very ill-disposed towards me has completely distorted Amendment No 48. For that reason, I have to withdraw it, but I would ask everyone to agree that we can, orally at least, add the word 'sports' to Amendment No 20. I hope the House will agree to that.
Mr President, Commissioner Oreja, ladies and gentlemen, the audiovisual sector is the most heavily-regulated of the communications sectors. The amendments tabled seek, as a whole, to impose still more restrictive regulation. That is unjustified and counterproductive, particularly at a time when the sector is ready to invest resources in the production of the new technologies which will provide new jobs and wider access to sources of information for European citizens.
The new amendments seek to impose larger programme quotas on television broadcasters and to reduce the amount of advertising time. That, clearly, is contradictory: you cannot, on the one hand, seek to require broadcasters substantially to increase their contributions to the development of European productions while, on the other, attempting to cut their advertising revenue which - let us not forget - is the sole source of funding for commercial television and an important source for pay-television. It makes no sense to claim to safeguard what is on offer from the audiovisual sector, rightly free-of-charge, and, at the same time, deprive those who guarantee that offer, that is to say the television broadcasters, of the resources they need to cover the costs. A colleague spoke a short time ago of television for the few benefiting television for all: I consider this to refer to the commercial television stations which are genuinely television broadcasters for all citizens.
As far as the protection of minors is concerned, broadcasters have categorically to shoulder their share of the responsibility here. We are absolutely opposed to violence and pornography, including, in principle, because of the negative effects they can have on adults. We have therefore to support the amendments tabled in the House on the protection of minors, with the exception of some, in particular those relating to the V-chip. The V-chip is by no means an effective solution nor is it able to resolve the complex issues raised by violence and pornography.
In conclusion, Mr President, ladies and gentlemen, if we want better television, we should vote against this kind of revision of the directive: to vote for these restrictive amendments would be to take no account of the basic mechanisms regulating the sector.
Mr President, I would like to recall once more the fact that the quotas for European works, the application of the directive to video on demand and the measures which aim to develop independent production do not constitute intra-European protectionism. This would all be unnecessary if the United States were to respect the rules for normal competition, which they do not do.
We cannot accept that they should consider Europe to be their audiovisual playground, and an extremely lucrative one at that, failing even to respect European rules such as those which prohibit the abuse of a dominant position, incarnate in UIP, the American film distribution organisation. Protective measures are essential to guarantee our cultural diversity and develop our cultural creative production. But they are also essential for economic reasons: in the next ten years, two million jobs will be at stake in the audiovisual industry. We need to secure those jobs.
Finally, although the Council of Ministers has ignored the vote of Parliament at the first reading quite scandalously, we wanted to present some conciliatory amendments, in particular regarding quotas and new services. By voting for them, you will be helping to develop cultural creation and jobs, but you will also be defending the credibility and influence of Parliament. My own liberalism is not that of the fox set free in the chicken run. It is the development of rules which make room for all to flourish, for diversity to be safeguarded, for European interests to be developed in the face of the desire for dominance of other parts of the world.
Mr President, the directive currently in force needed to be changed and I support the amendments of the Committee on Culture. However, Mr President, I have a problem with the implementation and monitoring of the current directive by the Commissioner and I would like to address it, taking two examples from Greece.
First, in Greece the directive in force is being blatantly infringed in a scandalous and infuriating way, with no action at all from the Commission. The length of advertisements, for example, is beyond any reasonable limit and they appear at any time in the middle of news bulletins, political broadcasts, films, or anything at all, ignoring every restriction envisaged by the directive. That, of course, is how television is financed, but this unaccountability distorts the advertising market to the cost of the printed press, creating dreadful problems for the latter. We know this from both the European and the Greek press organizations, and it is unacceptable from many points of view and of course politically. These exaggerations also create terrible problems of debased quality for products and their creators, and are annoying for television viewers. What is the Commission doing about it? Nothing, I think.
The second example concerns underage children, who should in my opinion clearly be protected from the avalanche of advertisements targeted particularly at children. Such advertising, moreover, imposes enormous moral blackmail on parents. Appropriate measures have been adopted by many countries: Sweden, other countries, and Greece as well. But what is the Commission doing? Acting against them in the European Court of Justice with arguments of the type that the free provision of services must be protected. But in that case, ladies and gentlemen of the Commission, why should there not be protection for the free provision of services by the tobacco industry or other industries and activities that are even more dangerous? I regard such arguments as ridiculous and ask the Commission to consign all the files relating to those European Court actions to the depository where they belong.
Mr President, Commissioner, it is in keeping with the importance of this directive that it has attracted a great deal of attention, but has also provoked criticism. I should like to say two things to the critics.
The European legislation in this case is taking up and reinforcing the position that was adopted as long ago as 1989. It is not a question of regulation and restraint, but a decision to follow the path of cultural freedom, to which we are committed by Article 128 of the EU Treaty. We all realize that market forces alone do not guarantee that freedom.
Secondly, the criticism that this is an attempt to subject the new information and transmission technologies to irrelevant regulation does not hold water. The directive only covers the new media in so far as they include televisual elements. If the directive were to exclude them, the whole regulatory package would be invalidated. One thing is clear: where cultural freedom is at risk, the free market is also on shaky ground. Freedom is indivisible. I hope that I agree on that point with the representatives of commercial television and the media industry.
Mr President, if we do not have an absolute majority in Parliament in favour of this report today, or if we do, but the Council is not prepared to accept our key amendments, then we shall continue to have a situation in which the audiovisual industry in Europe is forced to compete with America on unequal terms. Our calls for broadcasting and investment quotas were therefore made not just on cultural grounds, but above all for economic reasons. American products come onto the European market at bargain-basement prices and are sold as packages, while the vertical concentration of producers and distributors on the American market mean that it is effectively closed to European producers. So as Mrs Larive has already pointed out, there is absolutely no question today of viewers having freedom of choice. Quotas are therefore not an end in themselves, but a temporary means of finally establishing fair competition.
Our opponents want us to adopt more aggressive methods, but we really wonder why the two should be mutually exclusive. What is more, let us be quite clear, there is little good news to report. MEDIA II is being cut from ECU 400 million a year to ECU 310 m. It is also extremely uncertain, given that unanimity is required, whether the slimmed-down version of the film guarantee fund will ever see the light of day, although we must applaud the efforts made by the Irish presidency in this context.
Finally, we would urge that TV broadcasting organizations should be required to have economic and cultural links with the Member State in which they are established. We would also call on the Commission to put an end to unlicensed television monopolies in certain Member States. If we are clamping down on public monopolies, as we are doing a great deal at the moment, then there is absolutely no excuse for tolerating commercial monopolies.
Mr President, we all agree in this House that television is a critical industry not just in itself, but in its influence upon European society, culture and the economy. It crosses national frontiers, so we do need European regulations. The existing directive certainly needs updating, but we must not be too rigid. Frankly, the common position of the Council and Commission was about right. It is many of the amendments that have got it wrong.
Superficially these amendments claim to support European TV production. In reality they actually would do real harm to European television. I have time to deal with just a few issues. Quotas: would we apply a quota on sales in bookshops? Would we ration Coca Cola? All of this smacks to me of cultural apartheid. Quotas do nothing to improve the quality of programmes one jot. They are concerned simply with quantity. It is by encouraging public sector broadcasters, helping European film production that we can get better quality programmes, not by quotas.
Advertising: good quality programmes have to be paid for. By over-regulating advertising we actually jeopardize the quality of European programmes. Look at the restrictions that are being imposed on children's programmes, on advertising medicinal products, advertisements that offend philosophical beliefs, controls on advertising time. All of these will restrict money going into good European programmes. Last year independent television in the United Kingdom put £40 million into quality children's programmes. All this is now at risk if children's programmes are denied funding. Instead of better programmes we will get worse.
This is a period of dramatic change in technology. Digitalization marks the dawn of a new age. We should not impose a ten-year regulation on looking at these quotas, but certainly should impose five years as a maximum period before we review the change. It seems to me that these amendments are saying: do not trust viewers, do not trust TV producers, do not trust European companies and advertisers, but let us have controls, quotas, regulations. Frankly, I think we should trust the viewers, and remember viewers are voters.
Mr President, Commissioner, the rapporteurs on the television directive deserve acknowledgement for their good work, although the long drawn-out procedural stages have annoyed many Members. I believe that the perceived conflict between free competition and promoting European culture is groundless. We are all agreed on the importance of developing European audiovisual production from the point of view of culture, the economy and employment. We disagree only about the means. The aim of the revision of the television directive is to establish ground rules in the light of the revolution brought about by the information society, as the new technology, which is developing apace, is destroying the basis for the previous regulation policy. New methods of supporting the whole of European production in the context of an open market are therefore needed. The competitiveness of the audiovisual sector and the development of new services must be strengthened. The rapidly growing field of communications could create many new jobs. Rather than stricter quotas and restrictive regulation, the EU should commit itself to doing more than at present to support the production of content, for example through the Media 2 programme and audiovisual guarantee fund. European producers should be encouraged to produce quality programmes which interest viewers, so that television companies want to show them on their stations. Protection of the under-aged is an important objective in view of the growing number of damaging programmes on offer. The development of technical control systems should be monitored in order to find appropriate solutions. However, finding ways of protecting minors is a matter which should be left to national level.
Mr President, ladies and gentlemen, in terms of industrial and social policy, what we are dealing with today is the key question for the information society of the future, namely the production of content. We have to decide whether we wish to shape the future democratically or simply manage the consequences, and this applies not only to how our civil societies reflect on themselves collectively and actively as a European entity and part of the global village, but also to cultural production and services as a source of new and lasting employment. That will not be an automatic by-product of the increasingly monopolistic competition in which, I regret to say, Commissioner Bangemann still places too much faith - with its emphasis on rationalization, concentration, standardization and commerce. So we need the compromise on the broadcasting concept, we need binding quotas, we need comprehensive support programmes which provide the necessary range of support, and we need adequate guarantee funds. We do not need discrimination against the public service programme providers. The Murdoch, Kirch and Berlusconi empires are the wrong alternative to the culture of Coca-Cola.
Mr President, many of our colleagues, showing an extraordinary capacity for hard work and common sense, have managed to present amendments which can be accepted by the majority. They deserve our congratulations. But as we can see from this debate there is some disagreement which could affect the final result and also the strength of the European Parliament in the co-decision procedure.
I still believe that we should legislate in legal and not rhetorical terms to ensure that our television companies have a greater obligation to broadcast products which have been devised, produced, interpreted and created in the countries of the European Union. You cannot treat unequal situations with equality. This is not protectionism but it is equity, giving more chances to the products of the European audiovisual industry which at present are unable to compete on equal terms and conditions for market reasons which have nothing to do with their quality vis-à-vis other countries.
We cannot build a Europe dealing with television companies as if they were some other means of production or as if their products were like Coca-Cola, ignoring the huge public service component. However, we are all - the Council, Commission and the European Parliament - writing the history of the European Union and this history is young enough so that, despite all of the criticism that I have made, we feel that the European Parliament is taking a step forward by approving these amendments which should, before the Council, in the final stage, be given the whole weight of the opinion of all European citizens, people whom we always represent, in this case more than others.
Mr President, ladies and gentlemen, not many documents have provoked such a controversy as the 'Television without Frontiers' Directive. Within Parliament, within each political group, within professional sectors, within groups of citizens there are passionate objectors to and defenders of the Directive. This is not without reason since Europe's projection into the 21st century depends on the success of its application.
What are we aiming at with the revision of this Directive? The aim is, by harmonising national laws, to reconcile common objectives which are both cultural and economic and which concern the development of telecommunications and information technologies and the strengthening of the European programme industry.
The difficulty in this reconciliation lies in the very logics in the different sectors, which are contradictory. In the audiovisual industry there is a predominance of a national and cultural logic while in telecommunications sector the logic is transnational and market-oriented. However, Mr President, Commissioner, these logics are bound to cross over and merge. And it is the success of this crossover that will decide the European model of the information society.
Ladies and gentlemen, this Directive, as suggested by the Committee on Culture at second reading, is a miracle of equilibrium. It is a miracle which is due to the sense of responsibility and the pragmatism of those Members of this Parliament who, at first reading, dealt with positions which seemed irreconcilable. In order to reach the compromise which is now being presented for our vote, the main objectives borne in mind were: disciplining new services, whose explosion could undermine market rules as far as legislation itself is concerned, and stimulating European production to make it competitive, in order to tackle the emergency provoked by its alarming free fall.
The express compromise on the new services, to which the rapporteur and coordinator of my group, in committee, made a lucid contribution, calls for our full support. The amendments referring to quotas have been made acceptable - I believe - even for some of their opponents, since the application is made gradual. However, as far as Portugal is concerned, they are limited because they do not grant a special status for non-European Portuguese-language productions.
I would like to conclude, Mr President, by saying that, with this balance, this Directive is a minimalist text: anything less would not be efficient at all; but more would strangle the market. We need this directive, contrary to what many people think, in order to tackle the WTO negotiations which will shortly be starting in Singapore.
Mr President, we are debating a very important subject, namely the exercise of television broadcasting activities.
My position is that we must strengthen the broadcasting and production of European works which, in my view, means establishing quotas to strengthen European production. On the other hand, this European production must reflect the cultural diversity which exists and, in the future, make it possible to create jobs in the audiovisual production industry.
I would refer here to the opinion of the College of Film Directors of Catalonia who agree with a free market; but can we really talk of a free market given the concentration of so many groups of companies that you find in the United States and the invasion of their products? Only if we approve anti-trust legislation will it be possible to have that free market, thanks to the temporary application of quotas.
Finally, I should like to add that quotas are something which also affect States with minority languages, nationalities and regions which could also ask for quotas in those languages. In other words, States which are asking for quotas should not then be put out if certain national minorities living within those States then ask for those quotas also to be applied to the broadcasting of programmes in their own language.
Mr President, today Parliament is at a cross-roads. Today we are to pass a resolution which is of quite exceptional importance as far as the opportunities for creating an internal market for TV companies are concerned. The question of quotas is what makes the report controversial. But for a healthy European culture and cultural diversity, quotas are necessary. Like the majority on the Committee on Culture, I support the present wording of Article 4. For me, however, Member States&#x02BC; legal jurisdiction over the TV companies, like the rights of the consumers, and - not least - those of children, are equally important in requiring clarification. The regulation of advertising aimed at children, colleagues, has been the question closest to my heart during the whole debate on the TV directive. I have received strong support for this, not merely from my own group, but also from others, for which I would like to take this opportunity of expressing my thanks.
To those of you who are still doubtful about my proposed amendment, I will say that Parliament&#x02BC;s initial findings sent out a strong and clear political signal. Representatives from all the Member States and from the majority of the political groups, voted for a strong regulation of advertising aimed at children on the grounds that they exploit children&#x02BC;s credulity, not against the toy industry. What I would like to see happen is that producers and advertising companies bear their share of responsibility. I want them to respect our children and their needs for development before they are exposed to the "cross fire' which more experienced consumers have learned to cope with. We cannot accept that free market forces, using freedom of expression as their cover, subject children to violence, pornography and advertising on TV. Your vote is very important today. We must have the courage to decide upon a borderless and common market for TV companies which guarantees cultural diversity and high quality programmes.
Mr President, ladies and gentlemen, I have five extremely brief points to make.
First, the protection of minors. I hope that the Commission and the Council will accept Amendment No 40, because there is no point in promoting filters or V-chips if TV sets are not fitted with them and if the broadcasts are not coded. Parents have a vital role to play here.
Secondly, quotas. Our rules should not be restrictive but flexible, in order to give European culture a fair chance.
Thirdly, advertising should be subject to certain restrictions, but not banned. It should not just be allowed to be shown anywhere and at any time.
Fourthly, I would support Amendment No 16 concerning the original rules. However, I would ask Commissioner Oreja whether this is compatible with the two Court of Justice judgments of September 1996 against the United Kingdom and Belgium.
Fifth, sports broadcasts must also remain accessible to the general public.
Mr President, as co-author with other Ministers for Culture of the first Television without Frontiers directive in 1989, allow me to formulate, briefly, two very blunt questions. The first is: Europe, do you still have a soul? Can you really safeguard your creativity, your imagination and your creative genius?
We all know, ladies and gentlemen, that the imagination of the younger generations is shaped increasingly by images from television and films. Are we, European Parliamentarians, going to sit there with our arms folded and watch the bombardment of standardised television series made for international audiences which are killing the originality and the identity and the individuality in the hearts and minds of these young people? Do we accept that artists in our own countries might soon enough have no other choices for making their films than to try their luck across the Atlantic? The question which poses itself, which is asked of us, is a question of the life or death of our living culture and this power is in our hands.
I hope that there are enough of us, today, who will say no to uniformity, no to cultural colonisation, and yes to diversity, inventiveness and freedom. Only a clear, strong directive will allow this.
And the second blunt question that I want to put to you is as follows: do we accept that our Parliament should cease to exist at crucial moments? We have already in the past missed numerous opportunities to express strength of will. I am thinking of the naming of the European Commissioners, and of our acceptance by majority, under pressure from the governments, of the economic agreement with Turkey.
In conclusion I would like to say, Mr President, that I hope that we will safeguard with a clear vote both European culture and European democracy today.
Mr President, I would like to compliment the rapporteurs on all the hard work they have invested in this report. This is probably the most lobbied report we have ever had in this Parliament. But what do the people in the gallery, what do the men and women in the street care about in terms of their own television?
Obviously they want to be entertained and informed. They are worried about the content of the programmes their children are watching, particularly the level of violence and unsuitable programmes. Many complain that it is impossible for them to monitor the programmes that their children watch, and parents will need help to become considerably more media-literate in the future, if they are genuinely to protect their children.
They are also very concerned about the pressure they are under to buy expensive toys for their children. They are angry at the increasing monopolization of well-loved sporting fixtures which they can no longer view without a significant investment for each event. They are also concerned about the greed of many of the sporting organizations involved here. They also want to hear their own stories told in their own way on their own national channels. They want to support the young producers and directors who are making these programmes, very often grossly under-financed.
I do not believe that quotas will improve matters, but I think we need quotas to keep our broadcasters under control so that they do recognize our desire for our programmes made in our own languages and in our own way.
Mr President, the report by the Committee on Culture will make it possible to improve the current 'Television without Frontiers' Directive in order to help the development of a high quality European audiovisual industry. By means of this text, we are protecting children from the harmful content of certain programmes and commercials thanks to stricter regulation; we are also clarifying and specifying strict regulation of television commercials; we are guaranteeing access for the majority of viewers to the live broadcasting of major sporting events, rather than making them pay extra to watch these events by granting paying channels exclusive rights.
We now have a broader consensus between the European Parliament's political groups but there are still differences over a vital point: the obligation to reserve the majority share of broadcasting time for European programmes. The Socialist Group, with a majority of members on the Committee on Culture, has now made the European Parliament's position more flexible by accepting that we can regard as European programmes those which are made in European studios. In this way, television companies will have no difficulty in being able to meet the requisites of the European programme broadcasting quota.
In other words, we substantially agree with the position of the Commission. However, the rapporteurs of the PPE Group have rejected this compromise proposal and yet are not proposing any alternative, which means it will be almost impossible to reach the majority of votes needed to keep the debate in Council alive. If this does occur we would only be benefiting the already all-powerful American audiovisual industry and it will be very difficult to develop a competitive and high quality European audiovisual industry.
Mr President, on the occasion of the examination in its second reading of the Television without Frontiers directive, there is good reason for concern about the fate of the European audiovisual scene, if certain changes are not made to the Commission's proposal.
Concerned as I am for the implementation of a policy based on the promotion of European productions, I urge you to vote in significant numbers in favour, firstly, of the inclusion of new services, such as video on demand, so that these services are subject to a certain number of rules on publicity and the protection of minors.
Secondly, it would be advisable to strengthen broadcasting obligations, or what are commonly known as 'quotas' , by making them compulsory and by excluding studio-based productions from their calculation. The quotas favour the production and broadcasting of European work, but they will also enable us - and there is no point in hiding this - to stand up to international, and particularly American, competition.
Finally, my dear colleagues, we must fight against abusive relocation in order to secure the protection and development of the film industries of the Members of the Union. Such a clause, may I remind you, is nothing unusual: it exists, for example, regarding banking and the European Parliament had already adopted it by a large majority at the first reading.
Mr President, the debate in this House on the future of the audiovisual industry is one which crosses all political boundaries. I know that our Commissioner here today is aware of the enormous strides we have made in reaching a consensus on the key issue, something which should be borne in mind by ministers. We all have a shared concern for the future of television - the most influential medium in our democracy. It is not about carrots, cars or coffee machines that we debate here today. This directive is about building a strong, competitive audiovisual industry which should offer one million new European jobs by the year 2000; it is about Europeans benefiting economically and culturally from an expanding industry. Quite simply, we must create in order to compete; we must ensure that our cultures have space on our TV screens - our stories and our voices must be heard for the sake of our children.
The starting point for the debate on quotas is that there is no free market - let us be quite clear about that. The American industry enjoys the huge structural advantage of immense archives, a huge self-sufficient home market and a dominant position in all distribution channels. The deficit between us and North America in the audiovisual industry at the moment now stands at $6 billion. This would not be tolerated in any other industry, I maintain. The result is that US programmes can be invariably sold in our market at one-tenth of the cost of original productions. The broadcast and investment quotas we put before the House today are therefore necessary to underpin European programme creation. The investment quota alone would ensure that the top six pay-TV operators would invest ECU 300m in our industry - the total of the European MEDIA II programme - and that they do not solely recycle cheap imported programming.
Finally, this Parliament is at a constitutional turning point with this directive. Let us remember that the Council of Ministers has ignored both the Commission and the European Parliament on the key issues. Our whole future is at stake. We must win an absolute majority on the most important issues and reach conciliation. If not, it is quite simple: we will be excluded from any significant input into the most critical codecision procedure so far. Codecision, quite simply, will have become a sham. The question then is: can Europe ever really work? Can there ever really be European Union democracy which reflects the interests of citizens?
I urge colleagues to vote today for economic and cultural pluralism and a directive which ensures Europeans produce and view TV programmes reflecting their own interests and values.
Mr President, ladies and gentlemen, it is intended that one of the main goals of the new broadcasting directive should be to promote the European programme-making industry and safeguard Europe's cultural diversity in the audiovisual market. Besides the most important aspect - that of cultural diversity and creativity, which was highlighted so eloquently by Mr Lang - the new directive is intended to generate increased investment in the European film industry by supporting the production and dissemination of European-made programmes.
According to the experts, it should also be possible to create two million new jobs over the next ten years and to enable our European broadcasters to be involved in the rapid rise of new technologies and the anticipated expansion of the audiovisual industry, so as to create a level playing-field for competition with American productions.
A further important aim of the new broadcasting directive is to make major sports broadcasts freely available to the general public. In future, everyone should continue to be able to watch transmissions of major sporting events, not only at European but also at national level, without having to pay extra for the privilege. That is why it is important that exclusive rights for major events should be handled in the Commission - and I would direct my remarks here to Commissioner Oreja in particular.
The final point on which I wish to express my views concerns the protection of minors. Clearly, voluntary selfregulation is not sufficient. However, we all know from educational theory, as well as from personal experience, that prohibitions and defensive measures are often counter-productive. That is why I am arguing that positive steps should also be taken, so as to provide strong support for good, exciting broadcasting for children and young people. That must surely be possible within the framework of the existing MEDIA programmes.
Mr President, ladies and gentlemen, first of all I wish to congratulate the European Parliament on consolidating an audiovisual policy, definitely something we need at this moment in time with, at its heart, the 'Television without Frontiers' Directive. I shall not go into this because I do not have time and so I shall just comment on the amendments which have been tabled at second reading.
Of course, the text which we are approving must be respected. Mr Papayannakis referred to the responsibility of the Commission for this matter which - as you know very well - has been the subject of a referral, along with Greek legislation in connection with some of the provisions of the advertising Directive. We know that it has not been properly applied and a violation procedure has been instigated, or will be once the relevant complaints have been received.
As for the Commission's position on the different amendments which have been tabled, I wish to tell you that the Commission is able to accept all amendments concerning the Directive recitals, Amendments Nos 1 to 9, plus Amendment No 11 but not Amendment No 10. It seems to us that Amendment No 1 on the Green Papers, concerning the new services is somehow behind the times since, on 16 October, the Commission adopted the Green Paper on the protection of minors and human dignity in the new services. On the other hand, we feel that it is out of place in a legal text.
Then I come on to the amendments which the Commission thinks are important: those which are intended to extend the scope of the directive to video à la carte, i.e. Amendments Nos 12, 13, 46 and 54. The Commission feels that the new version with these amendments, compared with those approved at first reading, is a marked improvement. It is clear that the text only refers to the broadcasting of television programmes available on individual request - and this has been pointed out by various speakers very clearly - whose content is fully or practically comparable with traditional television and not a set of on-line services.
On the other hand, Amendment No 46 points out that only certain provisions of the Directive will apply to this: the basic rule of free circulation, provisions on the protection of minors and certain rules concerning advertising.
The Commission definitely appreciates the improvements which have been introduced compared with first reading, and although it is still not absolutely convinced that à la carte video should be included in the Directive it will obviously bear in mind the outcome of the European Parliament's vote and could even come out in favour of Amendment No 13.
Amendments Nos 14 and 15 refer to the definition of advertising and teleshopping. We agree with the first although its wording could be improved. On the other hand, we do not agree with No 15 because teleshopping, in other words, shopping for goods or services at a distance, is a contractual activity.
Amendments Nos 16, 15 and 53, concerning the criteria of legal responsibility established in parts 2 and 3 of Article 2 of the common position, are not acceptable. If they are approved our opinion will be negative as it will be for Amendment No 17. I would just like to give a brief explanation of the Commission's reasoning on this.
First of all, these amendments will undermine the fundamental principle of the Directive, viz. that the freedom to broadcast must only be controlled by the state which broadcasts in the first place, and this principle stems clearly from Article 59 of the Treaty. These three amendments would only create conflicts between States and, in our opinion, would be a factor of disturbance in the whole sector. Furthermore, these amendments present certain specific technical and legal problems. On the other hand, Amendments Nos 16 and 17 are incompatible with the Court's case-law. Amendment No 16 would produce the opposite effect to the one in mind and, therefore, I should like to refer to the remark made by Mr Chanterie. We feel that the amendment presents two kinds of problems: it is incompatible with the Treaty and with Court case-law; in its judgment on the Commission v Belgium, in 1992, the Court cited incompatibility with Article 59 in the case of measures similar to those proposed in Amendment No 16, based on language. This position was recently confirmed, on 10 September 1996, in the case Commission v United Kingdom, in which the Court said that the only proper criterion for determining the legal power of a Member State is the broadcasting establishment.
As for Amendment No 17, it is intended to add to the various reasons for which a Member State could suspend broadcasts from another Member State violations referred to in Articles 14, 15 and 16. This possibility is currently limited to serious and repeated violations of rules to protect minors and the proposed amendment in our opinion is incompatible with the Court's judgment in this matter.
The Commission will be issuing a positive opinion on Amendment No 18.
Amendment No 19 on financial sanctions poses institutional problems because Article 189a of the Treaty stipulates that a Directive is binding on Member States vis-à-vis the results obtained but it allows them to choose the ways of achieving those results.
As for Amendment No 20, aimed at guaranteeing that the public can continue to have access without coding and to live television broadcasts of major events, especially sporting events, I must say that I have noted the European Parliament's sensitivity to this subject and you can rest assured that I shall be raising this subject before the Commission. I will be letting them know the feelings which this House has expressed.
The Commission can agree to Amendments Nos 20 to 25. On the other hand, it disagrees with Amendment No 26 because a 10-year period seems to us far too long for a simple procedure of assessing the impact of the Directive.
We agree with Amendment No 29 on set periods for broadcasting films. As for Amendment No 30 on local programmes, this seems to be very restrictive given the special features of such programmes and, as far as advertising is concerned, we can accept Amendments Nos 31 and the first part of No 36 but we think that the quantitative limits imposed in Amendment No 37 and the second part of Amendment No 36 are too restrictive.
As for Amendment No 32 on publicity breaks, the Commission does not see any reason for questioning the rule on programme length which we think has been operating very well since 1989. Therefore, our opinion will be negative as it will be for Amendment No 35.
The Commission is in favour of Amendment No 33, with the addition of the word philosophical in Article 12(c) but we cannot accept Amendments Nos 45, 57, 58 or 34.
On the other hand, we can accept Amendment No 38 which indicates the proper objective concerning filtering programmes as planned by Amendment No 40; the Commission shares Parliament's interest in this control mechanism. However, in relation to this subject we think that perhaps it is a little too soon to make this mechanism compulsory within such a short time as one year. More time will be needed if we are to reach this conclusion.
As for the question of the contact committee, we are able to accept Amendment No 43 and finally, although the Commission shares the concern expressed in Amendment No 45, that of bearing in mind the development of individual services in the triennial assessment report, we do not think it is right to limit the scope of this report to this type of services alone.
To conclude then, the Commission will be able to accept the following amendments if they are approved: Nos 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 13, 14, 18, 21, 22, 23, 24, 25, 27, 29, 31, 33, first part of 36, 38, 39, 43 and 44.
I thank Commissioner Oreja for his remarks and the details he has just given us.
The debate is closed.
We shall now proceed to the vote.
Madam President, I would like a little attention from our colleagues, because my intervention is actually based on Article 108 of the regulation concerning a personal detail.
An article published in the Dutch national daily paper Volkskrant , on Saturday 9 November 1996, reproduces an interview with Mrs d'Ancona, of the Socialist Group, in which it is written, I quote 'Mrs Van Bladel has now moved her seat to the other side of Parliament, where Mr Le Pen's group also sits. She has gone to sit on the right and she votes like Mr Le Pen's group.'
We consider this to be an incorrect, tendentious, libellous and defamatory amalgamation and I would like to say that all members of my group stand by Mrs Van Bladel and that each one of them considers himself or herself gravely offended individually. These facts should be considered alongside those mentioned yesterday by Mr Janssen van Raay concerning the regrettable incidents which occurred between the same people last week. I therefore ask that the author of these remarks and these actions apologise or withdraw her remarks.
Votes
Madam President, as you know, my report was adopted in September by a very large majority. But while, on the eve of the discussion, the Commission recognised the importance of this report, when it was invited to reveal its position, the Member of the Commission present, who happened to be poor Mr Fischler, - and I apologise for calling him 'poor' because he is richer than any of us since he controls more than half of the budget -, answered me that the Commission could not support my proposals. I therefore asked for the report to be sent back to the Committee on Women's Rights so that the work could be taken up again with the Commission. Madam President, could you ask the Commission to share with us its current position?
Madam President, ladies and gentlemen, in response to the question put by Mrs Torres Marques I can tell you that the amendments which the Commission is able to accept are the following ones: Amendment No 1, part of No 4 and No 5 in full, all of which refer to a typical work. We can accept part of Amendment No 2 and all of Amendment No 7 on leave periods, and the second part of Amendment No 11 on the flexibility of retirement age.
These are important amendments in political terms which will also reflect the European Parliament's concern for part-time workers, giving fathers equal rights for family leave, and the possibility of applying flexibility to retirement ages for both sexes. Therefore, I am pleased to announce that these amendments can be accepted by the Commission.
As for the remaining amendments, I am aware of which of them attracts the greatest interest: they are the four concerning actuarial factors which the European Parliament would like to see banned for good. The Commission understands Parliament's political stand in this area but feels that it is impossible to accept these amendments just now.
The Commission has already asked for an expert study to be carried out by highly qualified specialists on this subject. As soon as this study is ready, the Commission will discuss its findings with the Committee on Women's Rights. On the basis of those findings, the Commission will be able to deal with the specific problem in its next proposal in order to complete the subject of equal treatment between women and men in social security matters, and replace the 1987 proposal which is still pending before the Council of Ministers.
We should not delude ourselves. We know that this is a very difficult problem to deal with but there is one thing which is quite clear: this matter cannot be dealt with until the preparatory work which I have just mentioned is ready. At this time, we can and must work together to work out the best way of dealing with this. On this basis, I believe that we can consider that we have reached a political agreement and the Commission proposal can now go ahead for Council adoption, in a modified form, following approval of Parliament's opinion.
Madam President, I am lucky today that it is Commissioner Oreja who is replying. Allow me to point out that if the articles which Parliament has approved on equal treatment for men and women and positive action to benefit the less well represented sex were defended by the Commission during the CIG, this report would not even be necessary.
Commissioner Oreja, from now I congratulate myself on your presence and your availability today to ratify these amendments which, politically, are very important and which concern unusual working arrangements, maternity and flexibility in age of retirement. I congratulate myself as rapporteur and I ask you to approve this report.
(Parliament adopted the legislative resolution)
As Mr Adam is not present, I would just like to point out that, as you know, Madam President, this is the first application of the conciliation we have had with the Council about trans-European networks, and it is the application, therefore of the codecision on the additions and modifications made to the annexes.
Madam President, on behalf of the Committee on the Rules of Procedure and the Verification of Credentials, I would ask that the vote on this report be postponed to tomorrow's sitting, to the vote that is to take place at midday.
We will proceed as usual. I am faced with a change to the agenda, because we have to move the vote. I will therefore hear one speaker for and one speaker against.
Madam President, I see no reason to postpone this vote. Furthermore, Mr Manzella says that he is speaking on behalf of the Committee on the Rules of Procedure. As the President present will testify, this subject has never been broached within the Committee on the Rules. As far as my knowledge permits, having been present at the meetings of this committee, what Mr Mazella is claiming bears no correspondence with reality.
Indeed, Madam President, that has never been discussed or decided in committee. But I suppose that, since the rapporteur is the one requesting it and it is only a postponement until tomorrow at the same time, it should not pose any problems.
(Parliament approved the request to postpone the vote)
I shall make so bold as to say the following. Both I and the committee put a great deal of work into this report. You may laugh - perhaps you would not have gone to so much trouble. That is quite possible. However, I should like to say that I am extremely surprised that when the committee has adopted this unanimously, Parliament should allow itself to be deprived of all its weapons, in the sense that it has relinquished any legislative measures - with your assistance over there. I think that is a disgrace.
Amendment No 20 states that everyone must have access to 'particularly important events' , via receivable broadcasts. However, it should say 'particularly important sports events' , since a particularly important event could be a fashion show. I am simply proposing the addition of the word 'sports' to Amendment No 20. I would urge the House to support this amendment.
On Amendments Nos 29 and 56:
Madam President, we have adopted Amendment No 29, on the time-scales, but that amendment can in fact be interpreted as not being incompatible with Amendment No 56. In point of fact, according to Amendment No 29, which we have adopted, the 'Member States' - and indeed it would not otherwise be possible - ' shall ensure that broadcasters under their jurisdiction do not broadcast cinematographic works outside periods agreed with the rightholders' , whereas Amendment No 56 provides for what is to be done in the absence of contracts to regulate timing, the media time-scales, and can therefore be considered a supplementary amendment.
My group, among other things, wishes to state immediately that it has asked for a split vote: it will not be voting for the first part, but will vote for the second part of the amendment.
(The President declared the common position approved as amended)
The Danish social democrats have today voted in favour of the European Parliament's report on the equal treatment of men and women in terms of employment-related insurance arrangements. This report contains important recommendations for the improvement of conditions for women, among other things in the areas of pensions and cover for part-time work, which the Commission has not included in its document.
Women who come late to the employment market, or who have been temporarily absent because of family commitments, should not come off worse in their old age. It is sad that the Commission just does not understand that this situation needs to be sorted out in the Member States, so that legislation on the equality of men and women is not just words, but a reality.
Women in the EU are the most sceptical about cooperation. Let us show that we have something to offer them.
We have voted in favour of the Torres Marques report because it proposes a number of improvements to the Commission proposal.
For example, the retirement age for women has already been raised to 65 - i.e. the same as for men - in all the pension schemes in Finland. However, a long transitional period has been provided for in Finland to protect women's previous rights. However, because of the proposal for a directive now under consideration, the Finnish Government intends to propose that the law be amended again with the effect that 40 000 women would forfeit the pension rights they had previously acquired.
In our view, the Council should allow Member States a transitional period to implement the Directive, so that women do not suffer unduly.
Adam report
note in particular the draft decision of the Commission defining the specification of projects of common interest identified by European Parliament and Council Decision 1254/96/EC establishing a number of guidelines relating to the trans-European networks in the energy sector.
In relation to the proposal that 'Parliament should receive more advance information on the projects included in the list, since the subsequent technical specification stage may prove a fiasco' , attention should be drawn to the existing fiasco involving the Scotland-Northern Ireland electricity interconnector, where the core principles of transEuropean energy networks guidelines have been breached by the proposed electricity link, and where Commission support for the project will contribute to environmental and economic damage in the areas involved. Measures must be put in place to prevent similar circumstances from arising again.
In the construction of Europe, it is extremely important that we can rely on an energy distribution network. The European Parliament has positively modified the Commission's proposal by including not only significant components of that network in the Baltic Sea and by paying special attention to the relationship with the Euro-Mediterranean Association Agreement in the energy sector, but also by incorporating into it the compromise on hierarchisation and the security of financial prospects, so that the execution of common interest projects can be guaranteed.
For these reasons, the Confederal Group of the European United Left - Nordic Green Left is fully behind Mr Adam's report and agrees with his demand that the consultation procedure should be begun.
Howitt recommendation for second reading
No one whose heart is in the right place, no one with any understanding who is a normal human being could remain unaffected and unmoved by the plight of millions of refugees and uprooted people in Asia, South America and Africa. No one whose heart is in the right place could deny that massive aid is urgently needed for these poor people. Europe can provide this aid, and it must play its part in alleviating this terrible distress.
But not just Europe. People often talk as if Europe is the only source of aid, but have they tried knocking on Japan's door, or that of the United States, Canada or Australia? If not, it just goes to prove that they are simply playing on yet another of Europe's idiotic and criminal guilt complexes. Idiotic and criminal, indeed.
There is no doubt that if Europe wants to help - and Europe must help - it must be in a position to do so. Only a strong and prosperous Europe can, must and will intervene where aid is needed.
Europe needs to be itself, and to keep itself in good shape. It must not lose its identity or allow itself to be swamped by what Jean Raspail describes so perceptively in 'Le Camp des Saints' . Otherwise, Europe will be reducing itself to the level of those whom it should be helping.
The vital call for aid for Asia, Africa and South America is therefore - and this is not the paradox it seems - a call for a strong, free and prosperous Europe made up of proud nations with their own identity. This is the first and most important requirement if the nations of Europe are to be able to show their generosity.
Taubira-Delannon recommendation for second reading
I find it utterly regrettable that the Council has not accepted the amendment previously tabled by Parliament, particularly the fact that a derisory sum has been allocated to the budget item "The Environment in developing countries' .
It is our responsibility to help the developing countries so that they do not make the same mistakes in their development as we ourselves have done. Therefore it is of the greatest importance that we share our resources, both economically and technologically as well as in terms of our expertise, without the EU itself benefiting economically as a result. Neither should we determine how the developing countries choose to act and operate. The countries can decide that for themselves, based on the different circumstances which are relevant for them. Parliament created this budget item after the UN Rio conference, which means that there is a global agreement on achieving sustainable development.
In view of the EU&#x02BC;s enormous budget, the sum of 5 million ecus a year seems like an insult, compared with the 1 000 million ecus which the EU provides as support for the tobacco growers. The global ecological threat to our lives is greater than the need for tobacco.
I have voted for the proposals which are moving in the same direction as the above.
Bloch von Blottnitz recommendation for second reading
If the programme for the promotion of energy efficiency is indeed to be 'efficient' :
Firstly, it must be well funded, which is why we must revert to the European Commission's proposal for 150 MECU instead of the 45 MECU proposed later by the Council.-Secondly, it must be better coordinated with the other energy programmes, ALTENER, THERMIE and SYNERGY, to avoid fragmentation.-Thirdly, all legislative and non-legislative measures should be in place to facilitate the programme's implementation.-Fourthly, special attention should be devoted to ensuring that the programme operates correctly in smaller countries such as Greece.
We believe it to be of overriding importance that we protect our planet. There are a number of ways in which energy can be saved, and we must use whatever means are available for cutting our energy consumption.
In particular we are of the view that an effort must be made in the area of renewable energy in order to promote the use of such sources as water, wind and solar energy, thereby reducing CO2 emission.
The report contains far too few initiatives directed at energy savings and renewable energy sources. Many EU projects, e.g. the so-called TEN projects, are also based on increased use of energy.
I have nevertheless concluded that the report should be supported, in spite of its shortcomings.
Galeote Quecedo/Hoppenstedt recommendation for second reading
Of the EU&#x02BC;s film market, 76 % consists of American films. These have already covered their production costs in the USA and are sold to European TV companies at dumping prices. This constitutes an abuse of a position of dominance going back a long way, and not a free market. In order to safeguard European culture and cultural diversity, a quota system is necessary. Such a quota system does not represent any encroachment upon freedom of expression.
The proposal has strong support, both from the actors&#x02BC; European unions as well as other representatives of the industry.
The year 1995 saw a European trading deficit in the film sector, in relation to the USA, of 6.3 billion dollars (a trebling since 1988). This amounts to about 200 000 work years.
The TV directive with stricter rules in respect of advertising and TV sales, provides greater consumer protection for both children and adults. It is our responsibility to protect our children and not to allow them to be exposed to a "cross-fire' in TV which more experienced consumers have learned to cope with.
We cannot accept that free market forces, using freedom of expression as a cover, are allowed to impose violence, pornography and advertising on TV upon children.
In this battle between the United States and Europe, between the interests of the world-wide audiovisual giants and the rights of our citizens, between a market exempt from accountability and cultural creativity, the honour of the European Union is saved only by the European Parliament's Committee on Culture and not by the Council or the Commission:
Concerning the issue of quotas, these must be obligatory if they are to offer effective protection for the European industry against the American siege, at least during the coming decade and until a system is worked out for the protection of investments.-Concerning advertising, respect must be shown for citizens and consumers, in relation to both time and principles.-Concerning the protection of children, protection is needed at the European level. With this opportunity I would like to express my sorrow at and disapproval of the arrogance of the Commission's services for taking Greece to court for the restrictions - not ban - that it imposed on the advertising of toys for children.It is said that the House, mainly at the instigation of the PPE Group, failed to back the Culture Committee's most important amendments.
The aim of the directive is to strengthen the European film industry, which, naturally, we consider to be important. We also regard the proposal as being for the most part beneficial, but that the methods which are being put forward regarding quotas are not appropriate.
We recommend instead that European films should be supported via positive measures. The regulations must be applied carefully and only when it is absolutely essential, e.g. when the question of protection for children is involved.
We go along with the recommendation that children's broadcasts should not be interrupted by advertisements and teleshopping, and with the recommendation that one should not broadcast advertisements for prescribed medicines, or that pharmaceutical manufacturers should not be allowed to sponsor TV programs with their products. Regarding the debate on quotas, we would comment that the debate in Denmark is quite different from that in other countries where the primary concern is to promote national production in order to match cheap soaps, etc., from elsewhere. National production also means Danish national production, or course, since Denmark is a European country! However in Denmark the majority wishes primarily to strengthen national production by means of subsidies from media programmes. Denmark has incorporated the relevant quota regulations into its own legislation following the 'suspended veto' , but does not wish to go along with removing the softening words 'as far as possible' from the objective of requiring that half of the programmes shown must be European produced. This is where the conflict lies.
Sports fans are getting an increasingly raw deal when it comes to watching major sports events on television. The broadcasting of the recent world title fight between Tyson and Holyfield is the latest example of this.
Regrettably the exclusive rights to broadcast major sporting events have been sold to the highest bidder. Within Europe this has resulted in Sky TV having a virtual domination in this area because national television stations such as RTE and the BBC have been unable to compete because of their extremely limited resources. In future sports fans will have to pay exorbitant prices (as they did for the Tyson fight) on a pay-to-view basis or alternatively national television stations will have to raise their licence fees dramatically in order to compete. Either option is bad news for viewers.
The European Parliament must send a clear message of 'hands off' to the greedy media moguls.
However national authorities also have a responsibility to discharge. Governments should introduce legislation in their own national parliaments to prevent traditional sporting events falling into the hands of these predators. In Ireland such events would include the GAA Finals, home soccer and rugby internationals, the Irish Derby, the Irish Grand National and the Irish Golf Open, etc.
(Earlier this year I wrote to the Minister responsible for Arts, Culture and the Gaeltacht, Mr Michael D. Higgins, T.D., making this point. I am still awaiting a reply) . Joint action by both European and national authorities is required if the rights of television sports fans are to be protected.
Last February, Parliament took up its position firmly in favour of a positive future for the European film and television industry. Sadly, a confrontation with the Council was inevitable, since the latter did not take up the majority of our amendments from the first reading. The common position on which we must issue a vote is arousing some strong reactions, and this is a historic day.
Personally, I would like to go back to two points. As enthusiastic as I am about great sporting events - just like millions of other people - I consider it the responsibility of the Member States to make sure that broadcasters owning exclusive rights do not do so to excess, thereby making a mockery of the right to information.
Finally, I stand as an ardent defender of the 'anti-relocation' clause, a clause which has, sadly, not been taken up by the Committee on Culture, Youth, Education and the Media. It is essential that this is inserted into the final text, because it is the only way of avoiding the threat to the principle of free circulation. I would like to associate with my declaration my colleague François Bernardini, who, caught up in the vagaries of the transport, is in danger of arriving late for this vote.
On these two points, the common position says absolutely nothing.
In principle the authorities of a democratic state should be cautious about directives aimed at the medium of TV. On the other hand, freedom of expression presupposes that diversity may be safeguarded and that no special interests or products dominate over others.
TV policy must also be controlled from a public service perspective which, for film products, strives for high quality standards artistically speaking, and promotes serious production. National and international rules are to be preferred, but supranational rules are called for where the market situation so requires.
American films account for 76 % of the EU film market. These films have already covered their production costs and are sold to European TV companies at dumping prices. This represents an abuse of a long-standing dominant position and not a free market. In order to safeguard a European culture and cultural diversity, quotas are required. Such quotas do not represent an encroachment upon the freedom of expression.
The year 1995 saw a European trading deficit in the film sector, in relation to the USA, of 6.3 billion dollars. This amounts to about 200 000 work years.
The TV directive with stricter rules in respect of advertising and TV sales, provides greater consumer protection for both children and adults. It is our responsibility to protect our children and not to allow them to be exposed to a "cross-fire' in TV which more experienced consumers have learned to cope with.
We cannot accept that free market forces, using freedom of expression as a cover, are allowed to impose violence, pornography and advertising on TV upon children.
The imposition of quotas under the Television without Frontiers proposals will open up new markets for European programming. This can only be good news for the audiovisual sector in Ireland as new areas of commercial activity come on stream. I believe this is particularly good news for Teilifis na Gaeilge which will easily fulfil its quota of European programming. This programming can then be sold to other markets in a dubbed or sub-titled format.
I believe that the imposition of quotas of European broadcasting will assist in the process of protecting national cultural diversity. This directive is a welcome move given the growing prevalence of bought-in American programming on our television screens. The imposition of quotas will help increase the diversity of programming, not reduce it.
The 51 % quota should not be applied to each public broadcasting station individually but should refer to 51 % of the programming globally of the stations involved. In Ireland's case this would mean not taking RTE, Network 2 and Teilifis na Gaeilge separately, but instead taking the output of the three stations together.
We do not share the view that quotas represent a good way of getting the EU countries to transmit more European productions; nationalism is just as bad at the European as at the national level. This does not mean that we wish to promote American film productions, but that we consider that it would be better to encourage the making of films within the EU in other ways. Moreover, we do not regard it as being beneficial to introduce quotas, since there are actually films made outside of the EU and USA. In one way or another one must encourage, for example, Asian and Eastern European film production to reach the EU market. For example, India is one of the world&#x02BC;s major film producers, but very few of her productions each here, and with limitations imposed via quotas, distribution of them is made even more difficult.
We have, however, voted for the amendment which relates to limitations on advertisements for alcohol and pharmacological preparations, as well as advertisements targeted at minors. We also consider it appropriate that advertising, as a proportion of total transmission time should be limited.
European parliamentarians are battling to obtain quotas for the broadcast of European programmes, or in other words, to favour the Community's audiovisual preference, including new audiovisual services and the inclusion of an anti-relocation clause.
We approve of this, but we are surprised that the same members, of all political tendencies, reject national and community preference in areas as important as employment, professional training, housing and social welfare, on the grounds that this distinction would be discriminatory.
How can we explain this unequal treatment other than by corporatist egotism in the audiovisual media which sees its problems from the small end of a camera, through the distorted lens of their differential interests?
In what name are French and European citizens, the victims of an invasion of immigrants, denied the same rights as the audiovisual media?
At a time when the European Union has more than 20 million unemployed and millions who are newly suffering poverty, this really should be the central question posed by the Galeote Quecedo Hoppenstedt report. We await with interest the response of both European institutions and political groups.
At the second reading of the proposal to amend the television without frontiers directive, I shall only be able to support the Galeote-Hoppenstedt recommendation if a sensible solution is found to the following key issues.
Not a single high-quality European programme has yet been produced as the result of broadcasting quotas. We should therefore adopt a flexible approach to this proposal, rather than seeking to impose rigid quotas. Conversely, there is a need to make adequate financial resources available for the promotion of European productions.
The broadcasting concept should not be extended to include new audiovisual services - on-line services, video on demand, teleshopping and so on - so as not to jeopardize the development of those services. However, in a number of important areas, such as teleshopping, consumer protection must be ensured.
With regard to the problem of the country of origin of broadcasts, it would be irresponsible to seek to re-erect artificially in the broadcasting sector the barriers which have been eliminated in the internal market.
In the interests of the protection of minors, it is essential to fit all new televisions with a technical filter mechanism - the V-chip - thereby ensuring that parents have the final say on what their children will see. At present, children and young people are inadequately protected from the surfeit of sex and violence shown on our televisions.
The European Parliament today gave its verdict on the amendment of one of the principal instruments available to the Union for the development of a European audiovisual market. When we are voting on a text such as this, we must not lose sight of our long term objectives.
The Television without Frontiers directive should be considered in a global context, defined in total coherence with other instruments of the Union, most notably the Media II Programme. These various tools should really help us to structure the programme industry and the European market.
The directive should favour the effective circulation of audiovisual work, and should guarantee minimal regulation of the market. The market should be organised fairly and transparently. To this end, it seems legitimate to me that all services offering audiovisual productions to the public should be subject to the same regulations.
The Television without Frontiers directive should also participate in the strengthening of the European programme production industry and ensure its promotion.
I have therefore voted for the definition of a restrictive text, which will force broadcasters to broadcast in the majority European audiovisual productions which can only, in my opinion, be works of fiction.
The vote is now closed
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
25th report on competition policy - single market in 1995 - concentrations
between undertakings - industrial restructuring - loans to SMEs (ELISE)
The next item is the joint debate on the following reports:
A4-0324./96 by Mrs García Arias, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission's XXVth report on competition policy (1995) (COM(96)0126 - C4-0240/96); -A4-0323/96 by Mr Secchi, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the report from the Commission to the Council and the European Parliament on the single market in 1995 (COM(96)0051 - C4-0146/96); -A4-0332/96 by Mr Rapkay, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Regulation amending Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings (COM(96)0313 - C4-0536/96-96/0224(CNS)); -A4-0339/96 by Mr Rapkay, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission's Green Paper on the review of the merger regulation (COM(96)0019 - C4-0106/96); -A4-0335/96 by Mrs Hautala, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on industrial restructuring and relocation in the European Union (INI0329), -A4-0318/96 by Mr Kuckelkorn, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Decision on the provision of loan guarantees for investments carried out by SMEs creating employment (ELISE) (COM(96)0155 - C4-0314/96-96/0107(CNS)).
Mr President, first of all I wish to thank all of the Commissioners who are competent for the different sectors which have been discussed in the Committee on Economic and Monetary Affairs for their attendance here. I wish to begin by pointing out that there is growing concern among European citizens about the consequences on their work and families of the major economic and industrial changes taking place at national, European and worldwide level.
The opening up of markets, the acceleration of international competition and technological changes are leading to feelings in society that although there are new opportunities there is also insecurity about the future of their jobs, their children's jobs and the level of social well-being.
The processes of liberalisation and deregulation in the public service and general interest services currently under way lead to contradictory feelings. The introduction of elements of competition will guarantee better services for some but, for others, will incite fears, very often well-founded fears if we look at some of the experiences of reduced levels of services at higher prices.
The Delors White Paper - which should be repeatedly referred to - offered a European response to these challenges, opportunities and fears, pointing out that we must simultaneously develop economic growth objectives while improving competitiveness and creating jobs. All of this should also be done within the framework of a general conception of economic and social cohesion.
In this framework of analysis and debate, it has fallen upon the Committee on Economic and Monetary Affairs to present to the House a set - an important set in my opinion - of reports dealing with competition policy, the single market, controls over company concentration operations, industrial restructuring and relocation, as well as the development of small and medium-sized undertakings. All of these themes are closely connected. Perhaps we should have included in this debate another report drafted by the Committee on External Economic Relations, on international competition.
This year's report on competition policy has focused basically on four points: first of all, the need for the Commission, in its policy of controlling restrictive understandings and abuses of dominant market positions, to step up and improve controls over activities which certain financial and industrial groups can exercise on the economy. Let me explain myself. I think that we must clearly define the financial links between the different sectors, especially energy and telecommunications which have a growing tendency to take on a strategic character, and we do not want the liberalisation and privatisation of enterprises and public monopolies - justified to date as guarantors of public services or general interest services - to give way to the creation of monopolies, duopolies or similar phenomena where individuals, legal entities or groups comprising boards of management take over, directly or indirectly, a given sector.
In Spain, people are very sceptical when this type of economic or political measure is taken or there is talk of market responses, and many people are beginning to wonder 'who these markets are' , as their opinions sometimes seem to make better or quicker responses than Parliament or the rest of society.
Secondly, the report also concentrated on the debate about public service. I note with some concern that, on this subject, there is no real consensus in the European Parliament and the outcome of tomorrow's vote will show that we must continue trying to find a common position between the different groups in the European Parliament. In any case, I think that we must send a message to the people of Europe guaranteeing to them, quite clearly, that they must hang on to public services, despite the pressures which the private sector exerts, in an attempt to reduce the levels of these services.
Thirdly, the report has focused on the coherence which must exist between economic and social cohesion and the control of public aids granted to companies in certain regions of the European Union. This subject is leading to considerable distortion of competition, especially between small and medium-sized enterprises in one region and another, and we think that the Commission must begin to set objectives to try to reduce this trend and set up practical measures to reach the convergence objectives.
Mr President, Commissioners, ladies and gentlemen, as rapporteur, for the Committee on Economic and Monetary Affairs and Industrial Policy, on the third Commission annual report on the internal market in 1995, I wish briefly to comment on the kind of debate that has gone on and the kind of proposals that have emerged. I should make clear from the outset that my committee has been in favour of that document, although it has felt it necessary to look in greater detail at important points which could contribute to more rapid development and improved operation of the internal market.
After considering the results obtained and, above all, the outstanding problems, we looked in greater detail at the important issue of making the internal market more accessible to citizens and small and medium-sized enterprises. In point of fact, unless the latter are able to be fully and consciously involved, it will not be possible to speak in terms of a properly functioning internal market within a full economic democracy. Not only are information and awareness campaigns needed, we need also to make rapid progress towards simplifying European legislation in the field and ensuring that Member States transpose it properly, without distorting it or making it more complicated.
Furthermore, the proper functioning of the internal market requires that infringement proceedings be made more effective, that there be more action on the part of the legal authorities and that the Intergovernmental Conference should set in place, for that purpose, machinery to protect the unity and integrity of the market, which should be at least equally as effective as those safeguarding freedom of competition.
I can only reiterate that a properly functioning internal market is crucial if monetary union is to be successfully launched. The two processes are two sides of one and the same coin, as we pursue a strategy of restoring the competitiveness of the European economic system, with the ultimate goal of promoting prosperity, employment and the sustainability of social policies.
In that connection, and in the light of the developments taking place in the common economic policy, we have to be concerned about two particularly significant problem areas.
First of all, as regards what has been provided for in terms of the single currency and the future common monetary policy, certain aspects of the non-monetary management of the economy are currently defined in a way that is far less precise, less satisfactory and less coordinated, including as regards the powers of the European Institutions.
While, on the one hand, we have to welcome an opportunity of the kind we have today, when we are able to hold a joint discussion on issues of industrial, competition, trade and internal market policy, a systematically integrated approach, which took proper account of the main horizontal sectoral common policies other than those mentioned (environment, research, training, consumer policy etc), would in fact be desirable. The main problem that has to be resolved therefore involves striking a better balance between the future monetary policy and the whole complex of non-monetary economic policies.
Secondly, and looking at the issue from a slightly different point of view, we need to do something about an equally worrying imbalance between the common monetary policy, strict coordination of budgetary policy guaranteed by the Stability Pact and fiscal policy. The inadequate progress so far achieved in that area prevent the internal market from operating more effectively, to the detriment of consumers and industry and, consequently, employment. The negative examples of fiscal competition, the erosion of the tax base and the transfer of the tax burden from capital to labour also clearly highlight the urgent need to move towards forms of harmonization, if not genuine 'communitization' .
The urgent review needed here will focus therefore not only on how to move towards more satisfactory solutions of the taxation problem but also on the whole basis for management of the non-monetary economy for the immediate future of the European Union.
The Institutions must take on that task, but it is the specific responsibility of the IGC to produce those long-sought changes, in particular by setting aside the principle of unanimity for all decisions connected with the proper operation of the internal market.
Mr President, Commissioners, ladies and gentlemen, cross-border mergers and acquisitions are one of industry's most important means of being able to meet successfully the new challenges of the internal market. If they do not harm competition, they can be considered a positive consequence of market integration. In its resolutions on industrial competitiveness policy over the past year, the European Parliament has made it clear that global competition requires businesses to be able to hold their own as global players, and that our policy must create the room for manoeuvre which European industry needs to be able to increase its competitiveness: in other words, the Union's competition policy must be geared to the situation of global competition.
I am well aware that this can sometimes become a balancing act, since Europe's global competitiveness must not be increased at the cost of the equality of competitive conditions in the internal market. It is not by chance that there is broad agreement here in Parliament that domestic competition invigorates the internal market and leads to increased efficiency, thereby assuring our prosperity. However, competition is not an end in itself. It is a means of achieving the paramount goals of employment, conservation of the environment, prosperity and social cohesion.
We wish to take a bold step forward with monetary policy. The introduction of the single currency will not only further integration. At least in the eyes of the great majority in this House, this major end-of-century change will also be a means of preparing Europe for global competition and gearing it to the goals that I have just mentioned. That monetary policy is being made jointly, in accordance with our wishes; but it is managed by a strong, independent institution.
We are making progress with integration. As far as specific competition policies are concerned, however, we sometimes have the impression that the clock is to be put back. With regard to aid policy, for example, certain provincial rulers in my own country are making a good deal of noise about the regions finally being masters in their own house. It is hardly reassuring that such comments are not only being heard in my country. Everyone seems to forget what our house actually is: Europe. And that house must not be a dilapidated hut. It must be weatherproof, and we must all be able to live in it. Then this house needs a caretaker. That caretaker cannot do just as he likes - he must act within a comprehensible framework that is clearly defined by the house's occupants. But this framework must provide the caretaker - I shall call him the Commission - with sufficient room for manoeuvre. This also applies to the control of mergers. Granted, we have an instrument - the 1989 merger control regulation - and this is to remain our framework for action. However, in fields as dynamic as the internal market and the globalization of the economy, nothing remains as it is. Consequently, the details of this instrument must be tested and modified. And that is long overdue. The regulation's specific provisions have long ceased to be adequate.
At present, I do not wish to go into details on matters such as what the present circumstances are, or how high the thresholds are that trigger the Commission's intervention. Market dominance can still occur below those thresholds. With the growing integration of Community markets, the number of cross-border mergers has risen. Nevertheless, only a small number of these operations fall within the scope of the present regulation. I find that difficult to understand - although that is not the decisive point. Clearly, mergers which do not fall within the scope of the regulation also have an impact on competitive conditions throughout the Community. It is doubtful that this impact can be adequately assessed by the national competition authorities.
In competition policy terms, therefore, this no longer makes very much sense. We must rectify the arrangements that we have had hitherto. In its green paper, the Commission originally proposed setting the intervention thresholds at ECU 2 billion of worldwide turnover and ECU 100 million of Community turnover, in the case of the participation of at least two Member States. This proposal is continuing to meet with resistance in a number of Member States. That is understandable, of course. The present proposal for a regulation provides for thresholds of ECU 3 bn of worldwide turnover and ECU 150 m of Community turnover, in the case of the participation of at least two Member States. Should three or more national notifications be required, however, the figures of ECU 2 bn and ECU 100 m will apply.
I propose that the House should approve the Commission proposal for a regulation amending the merger control regulation. And I would call on the Council of Industry Ministers to adopt it. It can signal this at its meeting next Thursday. Indeed, that is essential. Furthermore, this is what is required by subsidiarity - although the notion of subsidiarity must not be abused with a view to renationalizing competition policy.
Mr President, the Committee on Economic and Monetary Affairs and Industrial Policy has drawn up an own-initiative report on industrial restructuring and the international relocation of enterprises within the EU and from the EU to third countries. This phenomenon, which is generally referred to as globalization or relocation, transcends all sectoral boundaries. We will not be able to understand this phenomenon if we consider it purely from the point of view of competition policy, industrial policy or trade policy. A new approach, transcending sectoral limits, is required to enable us to understand what is going on.
So far, the best way of monitoring industrial relocation has been by observing the rapid growth of direct foreign investment. Such investment has tripled in ten years, worldwide, and has become a normal part of the mechanisms of the market economy. Of course it also creates many new jobs at the same time as promoting structural change, but the phenomenon also has its down-side. An industrial enterprise may, for example, pack its bags and leave behind a considerable number of unemployed people without the authorities or its employees being able to influence this.
My aim is to put forward a few practical measures which can be used to monitor and analyse this phenomenon more precisely. Firstly I hope that the Commission will consider setting up a monitoring unit. Contrary to what some have claimed, I am not advocating any form of interventionist policy which would entail the Commission's interfering with enterprises' business operations and investment. However, the Union has a definite interest in promoting the welfare of its citizens in this area, so that I believe a monitoring unit is needed, as relocation cannot be observed purposefully enough using the existing means.
Secondly, it is clear that enterprises' own voluntary measures are also very important. One good approach would be for enterprises to draw up voluntary - and I stress the word 'voluntary' - guidelines of the code of conduct type, which might enable them to avoid transferring their operations to countries outside the EU where employees do not enjoy even rudimentary rights, or where states flagrantly violate human rights. I seriously believe that the operations of enterprises abiding by these guidelines could be highly successful, as this approach could become a factor in promoting competitiveness.
In my view it is also essential to continue to discuss how we can create increasingly equal competitive conditions for enterprises within the Union. The issue is how the internal market can be strengthened: the committee particularly and very unanimously drew attention to taxation. Taxation is the field where there is perhaps most to be done. We have again recalled that the Commission published a very valuable document in the spring drawing attention to the fact that taxation of the more mobile factors of production has been reduced considerably in recent years, while an effort has been made correspondingly to increase taxation of the less mobile factors, such as labour. This is not, of course, a way of promoting enterprise, or at least, it is not a way of promoting labourintensive enterprise.
I should also like to draw the Commission's attention to the fact that the Union's regional policy may incorporate factors which endanger competitive conditions. The committee points out the phenomenon of subsidy shopping. The Commission ought to act decisively to investigate whether EU subsidies are being exploited unscrupulously to create short-term jobs, pocket subsidies and then move on.
The committee also stresses that the links between, on the one hand, direct investment and new enterprises to be located in a region and, on the other hand, local industry and the local economy should be strengthened. The importance of training must not be underestimated either, to ensure that workers can adapt to a situation in which enterprises can very quickly change their strategies.
Mr President, before I conclude, I should like to say that the reports by Mr Kittelmann and Mr Kreissl-Dörfler consider WTO aspects in rather more detail than mine does, and that I shall therefore say nothing about them here.
Mr President, ladies and gentlemen, there are more than 18 million unemployed people in the European Community. Given this statistic, we can only conclude that the Community is facing a large-scale employment crisis. From summit to summit, the European Council does not tire of declaring its great commitment to resolving this employment crisis. Following every summit, the European public is told that measures aimed at the long-term improvement of the jobs situation will be introduced.
Now that it has become apparent that the trans-European networks cannot serve as the basis for a jobs offensive - because the facts speak otherwise - the Community must adopt credible employment initiatives. Such initiatives could be pursued in the SME sector. Vigorous support for job-creating small and medium-sized enterprises from the European Union, and especially the Council of Ministers, is certainly a logical step - particularly since this sector is repeatedly portrayed by the Council as the Union's most important generator of employment.
The Commission and the European Parliament have recognized that with a small outlay, it is possible to harness the job-creating potential of the trade and SME sectors. Accordingly, they have agreed an interest subsidy programme for job-creating measures in the SME sector. ECU 50 million was voted for this programme in the Community budget for 1996. The only institution which has problems with the creation of jobs is the Council. It refused to approve the programme or establish a legal base for it, and for the flimsiest of reasons: firstly, the need for subsidiarity, because the Member States supposedly fear a loss of powers; and, secondly, the hope of obtaining funds to fill gaps in the budget which have arisen through negligence. In this respect, however, the Council has made a fundamental error of judgement, since if the Council does not eventually establish the legal base, the Committee on Budgets, under the Notenboom procedure, will distribute the funds available to other budget lines.
The provision of loan guarantees will improve the access of small and medium-sized enterprises to external funding for job-creating investment. This is a convincing initiative, which has received a very positive response from the SME sector itself. The amount of the loan on which the guarantee is extended should be linked to the number of jobs created.
It is in the interests of small and medium-sized enterprises to stand by the ELISE programme, and when we see the Council's difficulty in bringing itself to approve this initiative, we have to conclude that the Member States - in particular, my own country - are systematically blocking the decision in the Council. For here too, the Council is hoping for a return flow of funds to settle old debts, if no agreement is reached on the ELISE programme. We have to ask ourselves how great the financial predicament of the German or other governments must be, if - against the background of budget gaps of billions of ECU - they are so dependent on such small sums that they put a stop to a promising European employment programme, especially since the funds available will be distributed to other budget lines if the programme collapses.
We can only wish the Commission luck in the difficult task of convincing the Council of the usefulness of the ELISE programme. As Parliament's rapporteur, I firmly believe that, through its decisions and jointly with the Commission, Parliament can bring this programme into being.
Mr President, I actually wanted to talk about the Wijsenbeek amendment on the two-thirds rule, which the Committee on Legal Affairs and Citizens' Rights has taken over. We do not entirely agree with the rule - and nor does the Commission, incidentally - but now that I see Commissioners Bangemann and Van Miert sitting there side by side, I cannot resist the temptation to broach the subject of another concentration in which the Commissioners have been closely involved, in the world of football.
Commissioner Bangemann made a very laudable attempt to come to an amicable arrangement with the arrogant football barons on the nationality requirements. They agreed in theory, but refused to cooperate in practice, and subsequently lost the Jean-Marc Bosman case in Luxembourg against the brave Belgian whom I have nicknamed little David, even though both Mr Bangemann and Mr Van Miert had warned them this would happen. There has also been another court judgment recently in Amsterdam which found against the KNVB and said exactly what you have always maintained: that the KNVB must also allow competition for television rights, which is something they all prefer to ignore.
I would therefore ask you to examine whether the concentrations regulation, which we welcome in the Committee on Legal Affairs, could be adapted in this respect. Mr Wijsenbeek managed to table an amendment at the very last minute which has been more or less accepted by the Committee on Economic and Monetary Affairs, who adopted a more tolerant and moderate approach than we lawyers did. But we would ask you to look at the twothirds rule, as you yourselves proposed, and see if it could not be dropped in this particular instance.
Mr President, after that relocation into the world of football, I should like to come back to the matter in hand. As the draftsman of the opinion of the Committee on Social Affairs and Employment, I wish to draw your attention to a number of points.
First, relocation is not in itself a negative phenomenon but forms part of a global process of rationalization, modernization, adaptation and cost-cutting. However, in a socially adjusted market economy, it is up to the governments to identify, prevent, control and resist the adverse social consequences that it brings.
Secondly, we would point out that relocation is not a straightforward phenomenon. There are relocations in general within the Union, outside the Union, between the OECD countries, between the Union and Central and Eastern Europe, North Africa and so on, and I think there are a number of general principles to be observed here. We in the Committee on Social Affairs would urge that relocations and our view of the global free trade situation should give due consideration to the internal market and global regionalization.
Thirdly, as far as relocations within the EU are concerned, we have a clear position on a strategy for dealing with internationalization and evaluating the restructuring of firms. If firms in the Union move to regions offering considerable competitive advantages, the resulting situation could well be extremely difficult. We would therefore urge both Commissioners to look very seriously at subsidies and industrial policy, and to develop an approach for dealing with the impact on local labour markets. If firms simply switch from one subsidized region to another, they take their workers and jobs with them, and the European Union seems to be pretending that this is not a problem, whereas in fact it is a major one.
Mr President, given the high rate of unemployment in the European Union and the importance of small and medium-sized undertakings for the labour market, it is easy to predict the great interest which will be shown in the ELISE Programme. It will give these companies easier and less burdensome access to bank loans, always vital for making investments. In fact, SMEs nearly always lack capital and face huge difficulties, long waits and very high costs when they do try and obtain banking loans, especially since, usually, they cannot offer the guarantees demanded by various financial institutions and conceded by the various Member States.
With an entity standing in for SMEs when it comes to taking responsibility for the necessary banking loan guarantees, the European Investment Fund and another institution bearing the costs of these guarantees - and this is what the Community is proposing to be - then the barriers to the financial markets will easily be brought down.
In agreement with the spirit of the ELISE Programme, we want to go right to the heart of the questions dealt with, making the programme both broader and deeper. I myself drafted an opinion which was approved unanimously by the Committee on Social Affairs and Employment recommending not only the creation of jobs as vital for granting Community subsidies but also the preservation or maintenance of existing jobs in companies, so that we can see to the necessary and appropriate change to the budgetary line, linked to job creation, as a way of dealing with this new type of expenditure.
Also in this opinion we pointed out the need for express reference to be made to 'micro-undertakings' , nonindustrial companies and the peripheral and ultra-peripheral regions, where there should be a better network of financial institutions in order to cover the whole of the Community territory. This is a very easy way of giving loan guarantees. But, at the same time, it was deemed important to try and make sure that the jobs created or maintained in candidate companies should be lasting.
Finally, we wanted the rate of loan coverage of small and medium-sized undertakings to be made more flexible by the means of guarantees of investment funds, using higher amounts when investments a aimed at creating large numbers of jobs or when they are destined to benefit, via the interested companies, those groups potentially most affected by unemployment.
If this report is a good one, it is not only because it takes on some of our proposals, but we must express our very strong regret that it has not taken on board one idea which seems to us to be equally important and which must be repeated: that of supporting, as far as possible, the maintenance of existing jobs. Taking that into consideration, in our opinion this report deserves the highest regard. At least we are satisfied that it has been proposed in this debate and in good time.
Mr President, as draftsman of the opinion of the Committee on Regional Policy, I wish to say that, for our committee, the relocation of enterprises and the influence of structural policy in this context is a key issue. In the forthcoming reform of the Structural Funds, this aspect of structural policy needs to be examined. Consequently, the Committee on Regional Policy cannot understand why its readiness to cooperate with the Committee on Economic and Monetary Affairs and Industrial Policy has met with the response that its figures were not taken into account in the latter committee's report.
For our committee, the question is: how adequate are the present Structural Funds in counteracting or facilitating relocation? The Structural Funds are currently geared to geographical 'objective regions' , on the basis of criteria of weak development. However, we are now seeing a rapidly growing phenomenon: subsidy shopping. The fact is that the less-developed regions are currently sacrificing all their potential to this phenomenon, instead of exploiting it to promote sustainable development. It is now a question of re-establishing harmony between economic, competition and cohesion policies. We are therefore calling on the Commission to pay increased attention to this phenomenon.
It is clear to all of us that, after the forthcoming reform, the Structural Funds must be more efficient, and that abuses must therefore be countered. Consequently, the Committee on Regional Policy believes that the question of the geographical criterion must be re-examined. It already has an answer, however, since it does not feel that it would be sensible to eliminate this criterion altogether. It also does not believe that it would be sensible to impose a further bureaucratization of the Structural Funds, and is therefore proposing the creation of a competition-related mechanism whereby EU support to enterprises would be made conditional upon a long-term commitment to the region in question, with a view to preventing companies from moving from one objective region to another simply in order to obtain EU benefits, without integrating on a long-term basis into the region's local economic activity.
Mr President, Commissioners, ladies and gentlemen, this is now at least the third time during this part-session - and it is still only Tuesday - that we have had to reproach the Council for the lack of follow-up to its forceful, media-oriented summit statement. Over and over again, the Council declares that the campaign for jobs is the main priority of the Union and its Member States, but when it comes to putting its money where its mouth is, it does nothing! After every summit, stillness reigns, whether with regard to the energy efficiency programmes, implementing and managing the structural and regional funds, or - as now - support for small and medium-sized enterprises. Each time, the Council is handed the opportunity to create jobs on a plate: it never takes that opportunity. SMEs are the main generators of employment, growth and competitiveness in the European Union. Over 70 % of all jobs are in small and medium-sized enterprises. In contrast to the Council, with its politics of lip-service, the European Parliament is looking to translate its political priorities into action. Indeed, last year, it raised the funding for budget line B5-322, ' Employment and growth for Europe' , by ECU 50 million to over ECU 57 m, because the programme for granting subsidies to SMEs for job-creating investment was successful and enjoyed a high level of support. The Council, however, was not prepared to establish the necessary legal base.
As a loan guarantee programme for SMEs, the ELISE initiative should now at least try to close the yawning gap between the politics of declarations and real politics. The question is whether through this programme, involving ECU 25 m over two years in the first instance - with which a total credit volume of perhaps ECU 1 billion can be achieved - we can actually create a decisive impact on unemployment. We are more of the opinion that the funding is too modest, not least in view of the resources available in the 1996 budget. We firmly believe that, wherever possible, the Union must help small and medium-sized enterprises to overcome their shortcomings, because the job-creating potential of this sector deserves a comprehensive effort. Action, not words! We must not let our priority - combating unemployment - simply be sacrificed to the Member States' attempts to bridge their budget gaps.
Mr President, first of all I should like to thank the rapporteurs for their reports. There are some excellent ideas in the various reports and I hope that the Commission in the context of their work in 1997 will take on board many of their ideas.
I would like to say to the Commissioners that it is by no means a coincidence that we are having a debate this afternoon where we are dealing with all of these reports together. The reason for this debate is that we want to link industry policy, we want to link competition policy, we want to link the internal market, we want to link the policies on small and medium-sized enterprises together, because frankly, at the moment, it is the view of this Parliament that, while the Commission services in their own directorates-general fulfil a very good role on behalf of the citizens of the European Union, there still is not sufficient coordination and collaboration on these various policies. I want to deal with some of issues in my short address.
We have to recognize that, given the growth rates in the European Union between now and the end of the decade, we are looking at growth of possibly around 2 % or 2.5 %. That means that the unemployment problem in Europe will not be tackled. We will still have very high levels of unemployment when we reach the end of this century.
It is also a fact that we are dealing in global markets. It is no longer the case that we have European industries. We have global industries operating in European markets. Therefore we need to create a climate that will allow those industries to thrive and to allow the small and medium-sized companies that form part of the supply chain also to thrive in the future. That is why the policy on small and medium-sized enterprises on industry policy, on competition and on the internal market must be brought together in a clearer focus.
We will ask - my group will certainly be asking - in the context of the Commission's work programme in 1997 for a new annual report to be produced by the European Commission. This should link these areas of policy, look clearly at the competitiveness of the European Union and ensure that there is compatibility between these various policies.
We also need to look at the economic impact of these various policies. I know, for example, that DG II in the European Commission produces reports on the economics of certain major policies that the European Commission may put forward. I suspect those reports filter as far up as directors-general in the European Commission. I suspect those reports do not touch the desks of European Commissioners. It is essential that DG II - those people who are analysing the economic performance of European Union policies - are allowed to express their views directly to the College of Commissioners. We want to see that that happens in the future.
I want to deal with some changes in the business environment and the way in which these policies of competition, SMEs, industry and the internal market need to work more closely together. In particular I want to look at the supply chain that industries are involved in. Let us look, Commissioner Bangemann, at an industry that you and I have dealt with recently - the car industry. In the car industry of the past, all of the research and development, many of the components and so forth, were dealt with by the core company themselves. Those days have now gone.
We now have a supply chain which means that in many cases research and development has pushed down the supply chain to the first, second or even the third-tier suppliers in this sector. There are many other sectors of the economy where the supply chain now is completely different to the way it existed ten years ago. It is the small and medium-sized enterprises that are the key to that supply chain, the innovative industries who are now designing, who are involved in value-added manufacturing services. So our policies have to reflect that.
If we look at competition policy, too often it is used as an excuse for industry policy. Again, if we look at the car industry, we have had the bloc exemption in the car industry as far as the sale of cars is concerned. That really is using competition policy as a mechanism for industry policy. Of course, we have had the voluntary export arrangements which will last until 1999, again using competition policy or trade policy largely for industry policy.
We have got to get these policies of internal market industry, small and medium-sized enterprises, research and development working closely together. Unless we do that we are going to continue to have growth rates of around 2 %. We are going to continue to have unemployment levels of 18 million and our impact as a European Union is going to be absolutely minimal. So next year, we want the Commission to come forward with an annual report which ties these policies together, which links it to competitiveness, to see whether or not there is real compatibility between the various directorates-general and the policies that are pursued by the European Union.
Mr President, ladies and gentlemen, today's debate on a series of reports has one basic aim. It is designed to show that the European Union has a range of instruments at its disposal with which to pursue a coherent and effective economic policy, if it so wishes. This is what should emerge from the reports on the single market in 1995, competition policy, the control of concentrations between undertakings, loan guarantees for small and medium-sized enterprises, and industrial restructuring and relocation in the European Union.
These various reports serve to illustrate the fact that we are currently too inclined to consider the operation of the internal market, the application of the rules on competition, industrial policy and support for small and mediumsized enterprises separately, as if Articles 85 to 90 of the Treaty did not concern the internal market or the competitiveness of a particular industrial sector.
We have long been calling on the Commission - and we are doing so again today - to coordinate its policies, over and above the various directorates-general and the portfolios of the individual Commissioners. By way of a first step in this direction, it is worth noting that the number of Commissioners present here today is almost equal to the number of Members currently in the Chamber. We are in the process of building a strong European monetary union with solid institutions, an independent central bank ensuring sound financial management, stable prices, reduced and controlled deficits, and a strong single currency - the euro - from January 1999 onwards. This will provide the European Union with a stable monetary and budgetary policy framework for the development of its economic activities.
However, should we not at the same time be developing a dynamic economic policy, designed to foster and promote growth and employment in particular? Such a policy should not be restricted merely to providing a counterbalance to the central bank. It is a question of equipping the European Union with all the instruments that will enable it to encourage economic development. Although such a coordination of policies in the interests of competitiveness is not provided for in the Treaties, there is no need for a Treaty amendment, since we already have all the necessary economic and social policy instruments with which to pursue this economic policy.
Undoubtedly, among the most powerful of these instruments are the Commission's rules on competition. We shall do all we can to prevent the Commission's capacity to act in this field from being restricted in any way.
Using the powers conferred on it by the Treaty, it is the Commission's task to set out, in a coherent framework, the way in which it proposes to use the various instruments of economic policy. Responsibility for a policy of this kind also lies with our own institution. The European Parliament needs to be associated as closely as possible with the shaping of the policy. This will enable it to play the role in achieving monetary union for which the Treaties have not yet made adequate provision.
Since the decisions are currently taken by the Council of Ministers, it must be ensured that the latter is in a position to introduce this policy. I would therefore propose that during each Council presidency - in other words twice a year - a special meeting of the Council should take place. This 'Economic Policy Council' would be required to deliver an opinion on the guidelines presented by the Commission, after consultation of the European Parliament. Naturally, this Council would include the Finance Ministers, but all other ministers dealing with economic policy matters would also have to be involved in some way, in order to create the essential linkage between economic policy and the monetary policy conducted in the framework of the Ecofin Council.
Mr President, the source of the reports - or rather the group of reports - that the House is today discussing is the Committee on Economic and Monetary Affairs and Industrial Policy, which has evaluated them as a whole because they do in fact link up with one another. That has to be the case: we cannot think about competition policy without assessing the rules on mergers; similarly, we cannot think about restructuring and dislocation unless we appreciate the value of small and medium-sized enterprises. We therefore applaud all members of the Committee on Economic Affairs and Monetary Policy for the work they have done and for the information provided to the Commission, enabling it to furnish an improved draft of the final directives.
There are, however, a number of aspects in particular to which we should like to draw attention in this general assessment of the Community economy. The first can be summed up in terms of the policy guidance to avoid assessments based on size: the future of the economy no longer resides with the 'big boys' ; it is in fact in 'small' and 'medium-scale' enterprise that the best opportunities for growth, development, investment and, therefore, in the final analysis, new jobs, are to be found.
Secondly, we have an operational guideline, designed to assess differently sectoral value in the economy: ever more attention will have in future to be paid to those sectors whose potential has previously been undervalued. I am referring in particular to tourism, trade, the crafts trades and services, including the environment, technology, the social economy and others.
The third point was well put by Mr Secchi in his report on the internal market. There is now a different relationship between monetary and non-monetary policy and therefore, in the final analysis, with fiscal policy. We need therefore to allow businesses and businessmen both a greater degree of administrative and bureaucratic deregulation - giving them the time and the opportunity to be entrepreneurs and not bureaucrats - and, consequently, more extensive and improved fiscal harmonization, as hoped for by Commissioner Monti in what he rightly calls an internal rather than a single market.
My fourth and final point: in seeking qualitative and quantitative improvements, we should look to meeting consumer demands, the only real objective of the efforts made daily by hundreds of thousands of businessmen - in small, medium-sized and large businesses - in Europe, with their millions of co-workers. It is in fact the market alone that should regulate the legislative efforts that the European Institutions make and provide for the Member States: it will therefore be the market that determines where to make concessions, where to regulate and where to restrict. If we succeed in getting the market - which is currently suffering from a dangerous fall in consumers - going again, we shall be getting the whole of the Community's economic and social system back into gear.
Mr President, I wish to take this opportunity, on behalf of the Group of the European Liberal, Democratic and Reformist Party, to congratulate the various rapporteurs.
Since my time is limited, I want to focus politically just on two issues. In respect of the García Arias report on competition policy, I wish to put down a very clear political marker that whereas the Liberal Group is prepared to support this report in general, there is one specific blockage and condition in respect of our support and that relates to paragraph 15 and the call for the amendment in the IGC of Article 90(2). It is the definitive view of our group, and has been consistently the case, that the amendment of this article would be a form of Trojan horse. It would introduce a form of creeping protectionism and an attempt to block the completion of the internal market in sensitive sectors. This represents a very reactionary response to problems which doubtless are there but which politics exist to overcome. In a global competitive market we have no option but to ensure that we press ahead and we believe that Article 32 should remain unchanged. I appeal in particular to the Group of the Party of European Socialists to try to give us a way out on this, because we want to support the overall thrust of the García Arias recommendations.
In respect of the Hautala report, very briefly, we have consistently opposed the concept of a speculative tax on capital movements. Implicitly in paragraph 2 this reappears. I want to see that changed. If it is changed we will support it; if not, we will vote against.
Mr President, we have a series of very important reports and I would like to congratulate the rapporteurs, both on their efforts and on their ideas.
However, I should like to refer in particular to the relocation of businesses. The practice of relocation is a fundamental weapon in the hands of those who are pressing for lower levels of social protection, tax exemption, abatement of environmental protection measures, and relaxation of the rules of standardization and consumer protection. It is no matter of chance that exactly in the name of that threat, privileges and grants are provocatively being extorted which ultimately lead to abuse of the Structural Fund resources. It is also no matter of chance that the European Union is increasingly encouraging relocations to Third Countries, mainly towards the Central and Eastern European countries. For some countries such as my own, the phenomenon has assumed the dimensions of a national disaster and is a basic factor in the contraction of the productive base, the dislocation of the economy, de-industrialization and decline. There are many examples, the most recent of which are GOODYEAR and LEVIS, while SIEMENS is holding its employees hostage in order to establish new contracts.
We would like to congratulate Mrs Hautala on her many-sided examination of the problem. We want to stress that now, besides statements and expressions of concern, immediate and effective measures are needed at an international level to restrict the unaccountable actions of major multinational capital.
We call upon the European Union and its Member States to show in this connection the decisiveness that they show when imposing policies that reduce the level of social protection and overthrow the basic rights and social acquisitions of working people. For example, the European Union could, in the context of the World Trade Organization, consider reviewing its statutes so that protection of the fundamental rights of working people, as defined in the relevant conventions of the International Labour Organization, would be included in multipartite agreements and would become a criterion for application of the principle of the most-favoured state.
Mr President, we must grasp the fact that dislocation and de-industrialization of the Union's less developed countries to begin with, and of the Union as a whole later on, will become a nightmare for all who determine their political strategies on the basis of yet more extensive opening of the markets, and of the subjection of everything - social and environmental demands - to the holy cow of competitiveness, which transforms our society into a dismal one.
Mr President, ladies and gentlemen, at first sight, they appear to be very different subjects: competition policy, support for small and medium-sized enterprises, the promotion of employment, relocation, the internal market. In reality, however, they all come down to the same thing: the fact that, as far as economic policy is concerned, we are living in very interesting times. They are times in which the neo-liberal plan is clearly running out of steam, in which the idea that markets will by nature provide rational solutions is proving to be unrealistic, and in which the need to regain democratic control over economic policy is becoming clear in many areas.
I would simply point to the ILO report on child labour. There is indeed a need for regulation in the area of environmental and social standards. The fact is that markets do not occur naturally: on the contrary, we must create the necessary political preconditions so that we can constitute them in such a way that they function as rational instruments and mechanisms. We need to put this philosophy into effect down to the very last detail, and I would of course be pleased if Mr Van Miert, Mr Bangemann and the rest of the Commission were able to endorse this enlightened concept of a market economy.
Mr President, given the abundance of work done by this House - the reports drawn up by rapporteurs, the ideas and policies put forward - it is interesting how low attendance is. It is also very interesting that while a certain Mr Goldsmith is getting prime time on all our televisions, this anti-European is not here today to tell us all the ways we are going wrong. He comes only 3 % of the time, so I suppose we would be lucky to catch him in this particular debate.
With regard to the García Arias report, the rapporteur got it just about right in his attempt to balance the public service and privatized facilities. There is no panacea, but what I have to say is that if you are concerned about peripheries you have to realize that normally only the public service will have a social element at the top of the agenda and that on the whole you cannot expect the privatized facilities to do so.
Would it not be extraordinary if, whatever country you were in, you paid a different postage stamp according to whether you came from Paris or the south of France, or from the Island of Tiree or London? We take it for granted that this is not so and yet we have to accept that for water, electricity and other vital services, this is exactly the situation. This is wrong unless of course you want all the people in these faraway places to leave these faraway places and come and live in the cities where probably they would have no jobs and be a burden and the faraway places would then be uninteresting deserts for the tourists.
I represent a periphery, often called a wilderness. But it was turned into a wilderness by the greed of men who took the resources and eventually left fewer and fewer people. You have to realize that while both the public and the private have advantages and good qualities, there has to be a recognition of the social element. I wonder whether that can possibly be done if we encourage privatization to take over the public role.
With regard to the Secchi report, the internal market and integration are meant to go hand-in-hand with our move towards EMU. As a citizen - albeit a reluctant one - of the UK, I find this quite interesting because sometimes I wonder if it is a dream the Germans have because frankly the articles in the press from both the major parties suggest that we may not be going towards EMU. It is interesting that the entry of three new states did not disrupt our move towards integration. It was said they would, but they did not. We have gone along with it. There have been good aspects and defects and the good aspects have been many - the customs 2000, administration, convention bankruptcy, harmonization of products. The defects are perhaps there too - public procurement, insurance, intellectual property.
I would go with Mr Rapkay's proposal of the reduction of the threshold. We are in favour of Mrs Hautala's code of conduct for multinationals and we know that multinationals when they move into areas like mine sometimes do not stay. So I agree with the phrase about longevity of investment.
I support Mr Kuckelkorn all the way in his support for ELISE.
Mr President, my dear colleagues, Commissioners, the report presented to us by our colleague Hautala on industrial restructuring and relocation is to the point and I would like to pay tribute to his work.
I also think that the European Union must quickly take some action against the negative effects of relocation favoured by international trading rules which encourage the installation of manufacturing plants in countries in which costs are lower. Every day we see the negative effects of both fiscal and social dumping. Political power owes it to itself therefore to counterbalance the flagrant injustice of certain market mechanisms.
Within the Union, EMU would constitute a decisive element in the fight against currency speculation which is speeding up the rate of relocations. I would like in this case to lend my support to our colleague the rapporteur for his proposals which aim to set up European work councils with responsibility for careful examination of restructuring and relocations. This is both urgent and fundamentally important.
In the same way, we must use structural funds for the sustainable development of employment in disadvantaged areas. All too often, funds and aid are experienced as a kind of Community jackpot which causes intolerable relocations with no sustainable benefit for anyone. We can all bring to mind examples of such scandalous events. We have the means to avoid them, provided that we have the political will to do so.
So, like the rapporteur and like many others here, I consider it essential, internationally, that social clauses are instituted not just to safeguard the European economy, but also to help developing countries to rise up out of their difficult conditions. This is also possible - again, it just requires the will.
Our debate, Mr President, is thus a true political debate in which the supporters of absolute freedom and the partisans of economic regulation come face to face. It is a difficult combat, but one on which depends the credibility of the European Union, and its very existence in the eyes of public opinion, as well as the action we will be taking on this particular matter.
Mr President, ladies and gentlemen, the report presented by Mrs García Arias on the Commission's twenty-fifth report on competition policy displays an ideologically-loaded rejection of the Community's policies geared to competition, privatization and liberalization. To that extent, it opposes the Commission's consistent liberalization and deregulation policies in the fields of transport, telecommunications and energy. And, lastly, it castigates those Member States which have give privatization and deregulation precedence over the maintenance of public monopoly undertakings.
The political preconceptions are particularly evident in the explanatory statement, and less so in the motion for a resolution. On behalf of my group, I should like to make the following points clear: if, in tomorrow's vote, paragraph 15 is not removed from the report, then we shall reject the report as a whole. The Christian-Democratic group - like the Commission - opposes any amendment of Article 90(2) of the Treaty. The calls for restriction of the application of the Treaty competition rules to public service undertakings and the deletion of Article 90(3), above all with the aim of preserving public service undertakings as state-owned enterprises, are rejected by my group.
Also, the result of such a measure would be a reduction of the Commission's role and, of course, an extension of the powers of the individual states.
The deletion of Article 90(3) of the Treaty would undermine our policy of liberalization in the fields of telecommunications, energy and postal services. These proposals would lead to the reorientation of the Treaty in favour of national public services, at the cost of market integration.
Furthermore, I believe that paragraph 16 in the report - which obviously coincides with the Commission's views - is extremely questionable. Such an addition to Article 3 of the Treaty would have considerable and fundamental repercussions in the European Union. If the amendment which is called for were to come about, basic services would acquire a scope that could no longer be circumscribed. The introduction of such a clause would thus have a serious impact on the application of the competition rules, and in particular on the aid regulations and in the area of cohesion.
Moreover, such an amendment would be an additional means - or at least a possible means - of preserving the monopolies of state-owned enterprises. It is a second way of achieving that aim. That cannot be our policy! The PPE Group has always advocated strong integration and competition policies. That is why we have made our misgivings clear, and I hope that in tomorrow's vote we shall be able to make a number of amendments to this report!
Mr President, in the short time which is available to me, I should like to look at the Kuckelkorn report.
In my country, the president of the organization of small and medium-sized firms was recently appointed as a Royal Commissioner, which shows how much the government appreciates the experience and knowledge of people working in SMEs. A good deal has been said both here in the House and in the Member States about how important SMEs are for employment, and I am therefore very pleased with the Kuckelkorn report, which not only creates more job opportunities, but also shows the people of Europe just how much Parliament and the Commission have their welfare at heart.
It is not easy for small businesses to have access to the financial markets, and this undoubtedly puts them at a disadvantage. The Council must finally realize that the ELISE initiative is a sensible way for the Community to take responsibility here, ensuring that European integration does not simply pass small businesses by. I have to say, however, that there is a considerable gulf between the Commission's ideas, the actual objective and the funding available. As I see it, it should be a basic principle that the level of funding is linked to the number of jobs created. Providing funding for 24 months with an assessment after 18 months seems perfectly reasonable to me, and I am quite happy with the idea. But the programme will only succeed if the loans provided are large enough, and if it is to be really successful, it needs to ensure longer-term continuity. In the short term, I hope that the project will enjoy the same success as the Beethoven composition of the same name. I am für Elise , Commissioner Bangemann.
Mr President, I will concentrate on the report on competition policy and the question of state subsidies. Unfortunately state subsidies cannot be done away with immediately, so we must instead ensure that when such subsidies are provided, they take place in a predictable and transparent fashion. Both competitors and consumers must be able to see what is going on. This is why the Liberal Group has proposed a public, accessible register of all state subsidies within the Union which Member States provide to various activities. I very much hope that Commissioner Van Miert agrees with point 18 of the report which is in line with the Irish presidency's suggestion of a register.
The other point I would raise is the question whether the Commission should ally itself with those activities that are generated by state subsidies. These activities will often be the best way of assessing the distorting effects on competition in a given field, and the views of the industry may also help the Commission to stand up to pressure from Member States in doubtful cases. The most consistent way of ensuring predictability will be to introduce provisions laying down rules designed to regulate Member States' requests for approval of state subsidies, the publication of cases and the setting of time limits, in short a framework for the overall consideration of such cases, which will also define the involvement of third parties, including rules on the right of access to documents and the possibility of commenting on cases, e.g. in the form of a public hearing. I therefore encourage my colleagues to give their support to point 26 of the report which is also supported by the Liberal Group, and I will be interested to hear the Commission's reaction to the idea of involving third parties and competing companies in the fight for state subsidies.
Mr President, hundreds of thousands of jobs are sacrificed or threatened in the short term in the European Union by relocations carried out by companies in the name of competition, particularly in the textile, footwear and electronics sectors and increasingly in service industries.
These relocations, which put populations into competition with each other by playing on differences in pay and conditions, are often carried out without warning or consultation with trade union organisations, with disregard for wage-earners and with disregard for the economic interests of regions.
The report of the Committee on Economic and Monetary Affairs has put forward some interesting proposals for combatting currency speculation, in particular the proposal championed by our group, the application of the 'Tobin tax' on movements of capital. But the impact of these proposals will be limited as long as they subscribe to the logic of the Maastricht Treaty based on liberalisation and deregulation for the exclusive benefit of capital.
In conjunction with the trade unions, we oppose these mutilative relocations and we call for new rights, nationally and on a community level, for paid employees, so that they can safeguard their assets, defend their jobs and control the use of public funds granted to companies.
Mr President, there can no longer be any doubt that small and medium-sized firms are the darlings of the European institutions. ELISE, what a marvellous name for a system of loan guarantees designed to promote employment in SMEs. Who could possibly be opposed to something so nice? It is even the name I gave my daughter.
But a pretty name can hide something far less pleasant, and this seems to be a case in point. The Member States' governments have argued, with some justification, that Community programmes of subsidies for SMEs are incompatible with the principle of subsidiarity, but despite this the Commission has carried on with this proposal, claiming that the size of the unemployment problem in the European Union makes Community measures necessary.
I would be prepared to agree with this if the ELISE programme were the only one of its type, but it is not. We have a similar kind of loan guarantee system in the Netherlands, and our Council for small and medium-sized firms says that ELISE will simply interfere with the operation of this system, instead of working alongside it. It seems that ELISE will not act as a supplementary scheme, but will run counter to the one that is already in operation. The Commission needs to clarify this.
I am also surprised at some of my colleagues. Amendments Nos 3 and 6 complicate the system for employers. What is important for small firms is that the loan guarantees should be swift, simple and straightforward, and should not impose an extra administrative burden, otherwise employers will have no interest at all in this offer from Europe, and ELISE will be nothing more than a white elephant.
Mr President, ladies and gentlemen, the Commission's report on the single market is an open call for us to use the instruments at our disposal to organize the Union's economic management more effectively - whilst not forgetting, Mr Konrad, the social dimension of the market economy, and not thinking only of the free movement of capital, goods and services, but also of the free movement of persons. We must ensure that we build a Europe which is in the interests of people, and the reports which have been presented to the House today are a good starting-point for this. It would be welcome if responses and proposals in this area were forthcoming from the Commission.
With regard to the single market and its completion, I would point out that, as long ago as last year, Parliament produced a list of criticisms, including the inadequate harmonization of environmental and tax regulations and the shortcomings in the training of customs and tax officials in the operation of the internal market.
Furthermore, something else is becoming clear in this debate: the fact that, in the Maastricht Treaty, which has been improved since the launching of the single market, we have a genuinely effective set of European policymaking instruments. On the one hand, there is the single market; on the other, there are the competition, merger, structural and industrial policies, and also - as Mr Kuckelkorn has made quite clear - the policies in favour of small and medium-sized enterprises, which together form the basis for us to establish a genuine confidence pact for Europe. That element is still missing, and I believe that our enthusiasm in calling on the Heads of State and Government to add this component should remain undiminished.
I mention all these factors together because the report by Mrs García Arias also clearly refers to the fact that competition policy - aid monitoring policy, for example - must be sensibly linked to the review of structural policy. The instruments exist, therefore, but they are not yet being used efficiently enough. Clearly, we must seek to persuade the Member States to make greater efforts in this respect.
It is particularly unacceptable, in my view, that there are still distortions of competition caused by inadequate tax harmonization, with the effect that there is sometimes talk of cut-throat tax competition within the single market. I believe that a number of Members of the Commission could help to put a stop to this. I should welcome it, Mr Van Miert, if the next report on competition policy were to go into greater detail on the extent to which tax concessions - tax allowance programmes and provisions - in the different Member States contribute to the distortion of competition, and what we must do to counter this.
I should also like to know how regional cooperation and industrial policy can be brought together more effectively, without jeopardizing competition. So I think this report on the single market represents a further step towards the European institutions being able to say with a clear conscience that, if the division of tasks between the regions, the Member States and the Union works properly, then they do have something to offer.
Mr President, I should like to begin with the García Arias report. Major concentrations of power and distortions caused by state aid are undermining the single market, and the Commission has a very clear role to play here. State aid is usually granted as an act of generosity, so opposing it is never a popular move. To save jobs in France's textile sector, the French Government introduced experimental measures to reduce its social contributions by applying the de minimis rule for companies with less than 50 workers. This affected almost 11 700 firms out of a total of 13 000, and was contrary to European competition policy in that it gave French firms more than 10 % - in fact 12.5 % - more competitive power than foreign textile sectors.
As regards the steel sector, my group would urge the Commission once again, as our amendment makes clear, to continue to apply a strict code on state aid for the sector beyond the year 2002.
Turning to the ELISE programme, my group will be voting against Amendments Nos 3, 6 and 8, which link the amount of the loan to the number of jobs created. Unlike my colleague Mrs van Bladel, I find this absurd. Small firms cannot possibly say in advance how many jobs they are going to create if they are given a loan to build premises. It is an impossible demand. If the programme fails because of bureaucratic nonsense like this, then the Council will have all the more reason to oppose similar projects next year.
My group has a number of fundamental objections to Mrs Hautala's report, and we shall be voting against a number of paragraphs in which she calls, for example, for a crackdown on working with financial derivatives, for firms to make long-term employment commitments with a particular region, and for a permanent monitoring centre to keep an eye on relocations. My group feels that proposals like this are simply going too far.
Moving on to Mr Secchi's report, Mr Monti promised us a businesses ombudsman who would deal with complaints within six months. We should like to remind him of this fact and have tabled an amendment to this effect.
I should like to talk about the relocation of businesses. Relocation happens all the time, and in a free market economy we shall never be able to prevent firms from establishing themselves where they have the best operating conditions.
I have two comments on the report. Firstly, subjecting firms to too many rules and regulations is not the right way to set about things. Investment in third countries must be seen as a way to promote economic development, and ultimately to improve their standard of living. It is a process which has to be gone through in order to achieve social well-being. Too many rules will simply put firms off before they have even started.
Instead of making subsidy-hopping possible by giving firms aid directly, the European regional policy must focus on any local structural factors which can benefit from the rules as a whole.
The Liberal Group is also vehemently opposed, as Mr Cox has already said, to a tax on currency market operations, which would simply encourage capital flows out of the Union, giving the financial markets less liquid assets and wider currency fluctuations, which is precisely what we wish to avoid.
Mr President, relocations are a contemporary phenomenon linked to the free circulation of factors, in particular capital, making use of technological progress and implementing transnational strategies of productive specialisation and concentration in cahoots with the executives of certain Member States.
Whether this takes place within Community and European countries or outside Europe, the aim is always the same: creating and making the most of opportunities to accumulate capital.
The worldwide liberalisation of capital, now within the framework of the WTO TRIM Agreement, makes it possible to leap from one country to another, from region to region, exploiting natural and human resources, going completely against the aim of economic and social cohesion, without any concern for regional consequences, for the social impact which results from it, increasing regional imbalances and also creating precarious and provisional jobs which, here and there, only helps to worsen the very high levels of unemployment.
The report drafted by Mrs Hautala - and I must compliment her on her work - reflects serious concerns, translated into interesting and worthwhile words and yet, contradictorily, it accepts what lies behind transnational relocations and justifies them on the grounds of industrial restructuring, which seems only to exist as an excuse or alibi for these relocations.
Mr President, I will begin also by congratulating the rapporteurs and I should like to emphasise that, in terms of competition policy, there are indeed particular concerns about recent cartels in the private sectors of energy and telecommunication. On this score, I think that transparency is the order of the day. With transparency as the order of the day, we must take a set of decisive measures, paying particular attention to the growing disparity in the amount of public aids between regions (and I think that it is, therefore, very important that the Commission should very quickly publish a thorough list containing those aids); we should also mobilise more resources for DG IV and reject, from the outset, any proposal, wherever it comes from, to create independent cartels in application of any competition policy; it is now urgent to coordinate the different Community policies influencing industrial competition, in particular the industrial competition policy of the internal market and trade policy, and we must also combat any type of obstacle - and alas there are some still remaining - to the free circulation of persons and goods.
As to relocation and the restructuring of industry in the European Union, we must bear in mind the economic and social effects and many of the reasons which unfortunately lie behind these relocations. We must not forget that monetary speculation is one of the main reasons for the monetary instability which is undermining the decisions taken in terms of the real economy. These relocations should lead the Commission quickly to produce proposals to discourage speculation in derived financial assets. The liberalisation of foreign investment and other forms of capital mobility must place emphasis on sustainable development and cannot be a loophole for the disrespect or destruction of the fundamental social interests and rights of workers. It is important, for the sake of fighting unemployment and defending a Europe with a social dimension, to control capital movements and fight fiscal and social dumping ruthlessly. As for small and medium-sized undertakings, they are so important for competitiveness, growth and employment, that we really must improve their access to funding sources, and we must also strengthen the Union's budgetary efforts in accordance with the proposal made in this report, in order to stimulate and facilitate the implementation of any project which has a positive impact on job creation.
Mr President, on a point of order concerning Rule 13 of our Rules of Procedure relating to political mandates in this House.
You no longer comply with the conditions of Rule 13, paragraphs 1 and 3. Paragraph 1 states that anyone who is Vice-President, and therefore who fulfills the mandate of Vice-President and has been elected by the House in its entirety, should have been nominated by a political group or by 29 Members. You have been nominated by a political group, the liberal group specifically. Paragraph 3 of Rule 13 states that, in the election of Presidents, VicePresidents and Quaestors, it is appropriate to bear in mind that Member States and political tendencies should be represented fairly over all.
You began your mandate representing the liberal group, but you did not have the decency to give up your mandate as Vice-President when you changed your political colours, and I am wondering what you are up to up there.
My dear colleague, may I draw your attention to Rule 17, which you have forgotten. 'When a Member changes political group, he retains any seat he may occupy within the Office and the College of Questors, for the remainder of his mandate of two and a half years' .
It is clear, Mr Wijsenbeek, that if I were to occupy this position for a longer period I would not hesitate to follow his advice or that of the chairman of my group, if it had one. But there will be a constitutive session in January and so there is no ethical or legal problem at stake. That is all I am willing to say to you.
I must extend my gratitude to Mr Wijsenbeek for raising that point of order when he did. My purpose this afternoon is to intervene briefly on the question of the relocation of employment within the European Community, the subject of Mrs Hautala's report. There was a difficult vote in the Committee on Economic and Monetary Affairs on this particular report which in the end was a straight left/right divide. I would however like to pay tribute across the great political divide to the valiant work that Mrs Hautala has undertaken in order to try to cobble together some compromise. I fear though that it has not been possible to get to a compromise which would enable us on this side to support the report in its present form. We will be asking for a number of split votes, largely in those areas which contain rather provocative phrases about social dumping and about the chase to the bottom of the social scale, implying that some Members States are deliberately undercutting others by reducing social protection. This is not the case at all, as I know because I come from a country which is frequently criticized for its attitude towards the Social Chapter, but which has in reality much stricter health and safety conditions than other Member States. Indeed the famous six-pack was heavily over-implemented in the United Kingdom imposing burdens which are not imposed in other countries.
Mr President, it is interesting to note that Mr Cassidy is out of breath. He did not take the opportunity of welcoming you to his group. He is no doubt out of breath because, given the thinness of his majority last time round, the Liberal Democrats are keeping him on the run.
I wish to raise two points in this debate with regard to the Secchi report. Amendment No 4: in the pharmaceuticals industry, we still have a situation in Europe where national price controls are seriously distorting the free market. There are great opportunities in Europe for the development of generic medicines. In the United States the market in generic medicines is estimated to grow substantially over the next ten years and this could be the case here. We are currently exporting jobs to Turkey, Iceland and other countries by our policies and my amendment to this report seeks to rectify that situation.
The second point I wish to draw attention to is access to justice. I drew attention to this in my report last year. For many small businesses in the Community there is still no real access to justice when the single market fails to offer them the freedoms it promises. The 'Monti package' has made things better but there is still a lot to be done.
I feel that we are hampered in the European project by what François Mitterrand called the stubborn presence of the centuries. Every time you try to move a country or move a continent, history grabs you by the ankles. What is needed now is extra effort to complete the single market before monetary union comes along.
Mr President, without any kind of support in the form of economic theory and without any kind of empirical evidence, the rapporteur, Secchi, maintains that the various tax rates in Member States create a "serious distortion of the goods, services and capital flows markets' .
This is one of the most common misconceptions about the internal market. In the first place the different tax rates are not discriminatory, i.e. they affect domestic and foreign production equally. The distortion which different tax rates create, is of minimal, and far from serious, loss of efficiency, amounting perhaps to a few tenths of a percent of the gross national product. Secondly, taxes reflect the democratic choice of the citizens of the various countries.
In Sweden we have high taxes. This reflects, for example, the fact that we have a positive attitude towards the public sector and a developed social welfare system. To harmonise taxes with other EU countries means, in our case, lowering taxes and thereby lowering standards in the public services. This involves a loss of welfare for Swedish society, since we would not achieve the kind of society which citizens wish to have.
I have often asked myself what is the reason behind this "fetish for harmonisation' . It is a myth that it leads to economic advantages and that it increases growth. It is, however, not a myth that it goes against the wishes of the citizens of the countries of the union. Citizens of the Union wish to formulate their own tax systems so that they correspond to individual countries&#x02BC; differing cultures, customs and political constitution of the Union. They do not want a Commission to interfere in this for the sake of an abstract principle.
Mr President, unlike Mr Wijsenbeek, I am delighted to welcome you to the PPE Group. It is a great pity that Mr Wijsenbeek has run off somewhere, and I can only hope that this is not typical behaviour in his group.
I should like to begin by thanking the rapporteur, Mrs García Arias, though I have to say that I cannot agree with everything which her report contains. On the one hand, she says that she has great confidence in the Commission's competition policy, but on the other she is less than enthusiastic about its policy towards firms with exclusive rights and its liberalization policy.
On the subject of liberalization, Mrs García Arias insists that the quality and cost of a service should be firmly fixed. My group is also in favour of having a package of services to be offered to people, but fixing them as firmly as Mrs García Arias wishes would simply undermine the whole principle of competition.
Look at the situation in Sweden, or in my own country, the Netherlands. As soon as competition appeared on the mobile telephone market, the price of the service fell, availability increased, and there was a noticeable improvement in quality. This is exactly what Mrs García Arias wants. I therefore think that the definition given in my amendment is a much more accurate reflection of how the liberalization policy is working in practice.
Finally, there are the changes to Article 90. I think the House needs to take a very clear view of this. If we look at the text of Article 90 more closely, it refers directly to Articles 85 and 86 and prohibits Member States and businesses from occupying dominant positions, from charging consumers excessively high prices, from applying unfair conditions in contracts with other trading parties, and so on. So why should the PSE Group want to change Article 90? I would ask them to reconsider whether they are right to oppose my group's amendment.
Mr President, the Secchi report on the single market shows us how far we have come, but also how far we have got to go in achieving a truly efficient single market working for Europe's citizens. Here we are in 1996, but 1992's single market still has not arrived. The four freedoms are still unliberated and we are the losers for it. Who is to blame? Certainly the Member States who are the culprits in the one third of the 128 infringement procedures initiated by Commissioner Monti this year. Half of the governments accused of failing to apply EU law have not replied to Mr Monti's letters six months after they were despatched.
The Commission, too, must take some blame. The courage and the commitment shown in applying Community competition policy is diluted when it comes to the single market. And who loses out? Small businesses for certain. There is a tourist firm in the railway town of Crewe in my Euro-constituency which is getting cheesed-off with the cross-border operations in France, because of the threat of double taxation, and the confession that progress is still grounded in the sensitive area of border checks on individuals is bad news for Europe's tourism industry and its tourists. When are we going to stop frisking free citizens at our frontiers? Last week I found it easier to enter non-EU Slovenia with my parliamentary laissez-passer than to escape from British jurisdiction where such checks are generally effected in triplicate. With the absence of Europol, unsavoury citizens of the EU, like big-time criminals, child pornographers, paedophiles and drug barons, seem to have the liberty to cruise as pirates and buccaneers throughout the single European market. Especially vulnerable are children for whom the single market should offer future hope and prosperity, not present peril and danger. All this is the more regrettable given the first signs of success associated with the single market. I refer to Commissioner Monti's 36 market reports detailing the sources of Europe's 900, 000 new jobs, which are directly attributable to Europe's noble exercise of implementing a magic market.
We need to rekindle the Delors spirit of 1992 and ensure by the end of the century that a true single market is done and dusted. In this regard I welcome the determination of the UK's PM-in-waiting - Tony Blair - to complete the single market during the forthcoming British presidency.
Mr President, I am going to refer to the Hautala report on relocation. From the point of view of regional policy, we have studied this report very closely and it must be recognised that it does have positive parts on which we congratulate Mrs Hautala. But we have also come across some problems and, therefore, wish certain points to be improved in the debate at the Committee on Regional Policy. Certainly, something has been done but not enough for us to accept the report in full. This report has certain lacunae and it also deviates from the original concepts; we are afraid that this might be an obstacle to foreign industrial investors intending to invest in any European Union country.
Although we have found no convincing justification for the fact that this proposal contains nothing about the proper use of Structural Funds to make economic cooperation between the European regions possible. Furthermore, in paragraph 15 there is a vitriolic criticism of the Funds, a claim based on isolated examples that lack of coordination is widespread, exaggerating the counter-productive effects of the Structural Funds. This generalisation could not be further from the truth. Because of this, we have certain reservations about accepting this report as a whole.
Mr President, to illustrate the situation in graphic detail, I can tell you about 600 workers in Ballyfermot in Dublin who were employed in the Semperit Plant, a subsidiary of Continental AG, one of the largest employers in this deprived area of Dublin. Two months ago employees were given notice that the plant would close this December. I have seen documents from the works council that suggest that production will be moved to India.
Also there is a suggestion that Continental AG is putting obstacles in the way of selling the plant to another company or to a management/workers buy-out. Negotiations are still going on and hopefully they will be successful, but other plants in Scotland, Belgium and Austria are at risk. This is a graphic illustration.
I believe we must now decide as a matter of urgency to put procedures in place to ensure that industries cannot move simply to take advantage of less stringent controls and, if they do move, that they do not adopt anticompetitive practices to stop somebody else taking their place.
I wish to make a personal statement, pursuant to Rule 108. I would simply point out to Mr van Velzen that although some Liberals may occasionally be absent from the Chamber, liberalism is on the increase in our country and in some of our neighbours, which is more than can be said for Christian Democracy. Our party is also the biggest party in our country.
Mr President, high levels of employment, economic and social stability, competitiveness of the industrial sector, sustainable development and a fair distribution of products: these are the objectives that a Community policy of restructuring and industrial dislocation should be pursuing. Industrial dislocation currently, however, represents a complex problem which may have two implications: a positive implication, where it creates jobs in specific sectors and a negative implication where it penalizes employment in those regions in which there is no possibility of relocation.
We should, of course, be able to limit the negative effects, were we to succeed in combining a twofold action plan impacting on both the internal and the external aspects of the Union.
At internal Community level, what matters is to give priority to the objective of lasting and sustainable development and take the measures appropriate to discourage the kind of currency speculation triggered by economic circumstances.
We are of the view that proper social and fiscal harmonization which, among other things, limits the granting of any exemptions, could prevent all forms of fiscal or social protectionism. We are similarly persuaded that Community support, that takes the form of the Structural Funds, should include a safeguard clause, closely bound up with a specific guaranteed long-term commitment, specifically in order to protect existing jobs, create employment guarantees and guarantee the possibility of localized development.
It is currently a matter of regret to us that the Hautala report has not provided the opportunity for real coordination of Community policies on competition, industrial policy, trade and the internal market.
It is therefore our hope, as the social arm of the right, that in its external activities the Union will stress the absolute need to include social clauses in trade agreements, based on the rules provided for by the International Labour Organization, in relation to both trade and investment, and that these will in the end serve to safeguard freedom of association, the minimum working age, non-discrimination and the banning of forced labour.
Mr President, a debate of this kind is clearly also a debate on economic policy - and economic policy is, of course, marked by the different attitudes of the various political parties. However, I should like to draw the honourable Members' attention to the Treaty of Rome - because in Rome, a decision was taken whose consequences as regards this important question, and also as regards globalization, we must live with, and which I believe was the only possible decision. Allow me to explain.
If different markets are to become integrated, if different social systems wish to enter into competition with one another in important areas, then we need rules. In other words, if we assume that those different social systems - whether socialist, liberal or otherwise - will not harmonize overnight, but will retain their different political complexions, whilst wishing to create a common market, then we need rules to prevent that competition from becoming unfair. That is precisely the problem with the internal market, and it is precisely the problem with globalization. Therein also lies the problem of relocation and similar matters that we are addressing in this forum, including unemployment: how can economic strength and competitiveness be maintained? Or - if they have been lost - how they can be regained? They can only be regained through competition.
Competitiveness presupposes competition. Of course, it is also possible to imagine that a public service can exist and provide certain services without operating with optimum efficiency. That is possible. Many postal services of the traditional kind - i.e. public monopolies - have only survived at all because their monopoly position has never been threatened. They have offered a certain level of services, but not the best. Here too, the Treaty of Rome pronounced a judgment of Solomon. It did not decide in favour of or against public undertakings. It is matter of complete indifference to the Treaty of Rome whether an undertaking is privately or publicly run. It made only one provision: if an undertaking is publicly run, then its conduct must be judged on the basis of Article 90, since otherwise the balance of power that arises naturally between private undertakings in competition with one another will not exist. A public monopoly can simply do more than a private undertaking which is in competition with others.
So there is a logical connection between Articles 85, 86 and 90 - and my colleague, Mr Van Miert, will no doubt say something in detail about this - and the decision to foster competition. Applying this to the global system, we must first of all ask the simple question: can we divorce ourselves from what is going on around us? Can we, so to speak, create an independent and original political system? Our Swedish colleague said that it should be left up to the people of Sweden to decide for themselves which system they wanted and how much in taxes they wished to pay for it. In this way, the whole Union could say: ' Leave it up to us to decide what we wish to do and whether we wish to have more or less competition; we are going to divorce ourselves from this global economic and political system!' This question is entirely rhetorical. We all know that. We cannot do this. So what else can we do? We must seek to ensure that the same rules that we have laid down for the internal market are increasingly introduced for the global market: and those are the rules of competition! There are no other rules with which it is possible to organize such coexistence. Naturally, there are limits to competition, and I endorse Mr Rapkay's comment that competition is not an end in itself. That is right! Competition is an instrument - a set of tools, if you like. But it has always led to the creation of more jobs than any other method. If we really wish to take serious action, therefore, if we no longer wish to confine ourselves to rhetoric - there are 18 million unemployed people, unemployment is our number one priority, and we shall do everything necessary to combat it - if that is meant in earnest, then we must introduce what we recently proposed: namely, benchmarking. And we shall be discussing this further in the context of our debates on industrial policy.
Let us make some comparisons, and begin by looking at different companies. What, for example, are company employment policies like at Ford in Cologne, or at VW in Wolfsburg, in comparison with those of other car manufacturers? If, for example, both companies have agreed with their workforce to introduce flexible working hours within the framework of rules on maximum working time, is that something that has been forced on employees? In the summer or spring, when orders are larger, employees can work more than the normal daily working hours. The extra hours they work are recorded in a working time account, and they receive no overtime pay. In the winter, when orders decline, this credit on their working time account allows them to work fewer hours. This works! The result is that the workers' jobs have become more secure, whilst the companies have remained competitive, although wage levels are substantially higher than in India or elsewhere.
I have always maintained, and I repeat, that cost levels alone, especially wage levels, are not the decisive factor in the choice of an investment location. An undertaking will go where it can operate most productively, and if it is flexible enough, it will be able to absorb a certain wage level in the organization of its work. The debate on the call for lower wages is a spurious one, but the debate on flexibility is very important. And some of the proposals you are making here are contrary not only to the spirit, but also to the practice of flexibility!
I shall now take the example of a small undertaking, also in relation to the concept of benchmarking. Let us take the example of a man who wishes to set up a business. By way of outsourcing, a large car manufacturer decides that it no longer wishes to make the lights or some other part of its vehicles itself. The man in our example has gained some previous knowledge in this field at university, and says to himself that he could pursue this activity. He has inherited a house, which he sells for DM 1 million. Then perhaps he has a grandmother who gives him another DM 500 000. So he has DM 1.5 million. Then he approaches a bank, and perhaps he says to his associates: ' If you can also get some money together, then perhaps we can raise some DM 10-20 million and start a business' . Then the following stipulation is imposed on our entrepreneur: ' You can invest here, but you must never leave this location, otherwise you will have to pay a penalty tax or compensation of X % of wages!' Leaving aside ideology, I ask you to put yourself in the position of this man or woman, these people who wish to set up this business. Where will they go? They will not go somewhere where they have to deal with such regulations. Or let us take the example of the pharmaceutical industry...
Dear Mr Caudron, it is perhaps far too pragmatic, but it is not ideology...
(Interruption by Mr Caudron: 'it's demagoguery' )
(DE) I shall take Mr Watson's example of the pharmaceutical industry. No, I shall take another example; I shall just take the example of benchmarking. Over the last four years, we have lost three important research laboratories to the United States - not to a developing country, not to a country whose wages are far lower than ours! Why? Because our regulations just do not provide more room for manoeuvre in the field of biotechnology or similar areas, because they are simply too cumbersome and onerous for undertakings. If such undertakings - in this case, it is a question of larger firms - have the option of moving to a country in which they can operate, in which their staff do not have to seek approval for everything they do, then they will do so. Is it any wonder? That cannot possibly surprise anyone. I often ask myself whether we seriously wish to tackle the problem of unemployment, or if we simply wish to moan about it and constantly put off what we can do. Benchmarking also applies to different systems, and national systems sometimes prove to be flexible. In Germany, for example, it is now permitted to bake bread rolls on a Sunday morning. Previously, it was not. To read the reports in the German press, you would think a revolution had broken out in Germany, such is their surprise at the fact that so many people wish to have bread rolls on a Sunday and think it is wonderful that they can get them! Anyone who knows how dull Sundays are, and that a warm bread roll for breakfast is perhaps some people's only pleasure on that day, will shake their head and wonder where these people live who prohibited bakers, or other people who can bake, from producing something for which there was a public demand. We go so far that we prevent ourselves from doing what we actually could do, and then we wonder why there are so many unemployed people. I do not understand it!
Let me take the example of Mr Donnelly's region. Anyone who really wishes to learn how unemployment can be tackled should go to the Newcastle area. There, everyone - industry, the unions, municipal organizations, local authorities and a university which we helped to build - has got together. There, they do not moan about the distribution of working hours or the like, but roll up their sleeves and set to work. And this is a region which has suffered every crisis that the Union has ever known, in the steel, shipbuilding, textile, coal and fishing industries! It has put all those crises behind it, and it now has the highest growth rates in the Union. It is a region where people can actually work, because nobody prevents them from doing so!
Shall I tell you why a large undertaking from another Member State has moved to this region and invested billions in a project that will initially create 3000 jobs and subsequently many more? I went there and asked the reason. You should do so too! Go to places where undertakings from other Member States locate. Ask them why they moved to that country. I did, and the answer was: ' Certainly, wages are lower. Ultimately, however, that was not the decisive factor. The decisive factor was that we were told within three weeks that we could build here, whereas in our home country we should have had to wait at least six to eight weeks for that, and in practice over a year.' What, then, is competitive about such public decisions?
Finally, I shall take the example of a Member State which is not entirely unfamiliar to Mr Caudron, thereby referring to the debate on public services. A country can freely decide - in the way described by our Swedish colleague - to run a public service as a public monopoly undertaking, and spend a great deal of money on it. It can maintain other public undertakings in areas in which the idea of a public service is not as common as in the postal sector, for example, where there is a public service tradition. In a country which has a state airline, a state railway, and one or more state banks, all these undertakings will constitute a considerable drain on tax revenue, because of their inefficiency. A great deal of money which could well be spent on more sensible things - research and development, for example - has to be poured into these businesses. They are black holes, constantly swallowing up money which has to be collected from taxpayers. A country can do that. I do not dispute that every country has a right to do that! Here too, however, the internal market provides for something very sensible: competition between systems. So there is not only benchmarking of the individual companies that must prove themselves in the market-place. There is also the benchmarking of systems.
Ladies and gentlemen, the mystery of relocation is explained by the fact that the benchmarking of systems is leading companies to vote with their feet. Anyone who cannot see that is living in a dream world! I want us to live in a world in which we really do something to bring down this high level of unemployment at long last, because the improvement in the economic situation over the next few years will not be enough, unless we summon up the strength to throw off the chains we have forged for ourselves: too much regulation; the obstruction of investment; and, in particular, the complication of the lives of small and medium-sized enterprises. If we do not summon up that strength, we shall never be able to combat unemployment!
I should like to begin by saying how pleased I am that we have had this combined debate, which has attempted to consider the problems of competition, economic development, employment and the single market from different angles, and to draw certain conclusions about them. I should like to thank the chairman of the Committee on Economic and Monetary Affairs and Industrial Policy, who I know has expressed concern about these issues in the past, and everyone else who worked with him in organizing this debate.
I should also like to thank the three rapporteurs, Mrs García Arias and Mr Rapkay, who have dealt with issues directly under my own portfolio, and Mr Kuckelkorn, whose report I was happy to take over from my colleague Mr de Silguy today. Their reports are generally very positive, although they do make a few comments and criticisms here and there, which is perfectly right and proper, and they are also of a very high quality, which I think provides an excellent foundation for a good debate. Since there is only a limited amount of time available and Commissioner Monti has fortunately been able to join us, I should like to run fairly rapidly through a number of points that were raised during the debate, so forgive me if my answers seem rather brief.
On the subject of Mrs García Arias' report, I should like to say once again how pleased I am that there is basically such broad agreement between the Commission and large sections of the European Parliament on competition policy. There is bound to be some criticism of certain aspects, of course, but generally speaking there is a broad degree of consensus, probably also because we are in such regular contact with each other. We have a special agreement with the Committee on Economic and Monetary Affairs and Industrial Policy to hold full and frank discussions on a regular basis on the various issues and problems which crop up in this area. I am delighted that we are able to do this, and that after a somewhat lengthy debate, the committee has come round to the position which the Commission adopted a while ago, namely that we do not need another separate agency in the European Union to deal with certain aspects of competition policy, and that it makes far more sense to leave this policy in the hands of the Commission, where it should be. It is a policy in which others are rooted and which lies at the very heart of our industrial policy, or whatever you may wish to call it. When a sector is liberalized, one of the aims, of course, is to improve competition, but there are also other aspects which should not be forgotten, for instance social, environmental and safety concerns, and so on. We are therefore trying to use competition policy as a key instrument, but at the same time to incorporate the necessary balances into the policy. This is why we need a proper policy, rather than just an agency which simply looks up the rules and tells us what to do. There is more to it than that. It is a policy in its own right, and I am grateful to Parliament for supporting the Commission on this, because I think it is helpful, and indeed only right and proper, that Parliament should be able to exercise political control over policy issues.
I should now like to move on to the subject of public services and Article 90, because I know that Parliament quite rightly sees this as a very sensitive issue. You know what the Commission's position is. Our own experience and the document which we approved a few weeks ago would seem to indicate that Article 90 is being applied in a balanced way. If this is the case, I do not see any real reason to change it, and I therefore share the concern expressed by some honourable Members during the debate that if we amend the article, the balance will be broken. So although I am aware of how sensitive this issue is for Parliament and how opinions are divided both in the House and in the Commission, I would urge the House to support the Commission's view, based on past experience, that Article 90 should not be amended, but instead - and I am addressing this remark to Mr Konrad in particular - that we should adopt an open-minded and positive attitude and include a reference in Article 3 which consolidates, as it were, the balanced approach which the Commission has adopted up to now. Yes, Mr Konrad, I know that you are very concerned about Article 3, but I am not, and nor is the Commission. We think it would be a very good idea to include this in Article 3. However, I would again urge Parliament to think carefully before deciding that Article 90 needs to be amended, because the Commission at least does not agree with this. I would also point out that the Commission communication has not yet said what is to become of Article 90, and the continuing IGC talks could always consider whether it should be made into some kind of charter. As an idea, this is still open to discussion, and the Commission has not delivered an opinion on it. But for the time being, let us think about Article 3 and perhaps consider what to do about the Commission communication, but leave Article 90 as it is.
I would also point out, by the way, that in its policy on telecommunications, say, or in other sectors such as the postal service, for which Mr Bangemann is mainly responsible since it involves a traditional Article A proposal, the Commission has, on mature reflection, decided against applying Article 90, partly because Parliament urged us not to do so. We complied with that request, and this is why we are now following the normal procedure. At the same time, however, I would point out that our main concern in every sector, even when we are trying to introduce competition, is to ensure that universal services are guaranteed where necessary, and that consideration is also given to social issues. This is why it is a balanced policy.
All of this has led me to conclude that the Commission communication and any reports on it by the various committees could warrant another major debate in Parliament, enabling us to reach further agreement on the issues involved.
Turning now to Mr Rapkay, I should like to congratulate him once again on producing an excellent report and for supporting the Commission's position. There can be no question about this, it is an objective statement of fact. However, I have to tell you today - and the Council meeting is on Thursday next week - that our proposals concerning the thresholds, which Parliament supports, are unfortunately unlikely to secure the necessary majority, since many of the larger Member States are against them. Most of the small or smaller Member States support the Commission, and if it were up to them, we should be able to reach agreement, but most of the larger countries are opposed. I do not wish to go into the reasons for this, because they are somewhat contradictory, but I regret to say that the chances are very slim. However, I shall go along on Thursday and fight my corner with Parliament's support, but it is extremely unlikely that the Council of Ministers will follow our lead.
The prospects are much better as regards the issue of when mergers are to be notified in various countries. The Council appears to be much more willing to find a solution here, perhaps not exactly the one we have proposed, but at least something useful should come out of it. We shall then refer it back to Parliament again, of course, as we shall do if there has to be a new proposal on thresholds. We have a clear agreement on this which the Commission intends to keep to. I hope I have left the House in no doubt on this point.
For the rest, I hope we can still achieve some results, and I shall give you an example of just how important it is that we should do so. As you know, there is an important merger in the pipeline between BT and MCI. We are currently still discussing whether this really comes under the scope of the merger regulation, since it all has to do with MCI's turnover within the European Union and the two-thirds rule. It seems likely that the Commission will have to look into this case after all, but I know from similar instances that it is not always obvious whether the merger regulation should be applied. So you can see that something really needs to be done here, and you are quite right, Mr Rapkay, to say that we should make changes where we can. As a number of speakers mentioned, we have not proposed any changes to the two-thirds rule because we know there is not the remotest possibility of securing a majority in favour in the Council. But I admit that it is something we are all going to have to think about in future and perhaps even introduce measures on. Once again, Mr Rapkay, I should like to thank you for your report and Parliament for its support.
Moving on to Mr Kuckelkorn's report, I should also like to congratulate him once again. This was an initiative from Parliament which the Commission was grateful to take over, and we have done our best to try to convince the Council that it is absolutely vital for small and medium-sized firms and will help to combat unemployment. Unfortunately, the Council made it clear again yesterday that however much we might be attracted to ELISE, there are a number of ministers who refuse to succumb to her charms, and it therefore seems that her chances are, sadly, very slim. But Parliament supports the Commission, and Mr de Silguy and his colleagues have said that they will try to defend the proposal and salvage certain aspects of it at least. It is just unfortunate that there is such opposition in the Council of Ministers.
Ladies and gentlemen, I do not have much more time, but there were a number of specific points raised that I should like to deal with. Mr Janssen van Raay mentioned football, but since he is not here, I think I shall have to talk to him privately about it. Mr Chanterie is also not here, otherwise we could have talked further about subsidies and relocation. I shall have to have a word with him privately too.
Mr Donnelly raised the issue of the car distribution regime which, I have to agree, does not entirely fit in with the normal rules on competition. You know that the current rules are much more flexible than they were previously and are limited to a shorter period, after which we can consider whether they are still necessary. I cannot go into this in detail today, but you can see that while we are moving towards greater competition in this sector too, we still think there is good reason to keep the special rules on car and lorry distribution in place for the time being.
Mrs Riis-Jørgensen, I know that you have been campaigning for greater transparency in cases of state aid, and you know that at Parliament's insistence we are now, I hope, to have a major debate next Thursday in the Council of Ministers, where the Commission and the Irish presidency, to whom I should like to pay tribute, have tabled a resolution on transparency, ways of enabling the Commission to reduce the huge increase in the number of cases of state aid, and so on. We shall be considering the issues of greater transparency and security for competitors, and I hope that the Council will respond positively to this initiative from the Commission and Parliament, so that we can put forward specific proposals which Parliament will, of course, also have the chance to discuss. Let us agree now that if the Commission thinks, on the basis of this debate in the Council, that there is a good chance of a favourable outcome, then we shall arrange to hold detailed talks here in Parliament and in the appropriate committee.
I shall end my comments there, although Mrs Randzio-Plath, who has also left the Chamber, did raise an interesting point about how far state aid can be provided in the form of reduced taxes and social security contributions. I can assure her and other honourable Members that the Commission naturally also looks at this, and can also rule against state aid in this form if necessary. Someone else brought up the subject of the textile sector in France: of course, the de minimis rule applies here, and we have to keep to it. If the aid does not exceed the de minimis level, then there is no reason why the Commission should intervene, or why it should even be notified. If it does exceed this level, even via social security, as was the case in the footwear sector in Italy, or with the Maribel operation in Belgium for exporters, or in the textile sector in France, then the Commission is required to intervene, because it is a case of state aid - in the form of reduced social security contributions or reduced taxes - causing distortion of competition. This is also an area which comes under our responsibility.
I shall stop there, ladies and gentlemen. I must apologize for taking up too much time, and I would not wish to prevent Commissioner Monti from replying to a number of relevant questions and points that have been put to him.
Mr President, ladies and gentlemen, let me begin by thanking the rapporteurs and Mr Secchi in particular for his report on the single market, which I found to be of the highest quality and very useful to the Commission when it comes to further directing the process of constructing the single market.
The Commission welcomes the recognition given in the report to a fresh impetus, dating back to 1995, and the reference to the main initiatives taken. It is also very useful to have identified the gaps in the 'great deal' that remains to be done if the single market is genuinely to function properly. The study which the Commission has recently published on the impact of the single market is of great encouragement to us to continue to pursue the measures needed to bring that market genuinely into being, because it shows that where the single market has been achieved, we are actually seeing results. The Commission study has also shown that, even in years that have been very difficult for the European economy, there has been a single market effect that has impacted on the Community's gross domestic product - roughly 1.5 per cent per annum in increased production - and the creation of jobs - estimated at 900, 000 units. Furthermore, and this is something I wish to stress, it has been estimated that, because of the greater competition and openness brought about by the single market, inflation in the countries of Europe is one or one-and-a-half percentage points per annum lower than would otherwise be the case: that, then, clearly, gives Europe's economy scope on the supply side.
Mr Donnelly and Mr von Wogau mentioned the need for greater coordination between policies and documentation on industry, competition and the single market. Since the two colleagues who spoke before me did not make specific mention of that request, I wish to say that we have very much taken into account what was said last year, on this same occasion, in the House. It actually seems to us that there is substantial consistency between the three sectors in terms of the policy decisions taken daily. What is more, those three aspects were taken into account in the impact analysis: for example, the study on the effects of the single market takes those three elements fully into account. Finally, it seems to me that this joint debate also furnishes a welcome opportunity for further stressing the way in which the three complement each other.
The Secchi report identifies the 'great deal' that remains to be done and I would say that we can summarize in three points the main gaps that have to be filled before we achieve a single market that meets our expectations. The three points that we can consider to be the main shortcomings concern actual application, that is to say enforcement, taxation and citizens.
As far as actual application - enforcement - is concerned, and the Commission considers this to be its number one priority in regard to the common market, there are a number of things that can be done within the current framework and others which in fact require changes to the institutional framework itself. We are, I believe, already doing what can be done within the current institutional framework. In the area of the single market alone, we have this year already instituted 195 cases of infringement proceedings against Member States, and 11 cases have already been referred to the Court of Justice. We have decided to improve the infringement procedures to make them swifter and more transparent, and the same applies to management of the infringement procedure within the Commission. I should like to say in that connection to Mrs Peijs who made the long-standing request for a help desk, that I too consider that to be an important point in improving the infringement procedure. I can say to you, Mrs Peijs, that this idea of yours that we have actually been speaking about is being given specific follow-up to the extent that - and I mention this because it may be of interest not just to Mrs Peijs but more generally - we are seeking to make available to citizens, to businesses and to professional organizations, an organized source of information on the procedures for the application of the single market rules.
It is my intention to put this idea into practice in a straightforward manner. The main aspects are as follows: we are setting up with the Commission services a telephone line with an ad hoc number, initially this will not be a freephone number; the people providing the service will be able to provide immediate information on how infringement proceedings are being processed by the Commission and on how it is possible to alert the Commission to possible breaches of single market rules; furthermore, for more detailed information on a particular dossier, those providing the telephone service will direct interested parties to the appropriate administrative units. The aim is clearly to introduce greater transparency, more information and greater simplicity. If you will allow me, Mrs Peijs, I offer it to you as a Christmas gift because it will be in operation before Christmas; later, certainly, than you and I should have liked, but it will, at any rate, very soon be operational.
Mr Watson mentioned a point that links up with enforcement: he regretted the fact that there was some difficulty, particularly for small and medium-sized businesses, in gaining access to justice. I do not think that Mr Watson is wrong there: it is less easy for small and medium-sized businesses, or at least more costly for them, to enforce their rights in law. The action we have taken to prevent this problem is based on three main approaches: firstly, to simplify and accelerate the administrative procedures governing infringements; secondly, measures to train national judges so that they apply Community law more frequently and more accurately; and, thirdly, the forthcoming adoption by the Commission of an appropriate programme, called the Schuman programme.
But as I said a few moments ago, I do not know whether the current institutional framework is sufficient to secure enforcement commensurate with the expectations of the single market. It has been pointed out that in the area of competition and state aids, enforcement is extremely effective and, of course, I too take that view. I am the first to admit that in the area of the single market it is less effective, even though I have described the measures that we are taking. And why is this so? Because, while in the case of competition and state aids the Commission is alerted of any breach of the rules and is able to act before the damage has been done - I am to some extent simplifying matters here, but the subject is familiar to you - when it comes to the single market all that it is able to do is to prosecute such violations, by opening infringement proceedings and, finally, referring the matter to the Court of Justice - but all of that takes time. I therefore appreciated the references in the Secchi report to the possibility that, in the context of the Intergovernmental Conference, ways of securing more rapid enforcement will be studied and compared. In other words, we are doing all that we can - and we can certainly do better - but, in the current institutional framework, it is not, unfortunately, possible to achieve enforcement as effective as it is in the case of competition and state aids.
The second major gap underlined in the report, and also by a number of honourable Members who have spoken during the debate, concerns taxation. I very much welcome the fact that the House is taking a robust line on the distortions affecting the single market as a result of inadequate fiscal harmonization. Here too, as in the case of enforcement, there are a number of things that can be done under the current system and others that require adjustments. Within the current system, we are making a considerable effort to persuade the finance ministers that it is in the interests of the Member States themselves that there should be better coordination. I welcome the amendments tabled by Mr Secchi to his own report and can say that, yesterday, the Ecofin Council gave a positive reception to the Commission reports on the development of the taxation system, referred to in the Secchi amendment, and brought that document to the attention of the Dublin European Council with particular reference to issues of fiscal competition and the need to complete the internal market in fiscal terms.
Moving on finally to the third gap - which I shall mention more briefly but not because it is any less important, and it is something that it is appropriate to discuss in the European Parliament - namely, the fact that the single market is not close enough to citizens. You know how important this issue is to me and to the House. We cannot expect citizens to lend their support to the continuing construction of Europe if have no clear picture of Europe or of the single market which, though they do not realize it, is working to their advantage.
The two main measures which the Commission, as you are aware, is taking, are: finally to secure the fourth - although it ought in fact to have been the first, as rightly criticized in the Secchi report - freedom of movement, that is to say the free movement of persons: a package of proposals to secure the dismantling of internal frontier controls within a security framework, and the Commission welcomes the fact that Parliament recently largely supported those proposals. Secondly, making available to citizens appropriate information on what the single market can do for them: I thinking specifically here of the 'Citizens First' information campaign - and in that connection I must thank the House for the support and encouragement it has given to that initiative. The system that will be set in place on 29 November of this year and that will be important in making Europe's citizens aware of the rights that they have under the single market, how they can actually exercise those rights and where and how to protest when those rights are impeded.
I think that I can end there, although I realize - and apologize for this - that I have certainly not been able to deal with all the points in this very valuable report, covering a very important field. I wish again to thank the rapporteur and all of those who have spoken, because what they have said provides the Commission with a genuine steer and valuable support. These are all issues, moreover, on which cooperation with Parliament's Committee on Economic and Monetary Affairs and Industrial Policy but also with the Committee on Legal Affairs and Citizen's Rights and the Committee on Civil Liberties and Internal Affairs has and will, I hope, enable us to make fairly rapid progress.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Commission)
The next item is Question Time to the Commission (B4-1218/96)
Mr President, on a point of order. Could you explain the urgency of INTERNET, nickelcadmium batteries and Europartenariat in Wales which makes you take those three questions first?
Mr Wijsenbeek, I cannot do so. That is the prerogative of the presidency and it, in its wisdom, has decided that those are the only three matters of urgency.
As the author is not present, Question No 25 lapses.
Mr President, on a point of order. I wonder whether I could take over Mr Collins' question, because I have an interest in this matter?
You cannot, I am afraid. The only way you could have done so would have been if there had been a written application prior to starting Question Time. I fully sympathize with your feelings and others who wanted to ask supplementaries on this very important matter. But, since Mr Collins has not turned up, there is nothing we can do about it.
Question No 26 by Ivar Virgin (H-0864/96)
Subject: Nickel-cadmium batteries
Cadmium, which is found in nickel-cadmium batteries, is a highly toxic heavy metal that accumulates in the liver and kidneys and may cause lung cancer. In accordance with the substitution principle, environmentally harmful products are to be replaced by existing environment-friendly alternatives. Nickel-metal hydrid batteries are a type of battery already used in Sweden. Is the Commission planning to take action to speed up the changeover from nickel-cadmium batteries to nickel-metal hydrid batteries? If so, will it propose that Member States avail themselves of economic instruments to ensure that such a changeover takes place?
Mr President, thank you for this question about what the question itself described as a 'highly toxic heavy metal' , and the health risk related to it. There is an EC directive on batteries, namely directive 91/157, which lays down a limit for the content of heavy metals in batteries. As this pertinent question indicates, care needs to be taken with the use of heavy metals in batteries. I can report that the Commission is giving consideration to the need to accelerate the directive because, like the questioner, we are aware of the problems this issue raises. The inquiries being carried out are also looking into the question of promoting the use of nickel-metal hybrid batteries. It is still too early for me to report on the findings of these inquiries, but I would stress that the Commission is aware of the problem which the honourable Member has raised.
With regard to economic resources I would say that Member States have a free hand in their use within the framework of the Treaty, and I would refer you to Articles 30, 36 and 95.
Firstly, I would like to thank Commissioner Bjerregaard for the answer which, for the most part, I regard as being positive. There is no doubt that cadmium contains an extraordinarily serious environmental risk to our natural surroundings and to human beings. Whether it is also a matter of urgency is a question I have not involved myself with in any way. There is, however, data available which indicates that the concentration of cadmium in our natural surroundings is increasing, and that there is every justification for addressing this issue.
In our country, Sweden, we have introduced an environment tax on nickel-cadmium batteries which has led to a fairly rapid changeover to nickel-metal hybrid batteries, and this has meant that the environmental danger has, so to speak, disappeared. Therefore I believe that the Commission should be actively encouraging Member States to introduce such an environmental tax, which is, in actual fact, little more than an acknowledgement of the cost to the environment.
It is therefore reasonable to introduce this kind of tax.
As I said at the beginning, the Commission fully shares the questioner's concern, which is why we are engaged in inquiries into whether to make changes to the battery directive so that we can ensure that other Member States see a development along the lines of what the questioner has described as being the case in Sweden. As things stand at the moment I am unable to say how we will achieve a limitation of the use of cadmium. But I do take heart at the favourable results that are being achieved in Sweden.
Mr President, I should like to ask the Commissioner whether she regards the regulation of nickel-cadmium batteries as more important than the regulation of the Internet, in particular, control of child pornography which is currently accessible on the Internet.
Commissioner, do you want to answer that? I think that was an unfair way of Mr Truscott getting his first question across.
To be honest, I believe the President answered that question a moment ago when a question was raised concerning procedure. As is fitting for a member of the Commission, I have answered the question which Parliament asked, and it is Parliament which decides what is 'urgent' .
As the author is not present, Question No 27 lapses.
I am afraid the discipline of our Members is excruciating today. Mrs Cresson, I give you my full apologies.
Mr President, the Commission is well aware of the importance of the public health problem which diabetes represents, particularly in an ageing population such as the population of Europe today. It is also entirely aware of the formidable progress, for people suffering from this disease, that the introduction of the therapeutic use of insulin represented when it was discovered 75 years ago. It is not unaware of the positive spin-offs of research into diabetes in several fields or of the interest presented by this research in understanding and treating other chronic diseases.
Research into diabetes thus benefits from a great deal of attention in research programmes in the Union. One thread of the Biomed research programme, of the fourth framework programme, is devoted to it explicitly. Within this framework, nine research projects have been launched which cover both the epidemiological aspects and clinical research.
Furthermore, the genetic aspects of diabetes are studied in the part of the programme dedicated to research into the human genome, and, as you know, research into the human genome has recently made some important developments, and this is one of the success stories of European research.
Because of both its importance and its interest, research into diabetes is set to continue as the subject of sustained attention in the fifth framework programme of research and technological development which we are currently in the process of getting under way. But the fight against diabetes also involves prevention. The prevention of diabetes by the adaptation of one's lifestyle and diet in particular has been registered as one of the themes of the educational, training and health promotion activities which are carried out within the scope of the European Union's public health policy.
Since the financial resources made available for this policy are fairly limited, action for prevention remains modest in comparison with requirements. It would therefore be very useful if we could sensitise Member States to the importance of a more sustained effort in this area.
I would like to thank in every instance the honourable Members who have drawn the attention of the Commission to this problem and I will certainly take account of these concerns in the preparation for the fifth framework programme of research.
Thank you very much for the answer, Mrs Cresson. It is pleasing to hear that you are aware of the problem of diabetes. I must, however, also add that there is very little about this in the various programmes, particularly in the fourth framework programme. Perhaps we should still concentrate upon the fifth framework programme, on which we are now fully occupied. There is very little mention in it of diabetes and the budget allocations which are proposed are very small. I would very much like to draw your attention to this, and for you to devote far more energy in promoting these questions, since diabetes demands so much. If the Commission were to take this seriously, the costs of medical care could likewise be reduced in the future.
Mr Holm, you are absolutely right, except for the fact, as I have just said, that the fifth framework programme is only at the drawing board; some great presentations have been given but, as you know, the matter will require some extremely in-depth work and - it should be remembered - decisions relating to the priorities of framework programmes are still made by the unanimous vote of the Member States.
Why are there 21 priorities in the fourth framework programme? As a result - probably one of the worse results - of this unanimous vote. I hope therefore that the Intergovernmental Conference, which is currently under way, will result in a qualified majority vote and that, in the cases which appear to be most important for the large majority of Member States, we are thereby able to arrive at some sensible decisions.
On the subject of these large presentations for the fifth framework programme, we intend to stress elements relating to human health, prevention, risks to people whether they relate to environmental deterioration or diet, of which the news, currently, is unfortunately giving us a particularly burning example. We would therefore like to hinge the fifth framework programme on matters affecting individuals, health, and citizens.
As regards diabetes, there is naturally not a great deal I can tell you today; we are much too far upstream for me to be able to give you more precise indications. But in any case it is an area which manifestly relates to health, to the demographic phenomenon of the ageing of the population, and also to prevention. I dare to believe that you can be reassured by this. We can never take the place of the politics of Member States since our budget only represents 4 % of the total sum dedicated to research by the Member States. We can only encourage. This encouragement is present in the field of research; it is also present in the fields of education and prevention. You can be assured that this concern will be given consideration.
Many of us in the European Union are very grateful for the work of the Canadians, Banting and Best, in discovering insulin some 75 years ago. I would point out to Mrs Cresson that there are some 10 million known diabetics in the European Union but we believe there are 10 million others whose symptoms are not recognized. If we catch them early and apply the appropriate health measures, we can make an enormous saving on the health care budgets of the fifteen Member States in which this currently accounts for 8 %. That is a major reason for concentrating in the fifth framework programme on this area
Although I am pleased to hear the Commissioner's words now, it is disappointing that the fourth framework programme did not identify diabetes as a major problem. It has been declared by the World Health Organization as having the potential of a major epidemic because it is a disease of prosperity, unfortunately. We must do everything we can. Please ensure in the fifth framework programme that a way is found to help research into diabetes.
I must go back to your remark earlier, Mr President, on a point of order. One of the reasons why there is absence here is that I, myself, for example, have had to come away from the Committee on Economic and Monetary Affairs and Industrial Policy where one on my own reports is now being voted upon because I have prioritized diabetes over stage III of economic and monetary union. It is quite mad for this Parliament to be having Parliamentary sessions on important questions - as now - at the same time as voting in committees. It is a disgrace.
Mr Harrison, I hear your fairly strong views. I will put the point to the presidency. It seems to me that it is a question of organization so that we actually know what committees are doing when they meet during the Strasbourg week. It is perhaps an argument for saying the committee meetings should not take place during Strasbourg week, but that is an aside from the Chair.
Yes, honorable Member, I have indeed been very well aware of the fact that you have chosen to come and give your views on this subject which is so important, and which concerns both public health and research. Perhaps I should first give some information relating to the disease and its treatment and then to the Commission's direct action.
You said quite rightly that 10 million of our fellow citizens suffer from diabetes. The direct costs of diabetes are estimated today to be 8 % of health budgets in Europe. I am only talking here about direct costs and not indirect costs which are also great.
You know that there are two sorts of diabetes: insulin-dependent diabetes and non-insulin dependent diabetes, which affect respectively children, adolescents, young adults, the middle-aged and the elderly. I mentioned insulin earlier, which is used to treat insulin-dependent diabetes, but which, by definition, cannot be used in the other type. There remains therefore much to be done in terms of research.
As far as the action of the Commission is concerned, I would simply like to say that projects of research into diabetes, carried out under Biomed II, have covered the various aspects of prevention, treatment and management of diabetes, including determination of genetic risk and factors related to the environment and the detection of patients at high risk of developing it.
I would also like to say that in March 1997, a workshop on the European dimension of research into diabetes will be organised in Brussels, on the initiative of the European Association for the Study of Diabetes, in collaboration with the Commission and with its support. The objective is the identification of strategies and priorities to be adopted in terms of research into diabetes on a European level. This figures naturally in the preparation of our twentieth framework programme.
As I said earlier, an important weapon against diabetes is prevention. Very little has been done at European level with regard to this up to now. However, diabetes has been signed up for the first time as one of the themes for training, education and health promotion activities in 1997, carried out within the framework of the health policy of the Union. So we are really topical. Now, the total annual budget of the Union's public health policy, as you know, is only 32 million Ecus, to be shared with activities relating to cancer, and to AIDS, which requires tremendous effort indeed in terms of prevention.
It can be expected, in the near future at any rate, that this effort towards prevention, for budgetary reasons, will still be relatively limited. Indeed it will still have to come from this already limited purse of 32 million Ecus which we have to share with other preventative activities relating to other ailments which are equally important. But I think that finally the skies are clearing in the area which is of concern to you to this extent; its appearance among the Union's promotional activities and the conference to be organised in 1997 are just the first steps for this important subject.
Question No 30 by Florus Wijsenbeek (H-0755/96)
Subject: State monopoly enjoyed by Switzerland's Telecom PTT
Is the Commission aware that - just before the entry into force on 1 July 1996 of the new competition law, and pending a legislative initiative which will bring Swiss telecommunications legislation in line with that of the European Union - the Swiss Telecom PTT has taken part in the takeover of a major cable operator, despite a previous commitment to curb its expansion into the cable market?
If so, does the Commission agree that by taking part in this market concentration the Swiss Telecom PTT has strengthened its monopoly position in voice telephony to an extent where it is virtually impossible for future telecommunications competitors to offer the same services?
In view of the talks it is currently conducting with Switzerland, can the Commission say whether telecommunications will also be the subject of negotiations in any future agreement between the EU and Switzerland, given that this sector is not currently covered by the package of negotiations?
In reply to this question from Mr Wijsenbeek, I would point out that Switzerland is naturally not bound by the provisions of the directive on cable television networks. The Commission knows that the Swiss PTT proposed and signed a code of conduct with the Swiss authorities responsible for competition policy - the Verhaltenskodex Telekom: PTT-Kartelkommission - which requires the Swiss PTT to refrain from any actions likely to have an adverse effect on the position of potential competitors or to give it an unfair advantage in future competition situations.
The code stipulates that the PTT must seek prior authorization from the relevant authorities before acquiring or expanding operations in the cable networks sector, including cable television networks.
This issue has been raised by MPs in Switzerland, and the Commission has read about it in the press, but we have no official right to intervene. It is entirely a matter for the Swiss authorities.
The Commission is continuing to do its best in the WTO negotiations on basic telecommunications to obtain an undertaking that the Swiss market will be completely open by January 1998, including the voice telephony sector. We expect to have reached agreement with our WTO partners by 15 February 1997, and that in this context, Switzerland will agree to the full liberalization of its telecommunications services.
As far as bilateral negotiations are concerned, you know that the Council decided on 31 October 1994 and 14 March 1995 to enter into negotiations with Switzerland on six areas: the free movement of persons, agriculture, the mutual recognition of certificates of conformity, research, public contracts and transport. It also decided provisionally to rule out negotiations on other sectors such as telecommunications. The negotiations on the six areas I mentioned are still in progress and we cannot yet tell how long they are likely to take, even though I myself am closely involved in them. I think it is likely that the six agreements could be concluded some time in the first three months of next year. This is the timescale the Commission is working towards, at least, although we naturally also need to get the agreements through the Council of Ministers.
The Commission will decide on the basis of the current negotiations whether they should be continued in other sectors, but they have not yet gone far enough for us to tell whether this is the case. If we think it is, then we shall have to submit a proposal to that effect to the Council.
I should like to thank Commissioner van den Broek for his very detailed answer. I nevertheless have a supplementary question on the same lines as the one I originally asked: even if competition is to be allowed in those six sectors, it is clear that it has been ruled out here. It is also clear that Switzerland has flouted the idea of free competition so flagrantly that this is bound to have repercussions not just for the current talks, but also for any continuation of the talks in other sectors. The fact is that the Swiss always ask for free access to our market and are always generously given it, so I think the Commission is failing to fulfil its negotiating mandate if it does not bring up this kind of issue. Could the Commissioner not raise these infringements of free competition now, in the current negotiations?
I think there are two important points here. Firstly, I think it is important to try to obtain undertakings from Switzerland on this issue through the current WTO negotiations. As I said earlier, it is hoped that the situation will become clear by early 1998.
Secondly, I do not know whether I am entirely right in thinking this, but when I consider the mandate which we were given for the six sectoral agreements we are currently discussing with Switzerland, I cannot really see how this issue could be included. Nevertheless, I know that once the six-sector package has been concluded - and a balance must be found within each agreement and between all six - the Swiss are very interested in continuing talks on new sectors, and then we too might like to consider what pressing issues we should like to focus on. I will at least examine, to be absolutely sure, whether the issue raised today could be included in the current talks, but I would not wish to give Mr Wijsenbeek any false hopes. I know that broad agreement has now been reached, but there are still some rather delicate questions to be resolved on transport and freedom of movement. I should nevertheless like to thank Mr Wijsenbeek for bringing this matter to our attention.
In spite of Mr Wijsenbeek's question, would the Commissioner bear in mind in his discussions with Swiss Telecom that telecommunications now operate in a world global market, and could he therefore tell us the relative size of the new merged company in Switzerland vis-à-vis British Telecom and their new merged company following the £15bn merger they have made with MCI in the United States?
I am sorry, but I do not have the figures to hand to be able to give you an answer. But your general observation is correct: telecommunications is a sector which is showing a very marked trend towards globalization. The honourable Member also knows that when it comes to mergers of telecommunications companies in the European Union, restrictions have to be applied, and these lie within the Commission's powers under the code on mergers.
I thank the Commissioner for his reply, but I would also like to ask him if I can understand his reply as meaning that the Commission will put pressure on Switzerland and that in the coming negotiations a condition will be that Switzerland changes its present strengthened monopoly position within this area?
I would not wish to cause any misunderstandings. What I meant was that I do not see any scope for including this directly in the mandate we have for the current six-sector negotiations with Switzerland. I told Mr Wijsenbeek that once these talks are concluded and agreement has been reached, I can well imagine that we shall start discussing possible new areas of cooperation and may well look at telecommunications. But whether this is a priority sector is something the Council will have to decide. However, I know that Sir Leon Brittan, who is the Commissioner responsible for everything to do with the WTO negotiations, is constantly trying to promote the further liberalization of the telecommunications market.
Question No 31 by Bertel Haarder (H-0857/96)
Subject: Bosnian and Croat refugees returning home
In the Folketing, the Danish Minister for Internal Affairs said in response to a question I had asked that Bosnians and Croats were queuing up to return home and were being delayed partly because of a lack of transport. The chairman of the Danish Refugee Council was also told that people wishing to return to Bosnia and Croatia had to wait for entry papers to be issued and that travel for refugees by bus was difficult, partly because Croatia, Bosnia and Austria were obstructing overland transport operations.
The fact that some countries are forcing refugees to return home to former Yugoslavia and others cannot or will not help speed up the return of those who wish to is unacceptable. It is especially odd that Austria appears to be preventing buses from getting through.
Will the Commission bring pressure to bear so that refugees from Bosnia and Croatia wishing to return to help rebuild their countries and homes are not held up and if necessary make EU aid dependent on the elimination of such hold-ups?
I have to say that despite the gloomy reports mentioned by Mr Haarder, I do not think that Bosnian and Croat refugees trying to return home are facing particularly severe transport problems, or at least not at the moment. You will note that I am being very cautious when I say this, since it is difficult to monitor the day-to-day situation.
However, I should like to make it clear to Mr Haarder that we are in contact with the Member States, with the EU's High Representative Carl Bildt, and in particular the High Commissioner for Refugees, Mrs Ogata, who visited Brussels a few days ago, and we are examining very carefully how we can help to make things easier for the return of refugees.
The Commission has been working on this for some time through its rehabilitation and construction programmes, where the emphasis is placed on projects suggested to us by the High Commission for Refugees which are designed to make it easier for refugees to return home. We have also been in regular contact with the German authorities, since we know that of all the Member States, Germany has faced the most severe problem of refugees from former Yugoslavia.
I would repeat that when freedom of movement or freedom of transit are under threat - and there have been no serious reports of this recently - then an appeal must be made to the country concerned, whether it be Bosnia, Croatia or even Serbia, and then to Ifor, which is responsible for ensuring that freedom of movement is restricted as little as possible.
I would like to thank the Commissioner for the most obliging answer he has given. By way of a supplement I would like to ask him whether he agrees with me that it is quite unacceptable that countries receiving large amounts of aid from the European Union should refuse to take back their own citizens speedily and efficiently when these citizens wish to return home. I would also ask him whether he agrees with me that it is even more unacceptable, if this is possible, that not only Bosnia and Croatia, but even an intermediary country, Austria, should be putting obstacles in the way of buses transporting refugees back to their old countries? Does he agree with me that this is wholly unreasonable, and that the European Union must exert pressure, which may also mean economic pressure, if required, to change this situation? We know that some countries are forcing refugees back. That is not what I am talking about. I am talking about refugees who, of their own volition, wish to return home, but are prevented from doing so by bureaucracy and an unhelpful approach in Bosnia and Croatia, and to a lesser extent also in Austria.
I entirely agree with Mr Haarder that it is quite unacceptable for countries to refuse to receive their own citizens wishing to return home. It would also be contrary to the undertakings given by the parties to the Dayton peace accord, which specifically makes the granting of economic aid or aid for reconstruction conditional on the countries concerned taking back their refugees and helping to facilitate their return. So we are entirely in agreement on this.
I am rather surprised at this report about Austria, and Mr Haarder's question was the first I had heard of it. I have no evidence at all to support this, and I would certainly not have thought that the Austrian authorities would do anything to prevent refugees from returning home. It is also universally agreed within the Union as a whole that everything must be done to facilitate this process.
Could Commissioner van den Broek confirm that in effect what he is saying is that we are still in a position whereby within Bosnia there is actually no real freedom of movement, i.e., we have still got de facto ethnic cleansing? Could he also say how he envisages the situation developing when Ifor comes to an end? That is the one force trying to keep the Dayton peace process on board.
To what extent is the Commission evaluating the success of the aid it has given to returnee refugees and how does it intend developing those programmes in future?
I think I can say that there is genuine freedom of movement throughout most of BosniaHerzegovina, and I know that where it is in any way restricted, Ifor has instructions to approach the authorities about it and to establish a free passage by force, if necessary. As far as I am aware, they have not been required to do so recently, and this is something that has only ever happened occasionally.
I would also certainly not blame restrictions on freedom of movement as the main reason why so few refugees have returned home hitherto. We have had extensive talks with Mrs Ogata, the High Commissioner, on this subject. The main problem is that many refugees do not want to return to their homes if a different ethnic group is now in power. This is the case with many of the Bosnian refugees now living in Germany, who originally came from what is now the Republica Srpska and do not wish to go back there. Another obstacle is the fact that housing is still in extremely short supply, and we must do all we can to ensure that priority is given to restoring and rebuilding ruined houses, so that refugees can move in. There is also the problem that the whole question of ownership is often extremely unclear. Everyone is living in someone else's house, and trying to sort things out could make the whole situation extremely difficult.
What this all means is that the High Commission for Refugees has by no means been able to persuade the numbers to return that were originally planned. I think that since the Dayton agreement, 200 000 of the 800 000 originally intended have actually gone back, at an optimistic estimate. We are dealing with an extremely complex problem. We are going to Paris on Thursday for further talks with Mrs Ogata, Carl Bildt and everyone else involved on the implementation of the Dayton agreement and the problem of the returning refugees, and we shall be looking at the issue again at a conference on Yugoslavia in London in December. As you can see, we are giving this situation our fullest attention, but it is all extremely complicated.
Commissioner, I should firstly like to make a further comment. I go to quite a few places in Austria, and I am extremely surprised by the suggestion that the Austrian authorities have somehow been obstructing the return of the refugees. At least, I have never heard anything about that in Austria itself.
My question to you, Commissioner, is this: do you not have the impression that, in the whole treatment of the refugee question, an unduly bureaucratic approach is hindering matters? There are large parts of Bosnia to which no one can be expected to return if they have no house there, because it is extremely cold. There are other areas to which the refugees can happily go back, because it is warm. The situation must therefore be judged differently from area to area, from community to community. Are you not of the opinion that the authorities are regrettably adopting an unduly bureaucratic approach in this respect, which is hampering the whole operation?
Mr von Habsburg will have realized that I entirely agree with him, but I have no information or evidence to suggest that Austria is not cooperating in helping refugees to return home. As I said before, every Member State is very keen to enable them to return as soon as possible. So this is something we all agree on.
Bureaucracy, I freely admit, will undoubtedly account for some of the problems, and the only question is how to prevent it. Take Bosnia, for example, where the new organs of state are still being set up. There has been a collective presidency since the elections, and there is still no government as such. So the people we are talking to now are the transitional government, but we do not know who will be in charge tomorrow. That is one point.
Secondly, if we look at Germany again, which has shown an extremely humanitarian attitude in accepting some 450 000 refugees, we need to ask the various regional governments exactly how many refugees are living there, where they come from, whether they are prepared to return and, if so, where to. This information must then be linked up with operations in Bosnia to receive these people and to ensure that they have somewhere to live, not to mention jobs and so on.
I therefore agree with Mr von Habsburg that the very complexity of the situation tends to complicate the bureaucracy, rather than making it easier. And this is true not only for the countries to which the refugees are to return, but also for the countries currently sheltering large numbers of them.
Question No 32 by Birgitta Ahlqvist (H-0860/96)
Subject: Recent events in Belarus
President Lukashenko of Belarus has sought to extend his constitutional powers, dissolve the present parliament and introduce authoritarian presidential rule. He has announced a referendum on his proposal to be held on 7 November. The Belarus parliament has responded by calling a rival referendum on 24 October. The President of Russia has put heavy pressure on President Lukashenko to seek a compromise with his parliament on the country's new constitution, but he has altered only one detail in his proposal.
Has the Commission made any representations against this attempt by the President of Belarus to shut out his country's democratically elected parliament and set up authoritarian presidential rule? Will cooperation under the TACIS programme continue as if nothing has happened if President Lukashenko claims that the November referendum has given him a mandate to carry out his changes to the constitution?
The Commission entirely agrees with the assessment of the situation in Belarus given by Mrs Ahlqvist in her question. This is an issue which we have discussed on a number of occasions with the Committee on Foreign Affairs, Security and Defence Policy and with the group of MEPs who are monitoring the situation in Belarus. Mrs Ahlqvist knows that every time we have contact with Belarus, we take the opportunity to stress how much relations between the European Union and Belarus depend on its authorities showing respect for human rights, the principles of democracy and so on. We could spend a long time talking about this. I think the thing to do now is to wait and see what happens with the forthcoming referendum. As you know, the opposition parties in the Belarus parliament have joined forces and told the President that they feel that the questions put forward have nothing to do with attempts to establish greater democracy in Belarus. The President has replied that he wishes to reach a compromise with the parliament about what kind of changes to the constitution should be proposed in the referendum. We cannot tell how things will go from here. We know that the European Parliament has postponed its opinion on the interim agreement with Belarus, I assume for the same reasons that we are reluctant to step up cooperation with it at the moment.
There are indeed a number of TACIS programmes in the pipeline or already in progress which have ground to a halt because there is no longer a coordinator on the Belarus side. I think that the programmes which are running at the moment should be allowed to continue for the time being, but we shall reassess the situation once we see what happens with the referendum, when we shall know if Belarus has become a kind of dictatorship in disguise, in constitutional terms, or if there are still some traces of genuine democracy to be found.
Thank you for the answer, Commissioner. I have put this question before and today I have received more or less the same answer. We have fought on behalf of the EU by pointing out the circumstances to the President of Belarus, but the President goes on as before, just the same. In other words nothing very much is happening in this area.
I wonder, Commissioner, if the way forward would be to halt the TACIS programme, and in that way get the President to listen to the democratically elected parliament. Or are there any other ways? Because, quite clearly, more vigorous measures are needed than simply talking to the President.
As I said before, I quite agree with Mrs Ahlqvist's assessment of the situation. We have once again reached a sort of crossroads: do we use the TACIS programme to bring pressure to bear, or do we try to use it to help bring about certain practical improvements? I think the thing to do now is to wait and see exactly what happens with the referendum and how we then view the political situation in Belarus, because this will very much determine whether we wish to have the kind of close cooperation that would result from an interim agreement, which is currently still pending. As I said, Parliament has put off examining reports on the interim agreement two or three times now, for the same reasons why I am now suggesting that we should wait for the referendum, although we can at the same time send out appropriate political signals, via other countries too. This is precisely what the presidency and the Commission are doing at the moment.
Question No 33 by Maj Theorin (H-0861/96)
Subject: Turkey
The EU's customs union with Turkey is a customs union with a country where people are tortured, disappear whilst being escorted by the police and are victims of armed raids, where MPs remain in prison despite promises that they would be released and which continues to violate what the UN Security Council terms the unlawful partition of Cyprus. Parliament approved the agreement on customs union after being promised that the human rights situation would improve. It hoped for changes, but these have not materialized.
The murder of the two young Cypriots and the news that at least 11 people have died in Turkish prisons show that the EU really must use all available means to improve the situation.
Parliament somewhat belatedly responded with its resolution of 19 September calling on the Commission to discontinue all aid to Turkey under the MEDA programme, except, of course, for the portions thereof which promote democracy and human rights.
What will the Commission do within the framework of the MEDA programme to step up pressure on Turkey to fulfil its part of the agreement? There still has been no response to the declaration issued by the Council in June to the effect that Turkey must abide by certain principles. For how long will the Commission be content with fine but empty promises?
I am afraid that I can only tell Mrs Theorin what I told the Committee on Foreign Affairs, Security and Defence Policy and Parliament's members of the EU-Turkey Joint Parliamentary Committee yesterday evening, mainly about the human rights situation there, which was discussed in detail in the report on the customs union which the Commission presented to Parliament in October. What I said, in short, was that we all agree that the current human rights situation in Turkey is very worrying and, let us be honest, even worse in 1996 than it was in 1995. I also gave details of the changes we are trying to bring about in this area, and pointed out once again that because of the human rights situation, and because of Turkey's position in the Aegean conflict with Greece and on the Cyprus question, most of the financial aid intended for it has now been suspended, which is why I feel that the MEDA programme at least, being a broader and more horizontal programme for the Mediterranean area as a whole, should continue to apply to Turkey. I explained why I thought this and put forward further arguments in favour, but I also said that the Commission has taken due account of the resolution adopted by Parliament in September on the human rights situation in Turkey, and of the recommendations which have been made concerning how money should be allocated from the MEDA fund. As I said yesterday evening, Parliament's ideas on this may not be exactly the same as those of the Commission, but I would be happy to examine with the President of the House how the Commission can best consult Parliament about this whole issue before we implement the 1997 MEDA programme.
I hope that this brief answer will suffice, but as I said, the human rights report that we gave you last month as part of the report on the customs union contains further details of the Commission's views on the situation in Turkey, why we feel it is important to normalize relations with Turkey as one of our partners, and how we think we can make progress in this direction.
Thank you for the answer. It is encouraging to learn that we are now in agreement that human rights are not being respected in Turkey, and that we have woken up to the fact a little late in the day. It is, of course, surprising - to say the least - that a real right-wing politician from Turkey has been able to mislead experienced politicians without bringing in any real changes or reliable guarantees on human rights, and that these experienced politicians, without waiting for the Turkish elections, agreed to a customs union. It is quite clearly something of a double message if the European Parliament says one thing and the Commissioner still says that he wishes to continue with the MEDA programme and, at the same time, listen to Parliament. For the instruments we have, i.e. the political, economic and legal instruments which the EU has at its disposal, should naturally be used to ensure that human rights are respected. Is it not now time to stop waiting for more encouraging noises from Turkey and demonstrate that the limit has been reached by revoking the customs union with this country? My second question is: Would we have been just as keen to enter into a customs union if the Commissioner had known then what we know today about human rights?
I know that it is difficult to talk about human rights and the economy in the same breath, but this is what Mrs Theorin did when she mentioned the customs union and whether it should continue. I would point out to her that, since the customs union came into force, trade with Turkey has grown from some 20 billion dollars or ECU - the two are very much the same - to around 35 billion, and that there is a trade surplus of 8 to 10 billion in favour of the European Union. So from the employment point of view, which is something that Parliament is concerned about, it would not be a good idea to abolish the customs union at one fell swoop, since for the time being at least, it is very much serving the Union's interests. It is just unfortunate that we have not yet been able to implement the accompanying measures that were intended to offset the negative effects for Turkey, including the three or four programmes which are currently blocked for reasons with which everyone is familiar. I do not have time now to go through the whole of the very constructive exchange of views that we had yesterday evening in the Committee on Foreign Affairs, Security and Defence Policy, so I will leave it there if I may, although I am entirely at your disposal, should you wish to discuss this question further.
Would the Commissioner not agree that the Council, the Commission and those Members in this House who were foolish enough to vote for customs union, on the grounds that this would encourage Turkey to be more democratic, were pretty inept politically and tragically wrong?
If I may give you a straight answer to this, I would repeat what I said yesterday evening, that although we all agree that the human rights situation in Turkey is very bad, we must not forget what the situation was in fact like in 1995, when the customs union was approved by Parliament and certain amendments were demanded to the constitution and in particular to Article 8, as a result of which some 150 prisoners of conscience were actually released. So we cannot say that nothing at all has changed. It is simply unfortunate that the situation is now deadlocked for a number of reasons which I described in the Committee on Foreign Affairs, Security and Defence Policy yesterday evening, though these must not be seen as an excuse, and must certainly not discourage us from continuing to try to improve the situation in our relations with Turkey. We are therefore working on this constantly and very intensively.
Question No 34 by Hans Lindqvist (H-0872/96)
Subject: Foreign and security policy
Sweden has been spared involvement in war for nearly 200 years. With our non-aligned status and neutrality we have been in a position to create stability in northern Europe. From the post-war period, Sweden and neutral Finland have provided a buffer between NATO and the Warsaw Pact, especially during the Cold War. After the fall of the Berlin Wall the security policy map has been transformed. A new Russia whose security policies are largely unknown, is facing NATO. No-one yet knows what relationship there will be between the two powers. The large majority of the Swedish people will defend our neutrality and reject the idea of joining future monetary alliances. Will Sweden be able to control its own foreign and security policy in future? Are there are plans in EU quarters to restrict the right of veto on matters relating to foreign and security policy?
When it joined the European Union, Sweden agreed to the provisions of the Treaty on European Union. Title 5 of the Treaty concerns the common foreign and security policy, which covers all aspects of the Union's security. I distinctly remember that when the negotiations were concluded with all the applicant countries, including Norway at that point, it was declared that there was nothing in the constitutions of those countries to prevent them from implementing the provisions on the common foreign and security policy in the Maastricht Treaty. I therefore presume that this also applies to Sweden. You know that the common foreign and security policy is on the agenda for the Intergovernmental Conference, and that one of the important points to be discussed is how to improve the decision-making process, on which a number of proposals have been made. We can already assume that when it comes to strictly military matters and the use of armed forces, decisions will not be taken by a qualified majority, but each Member State will be left to decide for itself.
In short, I do not think there is any chance that the outcome of the IGC will be that a country could be forced by a majority vote to take part in military operations.
Thank you for the answer. This is an urgent matter for those of us who are relatively new Members, as the question of our being able to retain independence in foreign and security policies was the decisive factor for many who voted in the referendum. I interpreted the very last part of the answer as meaning that Sweden must accept the agreement which it signed, which is self-evident, since we have no derogation, but also, on the basis of the answer, that it means in reality that more decisions are being slowly transferred from unanimous to qualified majority vote. This also means that Sweden, if it wished to, could not prevent other states or a majority of EU countries, from making decisions in the defence and military security areas. If I have understood it correctly, it could even mean that Sweden could perhaps be forced to participate in financing an action which the country would not support, and would not be able to prevent. That is how I understand the answer and it thus means a major move from free alliances to participation in a joint military or European co-operation.
Let us agree on one thing: all these questions are to be discussed at the Intergovernmental Conference. On the issue of foreign and security policy, there is certain to be a strong intergovernmental element, but I do not think it is the Commission's place to anticipate the outcome of the discussions. I will say that I was pleased to see that the Foreign Affairs Ministers of Sweden and Finland, two neutral countries in terms of security policy, have put forward proposals as to how they might be involved in things like the Petersburg tasks, for example. These are duties such as peacekeeping missions, humanitarian aid and so on, which could be carried out under the leadership of the Western European Union. So we can see that Sweden and Finland are thinking constructively about the role they can play in the field of security. I find this extremely positive, though I would not wish in any way to pre-empt the discussions at the Intergovernmental Conference, where Sweden too has every right to express its opinion and take part in the decision-making.
Mr President, I have great respect for the Swedish people's desire for freedom, but I should like to ask whether the fact that Sweden remained so free and independent in the post-war period as is described in the question is not connected with the fact that many NATO and European Union states contributed to preserving peace in the Western hemisphere in the face of communism, at great sacrifice. Do you not take the view that peace and freedom will also only be preserved in future if all states are equally prepared to assume their share of the burden and do not, so to speak, shirk their responsibilities and leave the others to shoulder the burden alone?
Thank you very much. May I just say that Sweden has been free of military alliances and has remained neutral for 200 years! It is not just a question of neutrality during the Second World War. Seventy per cent of the Swedish people insist that this neutrality be preserved. The Swedish and the Finnish foreign ministers have made it clear that we are prepared to participate in peace keeping operations, though not in anything to do with military intervention. The distinction between peace keeping and the promotion of peace, or enforcing the peace, is very important and I believe that Commissioner van den Broek is very well aware of this. Sweden does not take part in any active military operations whatsoever, and will not do so either before or after the government conference.
That is noted.
I call Mr Smith on a point of order.
Can you explain to me why, when Commissioners are designated 20 minutes each, Commissioner Van den Broek gets twice as long as any other Commissioner? I know he is very talented, but is he twice as good?
I imagine I would be very popular with Mr Van den Broek, if I said yes, but not with Mr Monti. The reason, Mr Smith, was that, because of our lack of discipline, two of our Members did not come for urgent questions at the beginning and the presidency, in its wisdom, had put down only three questions for urgencies. Therefore we got there very quickly indeed.
We now move on to questions to Commissioner Monti. We will give Mr Monti, hopefully, a full half hour since we started the session later than usual.
As they deal with the same subject, the following questions will be taken together:
Question No 38 by Sören Wibe (H-0867/96)
Subject: Swedish derogation concerning imports of alcohol for personal use
Negotiations have taken place between the Swedish government and the Commission on Sweden's continued application of a derogation concerning imports of alcohol for personal use. Sweden wants to maintain the derogation, but what are the Commission's intentions? Will it take the matter to the Court of Justice so as to get the derogation lifted by 1 January 1997? If so, is it reasonable to adopt such a tough line against a Member State which wishes to pursue a restrictive policy on alcohol? Sweden's restrictive policy on alcohol yields substantial tax revenue and is pursued on public health grounds. Is this not sufficiently good reason for Sweden to continue to be able, pursuant to the subsidiarity principle, to pursue its own policies in this field and to apply special rules on the importation of alcohol? Question No 39 by Jan Andersson (H-0869/96)
Subject: Import restrictions on tobacco and alcohol
Tobacco and alcohol are very bad for the health. The Nordic countries' policy towards alcohol and tobacco has relied heavily on reducing access, which has helped keep consumption down to relatively low levels. One method of keeping down consumption is to have strict import rules. Relaxing them will in all probability increase consumption and thus cause a deterioration in public health.
Should the Nordic countries not therefore be entitled to retain their relatively strict import restrictions on these harmful products?
The points made by the honourable Members in these two questions seem to be based on a misunderstanding.
The situation is as follows: the Commission view is that the derogations at issue may be kept in place only until 31 December 1996, the deadline currently established. Consequently, unless the Member States concerned take steps to abolish the restrictions in place, as of that date, 31.12.1996, the Commission, as the guardian of the Treaties, will be compelled to bring infringement proceedings before the Court of Justice. Furthermore, were the Commission not rapidly to take action of that nature, it is likely that the matter would be referred to the Court of Justice by the citizens of northern Europe who would consider that they were being penalized.
Having said that, in the light of the rights of travellers and the points made by the honourable Members in their questions, we are of the opinion that the Nordic countries need more time to adjust to the Community rules. Consequently, the Commission is drawing up a proposal for a directive extending the deadline beyond 31 December 1996 in order to allow gradual liberalization of the current restrictions.
As you see, far from adopting a hard line towards the Nordic countries, the Commission is in fact doing all it can to help.
I thank the Commissioner for his answer. The fact of the matter is that if we, in Sweden, are forced to give up our present quotas, we shall also be forced to lower our taxes on alcohol, which we know would lead to a large number of additional deaths from alcohol abuse. We also know that it would lead to a significant loss of tax income. There are thus very considerable human and financial resources at stake for us.
I have two questions for Commissioner Monti. The first question is: Have you made any attempt to estimate the possible benefits in financial terms which can result from us removing these restrictions, and have you compared them with the existing human and financial costs? The second question is: Can you give any details regarding the directive which you intend issuing with a proposal for a longer time limit? Does this mean that we will be able to retain the present restrictions or is it a matter of a gradual reduction of these restrictions, and - if so - over how long a period?
On the first point, the Commission is fully aware of the very great importance attaching to this issue in social, health and financial terms. That is the only reason why the Commission has and is making a great effort to reach a solution other than the - inevitable - natural solution, namely referring the matter to the Court of Justice. I am not at this point in a position, Mr Wibe, to provide further details concerning the length of any extension. I can only say that in the negotiations with the Swedish, Danish and Finnish authorities, the view I have put forward, as Commissioner, mentions the year 2002.
Thank you Commissioner for the answer. At present the alcohol question is being dealt with almost exclusively as a matter pertaining to the internal market. At the same time we know that there is a clear and unambiguous connection between alcohol consumption and a number of illnesses such as liver disorders, stroke, certain forms of cancer, etc.
Article 36 of the Treaty deals with the internal market and derogations from the internal market. It states, for example, that derogations are made where the question of "protecting the lives and health of humans and animals' is involved. I would like to ask two questions. Is not the question of alcohol one of human health which, in all respects, affects people&#x02BC;s lives and health? My second question is, in that case is not Article 36 applicable?
The question of alcohol is, clearly, important in terms of public health and social issues as well as its financial implications for the national budget. Moreover, you know full well that various instruments may supplement a coherent policy designed to pursue specific objectives in this field. It is specifically in order to allow the Member States in question to use instruments that may require time and that are not incompatible with the requirements of the single market that the Commission has stated its willingness to consider an extension which, as I have said, is currently being negotiated with the authorities of the Nordic countries.
Thank you Mr President. Two questions to Commissioner Monti: Does Commissioner Monti acknowledge that the attack which is now being made on the actual working of Swedish alcohol policy has its roots in the fact that alcohol consumption has fallen in several large EU countries and that the alcohol producers have an interest in gaining access to the low alcohol consumption market which Sweden represents? Has Commissioner Monti any proposal on who is to pay the costs of the consequences for health which will result from the Commission&#x02BC;s attempts to break down the alcohol policy restrictions in Sweden?
I really have nothing to add. In my earlier answers I already explained just how very aware the Commission is of this problem and how it is therefore prepared - and has shown great flexibility in this connection - to consider extensions, provided that a definite and specific date is given. As far as question of how the financial authorities of the countries concerned can make good financial resources that could run out when the current arrangements end, the honourable Member will understand that it is not for the Commission to make suggestions about that.
Thank you for allowing me the opportunity to speak Mr President. My question, too, concerns the importation of alcohol. Before the Swedish referendum on EU membership, the big question in the debate on the Treaty which had been concluded with the EU, was what this Treaty actually involved. According to the description of this Treaty laid before the Swedish public, a unanimous decision by the Council of Ministers would be necessary to amend the import rules governing alcohol. Sweden would thereby have a right of veto in respect of the question of alcohol imports. Does the Commissioner share this understanding?
I cannot talk about eventualities. I have merely explained - and I do not, I think, need to repeat myself again - how very aware the Commission is of the problem, how we have and are being flexible in terms of the time it takes to identify solutions which reconcile the objectives of the governments in question, as regards health and social policy etc, with the rules of the single market which the Commission has a duty to protect.
Question No 40 by Simon Murphy (H-0870/96)
Subject: Guest Beer issue
Will the Commission comment on progress in the tripartite talks between DGXV, the Confederation des Brasseurs du Marché Commun, and the United Kingdom's Department of Trade and Industry, to find a mutually acceptable compromise in the 'Guest Beer Law' Case.
In this question, the honourable Member is asking the Commission to give an indication of progress made in the tripartite talks, set under way to find an acceptable solution to the question of the UK law of 1989 on 'Guest Beer' (draught beer from a specific brewer sold at a pub linked by contract to another brewer). The Commission wishes first to state that it is well aware of the importance attaching to typical and traditional products, such as real ale, in relation to the internal market. It is not therefore the intention of the Commission to take measures that in any way prejudice the manufacture of such products. Far from it, the implementation of the principle of mutual recognition which, as you will be aware, is one of the cornerstones of the internal market and has been encouraged by the Commission over the past fifteen years, is helping to protect Europe's typical products.
In this case, and in response to a request, the Commission brought an action for failure to act, seeking to have the discriminatory national provision changed, thereby fulfilling one of its fundamental responsibilities, namely to guarantee compliance with Community rules. I would stress that the Commission is not objecting to the rules on guest beer as a whole but only the criteria adopted for the definition of guest beer, which currently have the effect of excluding similar beers from other Member States.
The Commission and the United Kingdom authorities are currently trying to find a solution to the problem that does not discriminate against the beers of other Member States. At the tripartite meeting between the Commission services, the United Kingdom authorities and the Confederation of European Brewers, held in Brussels on 11 October 1996, possible alternatives to the current definition of guest beer were discussed. Attempts are being made to find a solution, with further contacts scheduled in the course of this month. The Commission has set 1 December as the time-limit.
I would like to thank the Commissioner for his reply. Many of us in the House accept that he is trying to establish a workable compromise that everybody can live with, which actually respects the requirements of the British beer drinker, if you like, and at the same time single market law.
I would like to ask the Commissioner a specific question on the nature of beer production in the European Union at the moment. Is he aware that over the last 12 months somewhere in the region of 7, 000 hectolitres of draft Hoegaarden 'blanche' beer which is brewed in Belgium by Interbrew, was actually imported into the United Kingdom and sold in British pubs under the guest beer law? In other words, this particular version of Hoegaarden 'blanche' was a cask-conditioned ale. If that is the case, surely there is not real need to actually change the guest beer laws in Britain just to make it even more clear to other brewers around the European Union exactly who can sell into the European market.
The aim of the negotiations aims is to find a definition of guest beer that would not in fact be discriminatory by identifying a particular definition like the cask-conditioned one, which is basically limited to a process which is essentially used in the UK. The purpose, as I underlined, is not that of eliminating support for small breweries, but simply to devise a manner in which that could continue without any discriminatory element.
May I say that it is precisely this willingness to preserve the single market in that sector that led the Commission some time ago to intervene in a similar way in the case of two other Member States, interventions from which UK beer producers among others, benefited.
I am encouraged by that answer to the extent that I understand it. I hope that what the Commission is working towards is a new definition of guest beers which will amount to the same thing and will ensure that real ale is still sold in British pubs as a guest beer. Certainly if the guest beer provision is totally removed, the result will be less choice all round rather than greater opportunities for continental breweries to export to Britain.
The other point I would like to make is to ask the Commissioner whether he would accept that it is very important that we do not make a fetish of harmonization for its own sake and that we recognize that the European Union is not simply about the single market. A lot of the questions being asked today on Scandinavian rules on alcohol, guest beers, duty-free, VAT and so on, suggest that if pursuing the single market is unpopular with voters in Europe, if it is going to turn people against the European Union, as would certainly be the case if the guest beer provision was totally removed, and if its effects are ultimately harmful, it really should not be pushed and the Commission should show a broad, flexible outlook on these things.
This question is so general that it could very well have been asked a couple of hours ago in the general debate on the single market.
I wish to say that certainly the Commission's policy is not to make a fetish of harmonization. We all know that frequently, perhaps unwilling, a protectionist element creeps in behind what apparently is protection of this or that regional situation. Certainly, the single market, whose main drawback is simply that it has not as yet been implemented as we would like, unquestionably has the fundamental virtue of increasing consumer choice, and the consumer must, of course, also benefit in the case in question.
Question No 41 by Angela Billingham (H-0882/96)
Subject: Property letting in Spain
A law passed in Spain - Law of Tourism 7/1995, which is due to be implemented in July 1997 - has the effect of forcing all owners of property within an apartment complex either not to let their property or to give the exclusive letting rights to a sole letting agency for the complex. This deprives owners of the personal freedom to use their property when they wish and will result in severe financial hardship for many owners with financial commitments.
Does this piece of legislation not directly infringe upon personal and civic liberties? Is it not a complete violation of the freedom to provide services in the European Union?
The Commission has undertaken a comprehensive analysis of Law of Tourism 7/1995 in terms of the right of establishment and to check on its compatibility with the freedom to provide services. More particularly, consideration of the provisions on holiday lettings by an authorized tourist operator show that those provisions are not discriminatory and apply both to owners of Spanish nationality and to owners from other Member States.
The provisions were introduced with the intention of protecting tourists as users of services - and I am quoting Article 1(2) of the Law - a concept equivalent to that of consumer protection and one that has been recognized by the Court of Justice as being a mandatory requirement in the general interest.
In the current situation, the accommodation and, if appropriate, the buildings themselves have, among other things, to meet certain requirements relating to health, cleanliness and safety. Given the importance of lettings in the Canary Islands and even though the new measures adopted may prove inconvenient to owners, they appear appropriate to guarantee the achievement of the objective set and go not go beyond what is necessary. However, in accordance with the provisions of the Law, the measures in question will not take effect until 20 July 1997. That means that it will not be possible to make a full assessment of the new system until that time.
I would like to thank the Commissioner for the reply he has given me but it does not reassure me at all. Having listened to his answer to the previous question, I see direct similarities when we talk about looking at discriminatory practice. I always think that any laws which are passed and are retrospective also open up all sorts of problems. I have to say that whilst we are looking at the concerns of the tourists, I think that the owners have been somewhat unfairly treated. They are saying, and rightly so I suspect, that the value of their property will be considerably diminished. I think it is most unfortunate therefore that I am getting this negative response from the Commission because I do think that, as previous speakers have said, the image of the single market is very important, as is the way in which we work cooperatively with other Member States. I suspect this is the sort of issue which is not limited to owners coming from the United Kingdom but to those from other countries too and we do not want it to be seen as yet another grievance. I suspect that unless we do something that is in fact the case.
We have examined this question from a number of angles. In particular we asked ourselves whether behind the protection of the tourist as user of services the main purpose of the law was to regulate any kind of letting in the Canary Islands and therefore to deprive owners of their rights, and our answer was essentially no. The system introduced by the law applies only to tourist lettings, other kinds of lettings fall under the provisions of the Spanish Civil Code as specified by the law itself. We could also ask the question whether the tourist is not protected at the expense of the property owners, an aspect Mrs Billingham introduced, with the property owner bearing all the burden of such protection. In response to that question I would say that the law adopted by the Canarian Parliament does not try to protect the tourist only when he rents accommodation, but whenever he might be considered a user of tourist services. Consequently many categories of service providers such as restaurants, travel agencies, sport clubs and transport enterprises also have to fulfil a certain number of requirements, including professional qualification, in order to be authorized to perform their activity.
Question No 42 by Karin Riis-Jørgensen (H-0884/96)
Subject: Danish skiing instructors in Italy and France
In the light of last winter's legal wrangling over the right of Danish skiing instructors to teach in France and the impending problems in Livigno, will the Commission guarantee that Danish skiing instructors with equivalent qualifications will be able to instruct Danes in France without legal complications owing to discrepancies between national French law and EU legislation? When does the Commission intend to publish its position on the compatibility of French and EU law?
Can the Commission confirm that under Italian law, Danish skiing instructors may only teach in Italy if they hold a number of qualifications required for entry in the regional professional register for skiing instructors and, if so, is such a practice not contrary to the principles of the internal market?
The Commission is familiar with the problems encountered by Danish ski instructors in France during the 1995-1996 winter season. A number of foreign ski instructors - German, British and Danish - were arrested by the French police for holding neither a French qualification nor a foreign qualification recognized as being equivalent by the French authorities for the exercise of that profession.
The Commission services take the view that the French legislation is incompatible with Article 59 of the Treaty laying down the freedom to provide services. In accordance with the case-law of the Court of Justice, a Member State is not permitted to require of providers of services the same conditions required of persons established permanently in their territory. In recent months, the Commission services have met frequently with the French authorities in an effort to resolve this problem.
The Commission recognizes that this is a real issue of public interest, namely the safety of all of those who use ski slopes. It has, nonetheless, tried to reconcile this fundamental requirement with the rights guaranteed under the Treaty.
The French authorities have put forward draft proposals, to be adopted as soon as possible, which will allow ski instructors, who are citizens of other Member States, to provide services in France on the basis of a simple declaration that is renewable annually. In exceptional cases, on grounds of public safety, the issue of a permit may be subject to further tests: firstly, where there is a substantial difference in the level of technical competence, a technical test similar to that required of French ski instructors will be required; secondly, the candidate could have to undergo a test to establish whether he is familiar with the environmental conditions in which the sport takes place, that is the French weather information system, the emergency services and so on.
The French authorities have undertaken to process as rapidly as possible all applications made in connection with the new rules, in order to guarantee that the system is fully operational for the next season, by actually applying the new rules before they have been formally adopted. They guarantee in particular that the tests I have mentioned will be held at frequent intervals and, at any rate, whenever necessary to meet demand. The Commission takes the view that the adoption of those provisions will bring the French legislation into line with Article 59. It will, of course, be monitoring closely the application of the provisions to ensure that the practice adopted by the French authorities is also in line with the Treaty. I consider this to be a good example of a real solution to a problem, in response to Commission representations to the authorities of the country concerned.
The Commission services have been informed that similar problems exist in Italy; we have not yet received specific complaints, however. The same principles will, of course, apply, and the Commission services have asked the Italian authorities for further information on their legislation in this area. Were it to emerge that Italian legislation is in breach of Community law, the Commission would take the necessary measures to put a stop to this.
Thank you, Commissioner Monti. I would express how grateful I am that you have intervened in these matters which provide clear evidence of what is meant by the phrase 'citizens first' . I am aware that regulations are being formulated, but I see another problem. This has to do with the tests which ski instructors are required to take. I have been approached by many ski instructors who say that it is becoming physically impossible to live up to the rules, because a trade barrier is in effect being created by making the examinations too difficult. Indeed one needs to be a world champion on the slalom courses in order to obtain a ski instructor's permit. This applies to Danish and British ski instructors, whereas a cooperative approach has developed between the so-called Alpine countries, including France, Austria and Italy which readily recognise one another's examinations. I would therefore be very grateful if you would conduct inquiries to determine whether what is taking place is in effect a trade barrier or an obstacle to a commercial activity, because those who we might refer to as the northern ski instructors are being made to meet unreasonable requirements, whereas similar requirements are not being expected of ski instructors from the Alpine countries.
I thank the honourable Member for her kind words. As you know, this is an issue that I am monitoring closely, and indeed it is incumbent upon the Commission to do so. It goes without saying that, as part of that monitoring process, which will not end just because we have obtained the desired result, the Commission will be keeping a close eye on the application of the new rules and, were it to come to light that they were being applied too restrictively, it would take the necessary action. This is a matter that we shall continue to watch closely.
I thank the Commissioner for his reply. I want to put the question on behalf of the British Association of Ski Instructors as this is also a question for them. They are extremely concerned for the same reasons as my Danish colleague. They feel the tests they are being put to are unfair. I know you will look into this. You have already mentioned the point I wanted to raise and you said you were in discussion with the French authorities and you are hoping to come to a resolution of this problem. I believe you said next season. The point I want to make is that it is imperative we get this dealt with as soon as possible because the skiing season is almost upon us and we want to ensure that British and Danish ski instructors have the opportunity to teach in the Alps as from this season.
The Commission understands that skiing is very much a seasonal sport. That is why we put the necessary pressure on the French authorities, within what is not an indefinite time-frame but one that takes proper account of the seasonal nature of this issue. As I said, perhaps a little rapidly in my earlier answer, the French authorities have undertaken to process as rapidly as possible all of the applications submitted in connection with the new rules to ensure that the system is fully operational in time for the new season, by actually applying the new rules before they are formally adopted: this is an instance not of late application but quite simply of the preventive application of rules that have yet to take effect officially.
Question No 43 by Elly Plooij-van Gorsel (H-0895/96)
Subject: Cross-border business activities impeded by rules concerning cars
A Dutch businessman resident in the Netherlands with a business established in the Netherlands and in Germany can obtain a licence to use a car with German number plates (permit no. 3 under the Dutch customs system). This is important as a means of visiting German customers. However, the vehicle cannot be used for commercial purposes in the Netherlands. If, on his return from Germany to the Netherlands, the businessman decides to visit a customer in the Netherlands, he runs the risk of a fine. As a result, an employer is forced to have two vehicles with different number plates in order to comply with the rules in the Netherlands. It appears from contacts with the Commission that this is a problem in cross-border traffic in other Member States, too. Similar complaints have been submitted to the European Parliament's Committee on Petitions on a number of occasions in the past.
Does the Commission feel that cross-border business activities are being impeded, and the Internal Market frustrated? What does it intend to do about this?
The Commission is apprised of the difficulties that exist in some Member States in relation to the use of vehicles by individuals resident in border regions who have, for business reasons, frequently, to move between the territories of one or more Member States. These difficulties frequently arise because, in accordance with the conditions laid down at the time the single market was established, the Member States retained the right to maintain or introduce taxes on goods and services, such as those on vehicles. In point of fact, all but two of the Member States apply a vehicle registration tax, and those taxes are not covered by Community rules. They may vary considerably, as is in fact happening, as regards their scope, the rate, the purpose and methods of application. In addition, all fifteen Member States apply road taxes, again according to a wide variety of criteria and at very different tax rates.
Vehicles have usually to be registered in the Member State in which the owner resides. Furthermore, the use in the Member State of residence of a vehicle registered in another Member State is usually prohibited. It is therefore inevitable that there will be some problems in the case of workers resident in border regions, commercial travellers, for example.
This is one of the problems concerning the taxation of motor vehicles that are of particular concern to me because of their impact on the proper functioning of the internal market. Honourable Members will already, I think, be aware that my services are making a general study of all aspects of vehicle taxation in Europe. That is necessary because, on the one hand, every Member State applies a range of fiscal measures with different objectives and, on the other, because those measures often and inevitably have knock-on effects. The type of problem raised by the honourable Member is one of the specific measures that I have asked to be considered as part of the study on vehicle taxation which, as you will be aware, is provided for in the Commission's 1997 work programme.
Thank you for that answer, Mr Monti. The problem I am talking about here does not concern workers in frontier areas or the cross-border transport of workers from one country to another. It concerns an owner-manager of a firm in the Netherlands who recently bought a second firm in Germany, one of the owners of SMEs whom we in Europe are so keen to encourage, because they create jobs. This man, who now has two companies, one in the Netherlands and one in Germany, is not allowed by the Dutch customs authorities to drive a car with a German number plate - which he uses to visit German clients - in the Netherlands, not even if he pays all the relevant taxes for it there. It is simply not allowed. It would be if he were an employee, but he is an employer, and that makes all the difference. The Dutch customs authorities have special legislation for such cases which is a huge obstacle to cross-border business, and this is something that we in the European Union should be encouraging, not impeding.
I am grateful to the honourable Member for that explanation and for further clarifying the issue. The problem is that the vehicle is registered in Germany where the level of tax is lower, whereas the Dutch authorities consider that the vehicle is being used in Holland and ought therefore to be taxed in Holland. Freedom of use of the vehicle throughout Europe requires full harmonization of taxes, and that is difficult, given that this is not so in the case for other goods. As we see, then, the cause of the problem is, in the final analysis, a matter of taxation. Since the problem exists, I agree with you that it is a problem and an impediment to the effective operation of the internal market. That is why we decided to undertake the study I mentioned a moment ago.
That concludes Question Time. Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.27 p.m. and resumed at 9 p.m.)
Return of cultural objects
The next item is the recommendation for second reading (A4-0309/96) on behalf of the Committee on Culture, Youth, Education and the Media, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive amending the Annex to Council Directive 93/7/EEC on the return of cultural objects unlawfully removed from the territory of a Member State (C4-0379/96-95/0254 (COD)) (rapporteur: Mr Escudero).
Mr President, the general principle of the free movement of goods within the Union was the subject of certain appropriate restrictions on art objects described by Member States as forming part of their national treasure and heritage. A list of cultural objects was produced which, above a certain financial limit fixed for each one, required authorization in order to be exported or, in accordance with the directive we are examining, should be returned to the Member State if they had been unlawfully removed from it.
However this list proved controversial as far as some cultural objects were concerned - watercolours, pastels and gouache drawings - which in some countries were regarded as drawings, with a certain financial sum, and in others were regarded as paintings, with a different financial sum. Therefore the solution that was agreed - and unanimously approved - was the establishment of an intermediate category for these objects which was slightly higher than that for drawings and a lot lower than that for paintings.
Approved by the European Parliament (unanimously, during the first reading) it was subsequently adopted by the Council, without any amendments to the substance of the proposal in its common position. However the Council did make two amendments to the Commission proposal: one concerning the procedure and the other of a technical nature. The first one concerned the fact that, in order to guarantee the simultaneous entry into force of this proposal and the other one amending the regulation on the exporting of cultural objects, since there are two interdependent texts - the regulation and the directive - with a joint annex, it was suggested that the six-month period laid down for the incorporation of the directive into national law should commence from the date of publication rather than the date of adoption.
The second amendment stated that a footnote in the annex - footnote 1- would apply to the new category 3 a which had been created for watercolours, gouache drawings and pastels.
In my view, Mr President, both the provision concerning the period for incorporating the directive into national law and the one concerning the footnote which, logically, had also to cover the new category 3 a, are extremely reasonable and contribute to the fair application of the law, the amendment of which was passed by this House.
Thus, from my position of almost absolute solitude in Parliament, I take the liberty of asking for the House's support for these two proposals which would contribute to the standardization of what is laid down in the directive.
I hope that tomorrow you will have the company of the House during the vote.
Mr President, my dear colleagues, the Council's Directive relating to the return of cultural objects arouses our enthusiasm and raises great hopes. Very great hopes indeed, since every Member State will be able, if it wishes, to return cultural objects which were unlawfully removed from the territory of other Member States before 1993.
At the end of the eighteenth century, Belgium experienced one of the darkest periods in its history. During this period, my country was victim to a systematic pillage of works of art organised by revolutionary France. Beginning in 1792 after the battle of Jemappes, and interrupted in 1793, it continued worse than ever after the battle of Fleurus in 1794. The order was given by those in power in France to remove as much gold and silver as possible from Belgium. Charles-Hilaire Laurent, a member of the Convention, on assignment there, wrote at the time to the Council for Protection of the Public: ' We will take care to remove everything from this country which might adorn it and make of it the most beautiful in the universe' . This decision was heeded. Hundreds of priceless manuscripts and extremely rare and ancient books were stolen, the works of our great painters - Reubens, Jordans, Van Eyck - were taken away to Paris and, in March 1795, an agency for commerce and extraction from Belgium was set up. A French historian declared: ' Altarpieces in Belgian churches were removed without further ado, and sent to Paris, by simple right of conquest' .
Already in 1792 Dumoriez was aware of this banditry, then only in its infancy. In a letter addressed to La Fayette, he remarked: ' The pillage of the peoples of Europe is part of the Revolution' .
In a notice intended for visitors to Caen's art gallery, you can read today: ' In 1801, Caen received a second delivery of paintings, which had been selected - lovely euphemism - by Napoleon during his campaigns' . In 1818, the Allies laid claim to the canvasses which had come from their countries but, thanks to the wit - another euphemism - of the curator, no works of any importance were returned.
Mr President, my dear colleagues, in 1945, conquered Germany returned the forty works of art to Belgium which had been stolen from us by the Nazis during the last world war. I dare to hope that France, conquered in 1815 at Waterloo, will perform its act of contrition and return to Belgium all of the works removed by those diabolical revolutionaries.
Mr President, I cannot hope to be as brief as the rapporteur who quite rightly proposed that you approve the Council's common position. In fact, in line with the House's opinion during the first reading, the common position approves the Commission proposal without any amendments of substance. I welcome this since the final adoption of this proposal, which is now possible, will eventually guarantee identical treatment for watercolours, pastels and gouache drawings throughout the Union in the context of the return of cultural objects which were unlawfully removed from the territory of a Member State.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Epidemiological surveillance
The next item is the report (A4-0287/96) by Mr Cabrol, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision creating a network for the epidemiological surveillance and control of communicable diseases in the European Community (COM(96)0078 - C4-0189/96-96/0052 (COD)).
Mr President, my dear colleagues, the hour has come for the proposal for a Parliament and Council Decision on epidemiological control and surveillance of communicable diseases in the European Union. As my very honourable colleague pointed out, new diseases - like tuberculosis - are seeing a resurgence, while others are appearing which previously were not considered important, and Creutzfeldt-Jakob encephalopathy is an example of one of these. Consequently, it is imperative that we insist upon the surveillance of communicable diseases. European citizens need this surveillance for their own peace of mind, and so that they can feel secure they want the European Union to be able to recognise the various communicable diseases, to be able to sound the alarm if any danger appears and to be able to act when this danger materialises.
For this process of 'knowing' , reliable data needs to be collected, gathered by competent informants and transmitted to informants who can assemble it. For this reason, it seems to us essential that this network is of the highest standard, and that it converges upon a common centre where all of the data can be collected. To be of any use, the data must be comparable and any definitions must also be the same in all Member States. At the moment, it is a regrettable fact that some Member States do not have information networks which are as effective as those of certain other Member States. It is not enough to rely on a few clinical observations, but rather, as I have already pointed out, certain bacteriological observations should be made wherever possible for the purposes of getting to know the various dangerous microbial clones.
Knowing is therefore the primary objective, but an alert has also to be issued, which necessarily involves the centralisation of these data by a single agency, enabling the development of these diseases to be monitored constantly. I have called for an agency of this kind in various reports. It must really be a European health observatory, with responsibility for picking up new dangers and new threats of danger when they appear, and capable of sending out alerts in good time. Indeed, it is not enough just to have a whole series of data; there must be a central body which can predict, which above all can suspect each new threat and warn all Member States about it.
Alerting is not enough, however. The body which has collected, assembled and detected the threat must be able to 'act' by inciting the Member States at least to fight the epidemic and, better still, by telling them how.
I know that this poses enormous problems in the context of the European Union, where subsidiarity remains essential, but when it concerns the health of European citizens, subsidiarity must give way to security, and it is absolutely essential that the central body we have described has the resources to activate, or even compel, if not convince Member States to take necessary measures.
If we have the means, which are essential, their financing has still to be guaranteed since, at present, I am very surprised to note that no finance whatsoever is allocated to this programme.
To conclude, I would like to say that if we currently would like to have the means for perfect surveillance of the development of communicable diseases, to be able to protect the population of Europe, we need the resources to build a European health observatory, which is effective in recognition, alert and in the protection of European citizens.
Mr President, first of all I should just briefly like to observe that my esteemed colleague, Mr Ken Collins, will, I hope, be delighted to see me rush in on this subject. Someone called 'Needle' speaking about inoculations and injections will, I think, certainly appeal to his sense of humour.
On a more serious point, I am very happy to welcome this thoughtful report and to thank Professor Cabrol for his work in its preparation. The Socialist Group will certainly support its passage through Parliament and look forward to its implementation as soon as possible.
Let me also welcome the fact that the Commission has brought forward this analysis and these proposals after several years of preparation, particularly as it notes that it is not easy to provide an in-depth analysis of the existing situation, still less so to deliver a judgment on it. In fact it is particularly appropriate that we should support this initiative now. For one thing, the context of the CJD crisis has dominated European health debates for most of the year. But 1996 also sees the 200th anniversary of the first successful immunization, by Edward Jenner, in England.
Now, thanks to medical and social advances, we can foresee eradication of leprosy, polio and river blindness. But the ten biggest killers in the world continue to be infectious agents. Many of them could be prevented or cured for as little as one dollar per person. Our failure to do that means 50 million deaths each year are caused by communicable diseases. Earlier this year the director-general of the World Health Organization warned that the world stands on the brink of a global infectious disease crisis. 'No country is immune' , he warned. Under those circumstances no community can ignore the threat, particularly one as relatively wealthy as the European Union.
Progress in this field is achievable and is essential. The World Health Organization has taken a lead via regulations and immunization programmes, but the Commission report shows that the global picture is at best erratic, with health networks in disarray both in the developing world and in much of Eastern Europe, with economic and social deprivation being key factors.
It is significant that this is a short or medium-term proposal at most, for many in this Parliament will agree that we could and should do much, much more than is proposed because of narrow minds in Member States. That is why it is important that a full evaluation and review of the EU network role is completed within a maximum of five years, with proper accountability to this Parliament. That is also why the list of diseases and pathogens to be covered by the surveillance system must be adaptable. In the past 20 years, 30 new infectious diseases have emerged. Just think of AIDS, Legionella, Ebola, Hepatitis C and E, and a new strain of cholera, which I have just heard has now hit the refugees in Zaire. At that rate the five-year review could identify half a dozen more. But the key question is how the EU will play a role within global and national developments. It is crystal clear that international health bodies are at best resistant to the concept of another tier of bureaucracy. They prefer issues such as capacity-building in Member States to be tackled within the existing framework, with cascades of common information.
That frankly means the money is unlikely to be forthcoming for anything more imaginative. Also, the WHO remit, the G7 project and continuing discussions with the United States must be taken into account. Liaison will be crucial as will the rapid agreement of common technologies and language and the training of users.
So, I retain reservations, but the committee has been guided by the view of Professor Cabrol that a European Centre for the Surveillance of Communicable Diseases is desirable and we shall await the view of the Council with interest. But there is consistent agreement that what is desperately needed is clear, accurate and speedy information in a widely useable form. It seems to me that the EU should be ideally placed to be a strong spoke, if not the actual hub of that important wheel. We shall back the Commission and Professor Cabrol to work until it becomes reality.
Mr President, first of all I would like to express my support for the comments by Professor Cabrol and congratulate him on his work. We must not forget that this proposal for a decision complements another one we examined recently on general health surveillance, and this is how it should be seen. We must also bear in mind other initiatives such as the European Centre for the epidemiological surveillance of AIDS which was set up in 1987, and other similar initiatives. In other words, the European Union has already taken quite important steps in this area.
The European Parliament has an essential obligation to support all of these Commission proposals since it must be acknowledged that the latter is producing them at short notice and in the spirit and letter of the Maastricht Treaty. But we must also appeal to the Member States to reinforce, promote and supplement these actions as this is the only way of achieving the objectives laid down.
Moreover, as it is clear from the health situation in Europe that the prevalence of communicable diseases is increasing alarmingly, we in this House must condemn this unacceptable situation in a geographic, economic and social area such as Europe. All the Member States' prevention policies have obviously failed, therefore active measures must be taken. It must be remembered - and this is something that I have condemned repeatedly - that governments in Europe are devoting an average of only 2.4 % to preventive medicine, an amount which is obviously insignificant given the challenges facing us, when there are practically no more borders at world level and therefore the possibilities of transmission are legion. It is no longer possible to speak of the diseases of underdeveloped countries since any of us could contract these diseases at any time.
There is one point I would like to underline: the Commission's approach, which I believe we should support. It proposes the coordination and improvement of existing systems rather than the creation of new ones; simply the necessary coordination of systems. I think that this is an essential idea which we must develop.
When speaking of compulsory health, Mr President, care must also be taken as regards the confidentiality of the data collated, which raises ethical and legal problems. We have discussed these on various occasions in this House. In addition a firm appeal must be made to citizens, with a clear call to those suffering from or carrying certain communicable diseases to assume responsibility, since their personal behaviour and solidarity are essential factors in curbing and controlling the transmission of these diseases.
Mr President, it is not often that reports come before this Parliament on the subject of public health. So, today I too welcome the presentation of this specific report, which as the previous speaker also said, is supplementary to another one, and I congratulate a medical functionary, Professor Cabrol, on his report.
I asked to speak, not in order to add anything substantial to what the report contains, but mainly to support Mr Cabrol's proposal to create not a network, but a European Centre for the Monitoring of Communicable Diseases and at the same time implement an early warning system, as he himself said.
The Centre would have advantages not shared by the data network which the Commission and the Council want to propose. It can make forecasts, it can carry out experimental investigations on whose basis directions could be issued to the Member States, not on how to deal with the problem once it has arisen, but how to prevent it arising at all, and above all, through its branches in the Member States, which must exist, it will be able to set alarm bells ringing earlier, a factor which makes it able to deal with problems more effectively.
Finally, I express my disquiet about what I heard from Mr Cabrol concerning funding for this great issue. Ladies and gentlemen, it is more important for the European Parliament to find a way to get money from the Commission for this purpose, than to find the 50 MECU every year that we approved for the publicity campaign in favour of EMU. The time has come to pay greater attention to Europe's peoples, to human beings, and less to numbers.
Mr President, the BSE crisis has kept us in Europe busy for some months now, and continues to do so. The Union's inability to provide an adequate response to BSE has greatly alarmed us all, and is further proof that the Union lacks a clear policy on how to deal with infectious diseases. Systems vary from country to country and are not coordinated and therefore not efficient. But the citizens of Europe have a right to be alerted to dangers and to be reassured about them, and this is why it seems entirely logical to me to have a European network which can warn the various health care systems in good time and coordinate the measures taken. Is it not strange that our governments should be using the subsidiarity principle as an excuse for refusing to cooperate in setting up an efficient European structure which would be able to warn all our health systems about outbreaks of infectious diseases and epidemics?
I find it very worrying that the Council seems not to realize how important such a network would be and has not allocated funding to set it up.
Mr President, our group fully supports the Cabrol report, which substantially improves the proposal for the establishment of a network for the epidemiological surveillance and control of communicable diseases in Europe. This initiative is significant for three very important reasons: first because - as has already been said - infectious diseases are on the increase in Europe, reflecting the fact (which must not be forgotten) that social conditions are worsening. With the economic policies being pursued, I fear that these will continue to worsen. Therefore it is vital to have this instrument in order to take appropriate action.
Second because, perhaps as a result of the side-effects of our policies, infectious diseases are also increasing at an alarming rate in the countries of Eastern Europe, which, due to the relations which exist, poses an obvious threat to us.
Lastly, there is a third very important geographic area - Africa - where many infectious diseases are also increasing, for other reasons, at an alarming rate, which also makes these measures necessary.
However, I think it must be pointed out that it is not enough - as has already been said - to have a surveillance network to carry out the tasks mentioned. It will also be necessary to take measures, in addition to prevention and treatment, to eliminate the social conditions which trigger off these diseases. It is therefore vital to move in this direction by giving full support to the Commission, to the Cabrol report and to whatever steps are taken by the Council.
Mr President, I think we must thank our colleague Christian Cabrol for the work he has done and of which, as he said, the hour has not only come but which, in practical terms, is rapidly set to become extremely urgent.
Today we must acknowledge this European initiative, which rides roughshod through delicacies, reticence, the rather shrivelled concerns and the subsidiarities to serve at last the cause of public health of all of our fellow European citizens.
He underlined the three most important objectives: firstly, the collection of information, giving particularly specific details with respect to the type, method and identical nature of the information required, then the establishment of an early warning system to departments responsible; finally the coordination of reaction. I am particularly pleased at what he said when, with a kind of clever gradation, he mentioned the fact that it would be necessary to suggest, then advise, then convince and, if necessary, compel.
I really should say that at present, every State in Europe, or almost, has its own network, its own system. The amalgamation of these networks seems a logical next step. I would, however, like to highlight two things. The first is the existence and the particularly active nature of the European branch of the WHO. It is naturally appropriate that we should work with the World Health Organisation, and in particular with its associate centres which, in Europe, are particularly active, and I think with respect to this that avoiding doubling up will also be a concern.
The second item concerns contamination, through diet with certain diseases of which Creuzfeldt-Jakob is an important example. Bovine spongiform encephalopathy has shown us, in any case, the inadequacies of our current system. Let us hope that this initiative is a first step in the direction of the progress we must make in the protection of our fellow citizens. To tell the truth, it is in the direction of the constitution and activity of a large administration, which could perform the same functions as the Food and Drug Administration as it exists in the United States of America and which works wonders in the protection of American citizens, that we must be going.
While we await this constructive innovation, we must be glad about any initiative which strengthens the solidarity between the citizens of the Union, and more particularly about the initiative that Christian Cabrol is about to take.
Mr President, Professor Cabrol's report, which everybody agrees is remarkable, proposes a network for epidemiological surveillance and control of communicable diseases. This is an excellent initiative and a topical subject, when we are seeing the resurgence of old diseases, of bacteria which are becoming resistant to antibiotics, the emergence of new pathologies, AIDS and BSE. So, if I have understood Professor Cabrol correctly, we must rebuild Atlanta, even if we already have epidemiological surveillance centres, and I am thinking of BSE and what Mrs Alterovitch is doing for example, in France.
So a European surveillance centre, a European observatory would be created. Professor Cabrol, every time I see the word 'European' , I do not draw my revolver, but I feel worried. The Committee of Inquiry into BSE, moreover, showed that Europe really does have something to worry about. First, you tell me that the primary mission of this observatory would be to 'know' . But when as part of the Committee on Agriculture, before the European Commission, I propose quite simply the classification of potential zoonoses, as the WHO and the International Epizootics Organisation does, who is it who objects simply to the term potential zoonosis, as against recognised zoonoses? The European Commission.
You say, ' early warning' , but no European authority gave us an alert, and certainly not those clowns on the Standing Veterinary Committee, an example of whom we had at the committee of inquiry in the form of a Danish lady who irritated even the most pro-European.
You say 'act' , but it was the Nation States, by the principle of subsidiarity, who gave permission for action in the BSE affair. All that the Commission has done is to pursue the five German Länders who refused to eat or to accept British cattle. I can see in this, Professor Cabrol, the surgeon who has got to the end of the road and who only treats the symptoms.
The real causes of all of these communicable diseases are immigration, drugs, under-development and ultraliberalism. These are the things which have caused unemployment, which have created a landscape of poverty and caused the resurgence of tuberculosis. It was the European establishment, by its blindness, which was the source of BSE, so that the most formidable of communicable diseases, the ideological prion which is the source of everything, is perhaps European spongiform encephalopathy, and of this we are your 'sentinel' GPs, my dear colleague, Professor Cabrol.
Mr President, with his excellent explanation of the motives and his excellent intervention of a few minutes ago, Professor Cabrol supported with common sense and scientific rigour the amendments which the Committee on the Environment, Public Health and Consumer Protection is proposing to this House.
He bases all of this on one question, which should be the only one used as a guideline by us, the representatives of citizens, in relation to public health: what are the needs of European citizens? It is hard to believe that there are still some Member States in the Council - fewer and fewer each time, from what I have heard, and only one in this case - which, via their governments, also representing citizens, are not asking the same question, or consider another question to be more important: what powers am I losing?
Subsidiarity has turned into a moral alibi for those who do not believe in the historic development of the European Union and for those who resist the removal of our political borders. The exceedingly cautious nature of Article 129 of the Treaty, concerning health, recommends certain actions which underpin the approach of the Member States.
If anything in the area of health requires a transnational approach, it is communicable diseases. If anything has a Community dimension, it is epidemiological surveillance and the need to create a network and a European centre for this purpose. If there is any rational, scientific need as regards Community legislation, it is for a regulation obliging Member States to harmonize their laws, provide mutual information and coordinate their activities in the field of communicable diseases. Let us rely on the Council (or all the Council members) to look at it in this way. Once again this House requests that it receive the Commission proposal positively and that it enrich it with the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection.
I too am pleased that we are now discussing the proposal for a decision creating a network for the epidemiological surveillance and control of communicable diseases in the European Community. It is a crucial moment because for the very first time we are dealing with an incentive measure, as referred to in Article 129 of the Maastricht Treaty, which takes the form of a binding legal instrument. An instrument which imposes obligations on the Community and particularly on the Member States in terms of surveillance and disease control. We have studied carefully the impact of recent outbreaks of communicable diseases, and there is significant scope for improvement in how the Community can organize itself in this regard. Taking into account the legal and financial constraints underlying Community action in this field, the Commission has concluded that the most effective and valuable contribution that the Community could make was to set up a Community structure and procedure for both the surveillance and the control of communicable diseases. In that respect the Commission's proposal foresees a regulatory framework for doing certain things, and I should like to list them for the House: compulsory sharing of information and data on communicable diseases; obligatory notification of communicable diseases; obligatory routine surveillance of selected diseases on the basis of common definitions and methodologies that have to be worked out through a comitology procedure; obligatory consultation between the Member States on control and protection measures prior to their introduction, also via comitology; obligatory coordination of countermeasures to be taken by the Member States via comitology and protective measures to be enacted at Community level, especially in cases of emergency, notably at the Community's frontiers, via comitology. This network would have the objective of putting in place a system of close cooperation and effective coordination between the Member States in the field of surveillance, both routine and emergency. I am convinced that it will improve the prevention and control in Europe of a certain number of serious and/or rare communicable diseases which necessitate the introduction of measures for the protection of the public. The system we envisage contains certain specific characteristics in order to produce the greatest possible added value for the Community.
The proposed system is comprehensive. It is intended to cover to all the groups of communicable diseases, including those transmissible by non-conventional agents such as CJD, which is causing such concern at present. May I digress at this point to remind the House that inclusion of CJD in these proposals took place before the beginning of the crisis and it was the most appropriate response to calls for public health action on the link between CJD and BSE. May I also add that inclusion of CJD in the proposals makes the disease's notification obligatory, which goes far beyond what others have requested in this area. The system is also global. It deals with the situation of communicable diseases both within the Community and outside its territory. The system is progressive on the basis of the general framework we are proposing, and the number of communicable diseases to be kept under routine surveillance is quite limited but we can add new specific diseases if the evolution of the situation at Community level so dictates, and this was specifically mentioned in the debate. The system is also pragmatic because it relies on existing networks to which more importance and scope for action are given and it allows the possibility of the future extension of - or the creation of new - Community-wide surveillance, for example on tuberculosis. We do not envisage having only one centre, located somewhere in the Community, but rather several coordinating centres according to specific groups of diseases or to response duties, a process which allows the Member States full discretion about their involvement. The system requires the Member States to participate in the creation of a communicable diseases surveillance network at Community level, but this surveillance network is proposed without prejudice to surveillance carried out at the national level. The system delineates the Community framework for appropriate responses - namely disease control. Prevention activities and timely interventions cannot be implemented in our border-free Community without a mutual understanding and the proper coordination of counter-measures by public health authorities, including some which can profitably be taken at Community level without any harmonization, implicit or explicit, of national legislation. This must be our objective in any control of communicable diseases.
I should like to turn to the report itself and the amendments and I thank Professor Cabrol for his very good report. I also thank the members of the committee who have helped to prepare this report. Concerning the 17 amendments, I can inform the House that the Commission is in a position to accept 12, either wholly or in part. We accept fully Amendments Nos 9, 13, 14, 16 and 17 which concern the articles alone and obviously improve the initial proposal. We accept partially Amendments Nos 1, 2, 4, 5 and 6 concerning the recitals and two others on the articles, Nos 12 and 15. For those amendments accepted in part, the Commission is proposing a new wording.
Five amendments are unacceptable to the Commission. Amendment No 3 concerning the twelfth recital is not acceptable because the wording must be aligned to Article 129 of the Treaty. Other amendments concerning the articles deal with additions which serve no real purpose either because they are superfluous from the legal point of view - Nos 10 or 11 - or because they are implicit, namely No 7. Amendment No 8 which deals with the creation of the European Centre is the most important amendment which has to be refused by the Commission. It would completely alter the nature of the Commission's proposal for a decision which aims at establishing a network. The House must be aware that the present proposal involves regulatory issues which must remain under the full control of competent national and Community authorities.
As you are undoubtedly aware, the Commission stated in the course of discussions dealing with the programme of Community action on health monitoring that it would study the idea of a health observatory and I repeat again today that any further decision regarding the actual establishment of an observatory will have to await the outcome of the feasibility study on the matter. I am sure Parliament will understand the reasons for the non-acceptance of the amendments I have just mentioned. I hope that Parliament will give a favourable opinion to the legal framework I am seeking to establish and that Parliament will send a very strong signal to the Council to examine its opinion and the Commission's modified proposal.
A meeting of the Council of Health Ministers took place today. An orientation debate was held at that meeting. I was disappointed with the general tone and content of the speeches by the Ministers of Health. It is a matter for further discussion after the European Parliament gives its opinion, but the co-decision process is involved. I would suggest to the House that I need very strong support from the European Parliament to strengthen the ground in the search for a successful outcome. I would ask Parliament to be supportive in this matter.
Thank you, Mr Flynn.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Towards sustainability (Community programme)
The next item is the report (A4-0300/96) by Mrs Dybkjær, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision on the review of the European Community programme of policy and action in relation to the environment and sustainable development 'Towards sustainability' (COM(95)0647 - C4-0147/96-96/0027 (COD)).
Mr President, it is my pleasure, as rapporteur of the Committee on the Environment, to present this report with the corresponding amendments. I must first take this opportunity of thanking all those who have participated, the president, the assistant rapporteurs, the rapporteurs from different committees, the assistants and the committee's members for their constructive contributions to the process, both technically and practically. The background to this work was that a decision had been taken, in conjunction with implementation of the fifth environmental action programme, to carry out a mid-term assessment in 1995 against the background of concrete analyses of developments since 1992. To this end the Commission produced a situation report which was then supplemented by a report from the Environment Agency. This situation report is cautiously optimistic, and overall is quite lyrical, speaking of seeds, buds and flowers that need tending and watering. The Commission's concluding report, against the background of the situation report, is more straightforward. It lacks the necessary changes of attitude and the will to take the giant step forward that is required in order to advance in the direction of sustainability. The Environment Agency's report says that the European Union is making progress in its campaign to reduce certain forms of environmental stress, but not in the sense of improving the general quality of the environment, and certainly not in the sense of ensuring a sustainable development. In other words, if we are not careful, we will not be left with many seeds, buds and flowers that we can water, and it is not altogether clear that we will have a healthy water supply with which to water them. The conclusion is that development eats ups improvements. Changes are necessary to achieve the objectives.
It is against the background of the strong lead from the Commission, both now and earlier, that we must see the further treatment and discussion of the Commission's recommendation, which is also the reason why people on all sides have criticized it in such strong terms on the grounds of its abstract nature, backed up in general terms by the director for DG XI who has referred to the Commission's work as proposed 'guidelines' , which is of course something quite different from a new assessment of the extent to which the fifth environmental programme's objectives, in terms of sustainable development, can be achieved. The recommendations provide no indication of what the situation will be like in the year 2000. There is no concrete relationship between actions and words.
In order to straighten out these matters, therefore, the committee has broadly agreed on 50 amendments in an attempt to improve the situation. Since the Commissioner has publicly expressed criticism of the way in which the committee operates, betraying clear errors and misunderstandings, it is perhaps appropriate to make a statement on how the process has developed. The committee first discussed whether it should send a recommendation back to the Commission with the words 'to be revised' . We abandoned this approach for two reasons: we had no confidence that we would produce better amendments and we did not wish to lose any time. Against this background I, as rapporteur, put forward 100 amendments which were supplemented by a further 100 from the committee members. When the final voting took place in the committee, around 100 of these amendments were adopted. After achieving this success, as one might regard it, I was encouraged to reduce the number of amendments through further deliberation with the assistant rapporteurs from other groups. Not because there was disagreement on the amendments, but because such a large number of amendments in a conciliation procedure might be regarded as too cumbersome. This work was carried out and, as already mentioned, there is great unity amongst the groups concerning the 50 amendments which have now been given top priority. In other words, it is not the case that the committee is turning its back on the amendments it made earlier, but that we recognize that if the original amendments were a poor starting point, it would be impossible to deal with such a large number of amendments.
And so back to our report. The Commission's recommendation of a new assessment is a retrograde step in terms of the original fifth environmental action programme. The positive commitments have been completely watered down, and there is no trace of a binding time frame. Therefore the main content of the amendments, proposed by a broad majority, is a concrete expression of the recommendation, and there is a reference in several places to a time frame of the end of 1997. The committee is well aware that 1997 is unrealistic; at best the recommendation will take us through 1997. But we have made it clear that time is of the essence, and without a tangible time frame and the setting of priorities, we do not have an earthly chance of achieving our goals.
Finally I would add the following. The Commission must of course take the Member States with it. As we are quite aware, it is often the Member States that oppose environmental recommendations, but we will get nowhere if the Commission does not impose its authority. It is, and will remain, the Commission's task, in this as in other areas, to be the driving force. That is the purpose of the Commission. If it fails in this task, it has no justification. Rather than criticize the committee and its amendments, therefore, the Commissioner should be glad at the support for the environment which the European Parliament is giving in these amendments. It should give the Commissioner a better basis for his activities in the Commission and with respect to the Council. The European Parliament has thus come to realize that this is how other Commissioners see Parliament.
Mr President, the fifth environmental action programme emphasizes the importance of long-term energy strategies to ensure that environmental stress from energy supply and consumption is reduced to sustainable levels. Greater efforts are required to achieve this, particularly taking into account the considerable and indeed, actual, growth in the transport sector. Whereas energy consumption has been reduced in industry and other areas, it continues to increase in transport.
With respect to energy efficiency the committee considers that one of the European Union policy initiatives with a potential impact on the demand side is the SAVE programme. Parliament has supported the SAVE II programme but the Council has failed to accept the importance of SAVE II for important energy efficiency measures in the energy sector. If SAVE II is not adopted fully, then we will have adopted no energy policy in the European Union to combat global warming. I need not emphasize the seriousness of this.
While most areas of environmental concern are addressed in the programme at some length, nuclear issues are only briefly touched upon despite the fact that vast tracts of land within and bordering the EU Member States have been contaminated by nuclear incidents or accidents of one variety or another. From the point of view of sustainability, if Member States of the European Union are to continue with this technology, the industry as a whole needs to be evaluated to ensure that measures are taken within the programme that put the principle of sustainability at the centre of decision-making. Any further contamination, such as another Chernobyl-type accident will create an environmental deficit and liability for future generations that will make sustainability an impossible goal to achieve.
I know that the Committee on the Environment has adopted amendments stating that nuclear power is intrinsically unsustainable. The Energy Committee of the European Parliament refuses to endorse this position. Therefore we have a conflict within Parliament itself. I suggest that we need to resolve this complex problem by means of a hearing involving the Commission, the Commissioner herself, and the committees with these differing views. It is a very serious issue.
As draftsman of an opinion, I remain convinced that agricultural economic development and the improvement of the environment are compatible.
The future development of agriculture and the maintenance of rural populations will necessarily involve an improvement in the conditions of environmental insertion of agriculture into rural countryside and ecosystems. Sustainable development, in agriculture, is a system of economic development which can be maintained, long term, without any noticeable impact on the environment.
For the last thirty years, significant improvements have been secured for the environment in areas such as the reduction in pesticides, chemical fertilisers and animal faeces. But some problems remain, with the increasing artificialisation of methods of production in farming and changes in foodstuffs, with the effectiveness of agroenvironmental measures and the reform of the CAP, and with the aid available for policies relating to quality and alternative farming methods, such as organic farming, particularly in livestock farming, as demonstrated by the current crisis relating to BSE.
Sustainable development in agriculture should be translated into clear technical action and characterised by at least four criteria: the maintenance of or increase in the productive capacity of agricultural land; the production of high quality organic foodstuffs which do not leave pollutant residues; the use of renewable energy and materials such as wood; the maintenance of biodiversity.
The amendments of the Committee on Agriculture and Rural Development which all led in this direction and which represent a very positive growth in awareness of the responsibilities of this sector towards the environment have not been retained, even though the European Commission has stressed its interest.
With 29 of my colleagues, I have therefore retabled the six amendments rejected by the Committee on the Environment, and these are: 103, the improved integration of agriculture and the environment; 104, the introduction of a notion of agricultural intrants much broader than that of pesticides; 105, the encouragement of all forms of sustainable agriculture, particularly at the level of research; 106, the implementation of a consumer information policy; 107, the promotion of agricultural intrants which are least harmful, and renewable energy sources and materials such as wood to ensure sustainable prospects for products of European forests; and lastly, 108, the definition and development of a European forestry strategy which is based on the multifunctional role of the forest. All of these amendments lead in the direction of sustainable development in agriculture.
My dear, colleagues, I would like you to understand that the Committee on Agriculture and Rural Development demonstrates hereby its sense of responsibility towards the environment. By voting for these amendments, you will be encouraging this attitude.
Mr President, ' Towards sustainability' is both the title of the programme and its objective. The scrutiny which the House has to perform today is certainly no easy task, since the rapporteur, Mrs Dybkjær, has transformed the Commission's rather insubstantial communication into an extensive report. The report is of course an extensive one not least because of the numerous amendments, and my group supports the negotiated withdrawal of some of these, so that the programme which we adopt can serve its intended purpose: a revision, a process of taking stock, providing an overview of the extent to which the objectives are realistic and have been achieved, and of what still needs to be done to reach the goal of sustainable environmental development in the Union.
We know that we are a long way from achieving these objectives, as the European Environment Agency has confirmed. Not only will major efforts be required, but also a very specific timetable, which must be practicable and verifiable.
I should like to comment on three areas which are of particular concern to me. First of all, it is especially important, in my opinion, for us to pay heed to the international commitments and agreements entered into by the European Union in the field of sustainable development. I am not only thinking here of the Rio follow-up process, Agenda 21, a European strategy for biodiversity and measures to reduce CO2 emissions; what is even more important, in my view, is our participation in the Environment for Europe process, since it involves countries which have applied for admission to our Community, and towards which we already have certain responsibilities.
I also feel it is very important that the Community's environmental standards should be raised to the level of those in the three new Member States, so as to introduce better environmental standards throughout the Community, for the benefit of all our citizens.
It is also extremely necessary and important to examine the extent to which existing Community policies ensure sustainable development. A good deal has already been said on this point, but a brief list would include the policies on chemicals, energy, waste management, transport, tourism and above all, of course, agriculture. We have tabled amendments dealing in greater detail with how the budget can be adapted to take more account of environmental concerns, and what is to be made of 'green accounting' . Most important of all, without a doubt, is the protection of human health, because only if this is protected will we have a future at all.
Finally, forward-looking Community policies which respect the environment and create jobs must be promoted, because only by setting ambitious environmental objectives for the future will we be able to develop our economy in a way that secures a future for Europe.
Mr President, the fifth environmental action programme is a very important route map for Europe towards sustainability. We in the EPP congratulate Mrs Dybkjær on her energy in producing such a report and on her willingness to withdraw quite large chunks of it when we all got together to weed it out.
I think that Mrs Dybkjær has got the right approach in being very critical of the Commission's original proposal and in using her amendments to sharpen up the approach of the European Commission to the problems that lie in front of us. I think also that she is right to set down targets for dates by which the Commission should bring forward draft legislation. No harm was ever done by aspiring to certain targets. A lot of harm is done if we do not set ourselves such targets.
In particular, the amendments which we support in the European People's Party are, as I have said, the sharpening-up of the approach particularly to the reform of the common agricultural policy, the promotion of clean energies, the requirement for the Commission to look at the environmental impact of its own proposals and programmes, the proposal for public procurement procedures to incorporate environmental considerations, stricter monitoring and reporting requirements and a more focused role for the European Environment Agency.
I would like also to draw attention to the amendments put by Mr Trakatellis for the incorporation of health considerations into environmental policy discussions.
Finally, I would like to invite Mrs Bjerregaard not to be shy. I understand that she has had certain things to say about the Environment Committee in the Danish press. I do not know why she confines herself to the Danish press when she can, in fact, be perfectly blunt speaking to us here tonight who are, after all, members of the Environment Committee. Do not be shy, Mrs Bjerregaard. If you have criticisms to make of the Environment Committee you should make them here and not in the Danish press. We therefore look forward to you tearing up your speech which has no doubt been written with very great care by a number of people, and saying what you really think.
Mr President, ladies and gentlemen, Let me begin by congratulating the rapporteur on the excellent job she has done. This intermediate report on the review of the Community programme of policy and action in relation to the environment and sustainable development, is designed both to assess and to identify those obstacles that could stand in the way of its application and to put forward possible corrective measures for the period 1997-200.
The key expression is 'sustainable development' which means making changes in current development, production and behavioural models in order gradually to steer human activity and development towards sustainable, that is acceptable, forms that will enable us to live in an environment that is in a healthy state and, at the same time, guarantee a proper level of social well-being and public health for all.
The aim is certainly an ambitious one and its achievement depends on the coordination and consistency of the political strategies that are to be put into effect, as well as the effective integration of the environmental aspect into all other policies in order to limit, as far as possible, the inexorable pressures that contribute to the depletion of natural resources, the deterioration of the environment and, consequently, impoverishment of the quality of life. In those terms, the Community programme currently in force is the main text that identifies the action to be taken in five sectors which, because of their characteristics, affect the environment directly or indirectly and, at any rate, have a major environmental impact.
Those sectors are: industry, energy, transport, agriculture and tourism. We are for the first time faced with a new approach in which an overall view is taken to the environment, development and socio-economic activity.
It is important that all of this should be endorsed within the European Institutions. We cannot, however, support measures designed to exert the kind of fiscal pressure that it is difficult to cope with and the imposition of excessively rigid time-limits which excessively penalize not just industry but also those operating in those sectors.
Finally, this review provides an exceptional opportunity to improve the quality of the state of the Community's environment, and approving the guidelines will therefore certainly be important and definitely useful for all the Member States.
Mr President, Commissioner, we are surely all agreed that the Union's sustainable development measures have so far been inadequate. This is also apparent from the Commission's report.
The citizens of the EU Member States expect concrete evidence that the European Union is genuinely acting in the interests of their safety and their future. I hope that the fifth environmental programme can be implemented and its undertakings put into practice quickly, and that no pointless prestige issues, for example concerning timetables, will be allowed to arise among the Union institutions. We must not endanger the preparation of the next new environmental programme.
From a northern European perspective I would have liked the problems of the Baltic region to be stressed more. I do not believe that the Baltic can be compared to the Mediterranean. Nearly all the countries around the Baltic are either current Member States or - in a number of cases - have at least applied for membership. I hope the Community will devote more attention than at present to the environmental problems of the Baltic and will step up its action in the region. This also means greater financial effort. In addition, the new Member States ought to be able to retain more stringent environmental standards and adopt new regulations to improve the state of the environment.
Mr President, Commissioner, your punishment appears to be that you have to stay here on Tuesday nights with the members of the Committee on the Environment. First of all, I would like to say that I am speaking on behalf of my colleague, Maruja Sornosa, who had to leave.
We must congratulate the rapporteur on her work, and say that we also agree with her criticism of the proposal. We agree with the criticism and we also agree with the lack of precision as regards the measures to be taken and with the lack of binding decisions and responsibilities.
Around 200 amendments were tabled by the Committee on the Environment. Yesterday, at the meeting of the Committee on the Environment we found out that, as there were a lot of amendments, the political groups - I do not know whether it was all of them - decided to reduce the number of amendments. In any case, we hope that it is decided to maintain the ones that are really significant for this report. The aim of these 200 amendments was to change the direction of the proposal for a decision because, in our view, it is necessary to return to the initial objectives of the Fifth Action Programme.
This debate and the principles underlying the Fifth Action Programme are very important, and if we do not ensure the rational management and rational distribution of resources, we will not be able to achieve the original objectives of the Fifth programme. Particularly if it is borne in mind that Community law - and we will see this later on with Mr Lannoye's report - is sometimes not complied with.
Mr President, last year, according to the FAO, seven million children died of hunger. In a report from the World Watch Institute prior to the UN summit meeting tomorrow in Rome on the world&#x02BC;s disastrous foodstuffs situation, it was demonstrated that one of the many reasons for world hunger is the excessive use of chemical agents. Another reason is the greenhouse effect which can affect arable land. How, then, is one of the world&#x02BC;s richest regions, the EU, contributing towards the fight against this sort of threat?
According to the EU&#x02BC;s own modest objectives in the fifth programme of measures for the environment, the use of chemical agents should be reduced to zero in subsoil water by the year 2005 and carbon dioxide emissions be stabilised at the 1990 level by the year 2000. But now the EU&#x02BC;s own environment office has shown that these two objectives will not be met by means of the present policies. By the year 2000 chemical agents will continue to exceed the limit value in 65 % of the subsoil water in the EU, and the emission of carbon dioxide will be 5-10 % higher than in 1990. These are only two examples of how the EU&#x02BC;s policies do not lead to the fulfilment of even one of the EU&#x02BC;s own low environmental targets in the fifth programme of measures for the environment. This relevant also in the case of acid rain, nitrates in the subsoil water, noise, alternative sources of energy and much more. In brief: the EU&#x02BC;s environmental policies are, by the EU&#x02BC;s own calculations, in tatters.
What, then, does the highest authority, the Commissioner, do? She does practically nothing. The Commission&#x02BC;s assessment of the fifth programme of measures for the environment is devoid of content. Now, at the prompting of the Greens, the Environmental Committee has, instead, done the work which Ritt Bjerregaard should have done. This leads inevitably to a sensitive question. If Ritt Bjerregaard is not doing her job, is she needed? It is necessary to be a bit personal here...
And let me say this in Danish also in order to demonstrate that I am not just speaking as spokesman for the Greens, but also as one who feels close ties with Denmark. It is just that we are disappointed, very disappointed. We believed that a strong personality from a country which leads in environmental matters could have placed the environment and sustainable development high on the Commission's agenda. Instead we have come to realize that it has been placed at the bottom. Unfortunately you have acted too much as a participant in the Danish power and media struggles and too little as spokesperson for the environment and for global solidarity against the powerful lobbyists acting on behalf of the politics of growth and exploitation, both in and outside the Commission. If you are not prepared today to accept our amendments and those of the Environment Committee and wish to change your tactics, we must ask that you leave this position and that Denmark sends us one of its many good environmental politicians as a new environmental Commissioner.
Mr President, in Danish we have a saying to the effect that the road to hell is paved with good intentions. The Commission intends to develop better procedures, frameworks and forms of action, and to improve the instruments it has to offer, but we now have only two months until 1997. What results can the Commission hope to achieve if it is only now starting to develop these various areas? The Commission will pay greater attention to harmful factors, to the development of concepts and greater incentives, but here too we must ask: with what results? The European Environmental Agency has concluded that if efforts are not stepped up, the effects on the environment will continue to exceed the human safety standards. This shows that our consumption of materials and energy is rising sharply. At the same time rapidly increasing car ownership and tourism are subjecting the environment to progressively more intense effects. These developments are regarded as catastrophic in terms of the management of waste and the volume of nitrates in the ground water. Forecasts indicate that the volume of public waste will rise by as much as 30 % by the year 2000 and this is far in excess of the target. The growing nitrate and pesticide concentrations in the ground water are expected to exceed the target by over 75 % in the EU's agricultural areas. There is a real need for revision of the programme set to handle this if the targets are to be met even approximately. Was it not in fact this that the Commission was meant to tackle?
In conclusion, then, I would like to thank Lone Dybkjær for her report.
Mr President, I am extremely puzzled - like Mrs González - to see that the rapporteur had to submit no fewer than 90 amendments, and the corresponding committee another 100, to bring the text proposed by the Commission for the revision of the Fifth Action Programme on sustainable development - in relation to which I had the honour of being the original rapporteur - into line with the resolution adopted by this House on 18 November 1992, and with paragraph 2 of Article 130r of the Treaty on European Union.
Despite the fact that the rapporteur apparently reached agreement with the group coordinators subsequently, as she acknowledged, in order to reduce such an astronomical number of amendments, it is obvious that the text submitted by the Commission has not been amended, but rather rewritten to produce a new sixth action programme.
In my view, Mr President, and as pointed out by the rapporteur, the Commission had the obligation of at least submitting to Parliament an adequate text, given the importance of the review of the Fifth Programme, containing objectives, instruments and specific timetables to assess, apply and achieve the objectives of sustainable development and the principle of integration contained in the original action programme which is still valid.
This did not happen, as is crystal clear from the huge number of amendments. As we are pushed for time, I will conclude with the following question: does the Commission sincerely believe that the text it proposed will serve to speed up the implementation of the Fifth Programme and improve the quality of the Union's environment, or will we have to wait, as usual, for a new sixth action programme?
Mr President, the Fifth Action Programme for the Environment was different from its predecessors, because it envisaged a review. The idea of the review was and is to adapt the objectives and means as they are outlined today after the programme is approved, in order to improve its efficacy. Among other inadequacies of the Commission's proposal, the most blatant in my opinion is the lack of an explicit link between the protection of man's health and environmental hazards. To achieve that aim in relation to sustainable development, the health factor must be seriously taken into account in every sector of Community policy and action, sectors such as agriculture, transport, energy, industry, tourism and others. Great attention should also be given to the gathering and processing of data that reflect the situation of the human population's health and diseases in relation to the state of the environment. Maximum acceptable limits for dangerous substances and pollutants in air, water, soil and foods should be constantly reviewed and adapted in line with the scientific information available at the time. And there should also be an integrated approach to the factors that influence the accidents caused by means of transport, especially those that result in loss of life or cause disablement and entail prolonged treatment, accidents that have major economic and social consequences.
The European Union must develop activities aimed at the systematic cultivation and communication of the new environmental awareness, so that European society can participate fully in managing the environment and change its consumer behaviour.
Finally, Mr President, the future Sixth Action Programme for the Environment, when it is worked out, must explicitly provide for the protection of health from environmental hazards.
Mr President, Madam Commissioner, I shall not speak Danish like Mr Gahrton, but I would like to congratulate Lone Dybkjær on a very good report. I must say that I support the criticism of the Commissioner&#x02BC;s supervision of the fifth programme of measures of the environment. The proposal which Ritt Bjerregaard has put forward represents, in fact, a retrograde step and contains, disastrously, no concrete political undertakings in respect of Europe&#x02BC;s environment.
An important objective behind the supervision of the environmental legislation in the EU should be that the new Member States, i.e. Sweden, Finland and Austria, should be able to retain their high environmental standards and that the EU&#x02BC;s environmental legislation be intensified so that the highest level of environmental protection can be achieved by 1999.
Another important Swedish requirement is to integrate the environmental aspects of the EU&#x02BC;s agricultural policy. Objectives and resources in the agricultural policy must accord with the direction of the environmental policy, for us to be able to achieve results and press on towards sustainable development. The reform of the EU&#x02BC;s agricultural policy which is planned must, therefore, have a clear environmental profile. This may be achieved, for example, by agricultural subsidies being changed from one concentrating on production, to one giving priority to the environment. In this way a better environment will be created while, at the same time, participation in a world market is made easier.
Mr President, I would like to congratulate the Environment Committee and Lone Dybkjær on a very good report with much concrete political content. A major problem with the EU&#x02BC;s and the Commission&#x02BC;s environmental policy at present is that it is rich in fine words, but when it comes to action, it is are often too small and often comes too late.
There are some points which I would really like to bring out and focus on in the report, including the following:
The vital need to move agricultural policy to an environmentally friendly direction; we should not lose the golden opportunity to do this now that agricultural policy has still to undergo fundamental change prior to the extension eastwards.-The need for the European Union to really fulfil its promises regarding greater environmental standards which it gave to the new Member States in the course of membership negotiations.-Criticism of the Euratom Treaty and its objective of promoting civil nuclear power use and of the imbalance in the division of resources in energy research.-The necessity of changing the regulations regarding public purchasing so that real attention is paid to the environment.-The need to focus on environmental issues in the World Trade Organisation.There are here a number of positive proposals which similarly emphasise the great weaknesses in the EU&#x02BC;s environmental policy today and that is why this is such a good report.
Mr President, regrettably the principle of 'sustainable development' is becoming devoid of meaning. The original idea was that the carrying capacity of the environment should be taken into account in all human activity, so as to ensure that the present generations do not compromise the ability of future generations to meet their needs.
We are still far from having attained this ambitious objective. The revision of the Commission's action programme for sustainable development which is now under consideration does not eliminate the shortcomings. The rapporteur criticizes the Commission's action programme inter alia because it does not contain sufficient deadlines or objectives for improving the state of the environment. Another major problem is that no measures have yet been taken to bring the EU's environmental standards up to the level of the three newest Member States.
In the spring or summer of this year, this issue was thoroughly debated in Parliament, and the resolution adopted to wind up the debate once again called on the Commission to redeem the promises made to the new Member States during the accession negotiations. I should now like to know what measures the Commission has so far taken in this regard.
Environmental issues are not sufficiently dealt with in the Commission's annual programmes of work or the Presidencies' statements of priorities either. This being the case, environmental concerns inevitably take a back seat.
The impact of pollution and the careless depletion of natural resources does not stop at the borders. Serious instances of the almost total destruction of the natural environment by pollution are to be found in the immediate vicinity of EU territory, to the north, east and south. The Kola region in northern Russia is one example.
Environmental issues should be emphasized more than at present in cooperation programmes between the EU and third countries. Here there is, above all, an issue of shared responsibility for the health and safety of our citizens and our future citizens.
Mr President, after listening to all my colleagues, I think that the reaction to this new Commission proposal is one of general dissatisfaction by all the Members of this House. Perhaps this is because we had examined the Fifth Programme very carefully and Parliament had produced a very firm, solid resolution laying down objectives which are still valid - in relation to which we must be grateful to Mrs Díez de Rivera for the magnificent job she did at that time.
As regards examining these new measures, I think that we should have laid down very few objectives and have required the fulfilment of these more clearly. I would be content with 7 or 8 of the proposals contained in this review (this is something that we have constantly repeated), which should have been turned into questions: what has the European Commission done so far in order to consolidate the internalization of external costs of all products? What has it done to promote the use of more environmentally-friendly modes of transport? What has it done to encourage the development of renewable energy sources such as solar energy? What has it actually done to apply a policy which integrates and is aimed at the final life cycle of products? What has it actually done - and this issue has been on the agenda for some time - to ensure that responsibilities are assumed in relation to the environment? We could go on in this way, paraphrasing the proposals made in this text.
I do not think that one hundred amendments are necessary - four or five proposals would be enough for me provided that the Commission undertook to implement these within a reasonable period of time.
Mr President, the report from Lone Dybkjær provides a valuable addendum to the Commission&#x02BC;s proposal. I shall concentrate upon the aspects which concern the question of climate. I am convinced that this is a decisive factor with regard to the environment. This is thus an appropriate opportunity to point the EU at a goal after the year 2000.
The Toronto conference&#x02BC;s proposals in 1987 have had a major political influence. At that time there was a call for a 20 % reduction in carbon dioxide emissions by the industrial nations by the year 2005, compared with 1987. It is this objective which most closely accords with the PPE Group&#x02BC;s proposal for a reduction of 20 % by the year 2010, since the start year was moved forward to 1990 in accordance with the decision of the Rio meeting. This, in my view, is a tough target, but it should be possible to achieve it. A majority of the committee voted, however, for an even tougher objective, with -20 % up to the year 2005, and -30 % by the year 2010. I consider this to be an unrealistic proposal.
It is interesting that the same majority wishes to phase out nuclear power at a rapid pace. This makes the objective even more unrealistic. An aggressive environmental policy should be to retain nuclear power as long as it meets the high safety requirements and to concentrate upon energy savings, bio-fuels etc., so as to reduce the consumption of fossil fuels and thereby reduce the emission of carbon dioxide. It is also time to acknowledge that our nuclear power in the EU has saved many people&#x02BC;s lives. If, on the basis of the Commission&#x02BC;s external report, we make an assessment of nuclear power 1985-1994 and compare it with coal condensate power, we come the conclusion that nuclear power has saved 20 000 human lives and, in addition, has protected us from major environmental damage to our natural surroundings. We can, on the other hand, make considerable efforts to phase out nuclear power in Eastern and Central Europe.
Mr President, ladies and gentlemen, since changes within our group make this the last partsession at which I am able to take the floor as a member of the Committee on the Environment, Public Health and Consumer Protection, I should like to use the opportunity of today's debate on the EU programme 'Towards sustainability' to raise for one last time something which is a pressing concern of the Austrian people. When the European Union was enlarged in 1995, an assurance was written into the Treaty of Accession to the effect that the legal provisions in the Community would be reviewed and, where necessary, brought up to the standards of the three new Member States.
This matter has now been with us for over two years here in the House, and I think it is high time for the Commissioner's promises in this area to be kept. We are waiting for these standards to be raised, and I thank the Commissioner once again for having promised to do all in her power to ensure that the standards are complied with.
Mr President, I am glad that Parliament is today debating the Commission's proposal of 24 January 1996 regarding adjustment of the fifth environmental action programme. This is in fact the first time Parliament has had the opportunity to debate an EU plan of action for the environment under the procedures for joint decision-making. I have been personally gratified by the fact that in this way it has been possible for Parliament to be more actively involved, and because in the area of the environment Parliament is a good partner when it comes to improving the environment, and I will come back to this point. I hope that the results of today's debate will make it possible for the Council to debate the Commission's proposal regarding its next meeting of 9-10 December 1996, and that the decision-making procedures can be concluded by June 1997 when the UN General Assembly holds its meeting to follow up on the Rio Conference. The rapporteur, Mrs Lone Dybkjær, has put a great deal of work into this report which is now submitted to Parliament, and there have been many exhaustive and useful debates in the Environment Committee, in the Agriculture Committee, in the Committee on Research, Technological Development and Energy, and in the Transport and Tourism Committee. All in all the report, as it has now been submitted, contains 53 amendments, to which a further 13 amendments have now been added.
The Commission can accept 14 of these amendments in full, in part or in principal. For institutional reasons, or because the amendments significantly affect the area of application of the Commission's proposal, 39 of the amendments cannot be accepted. For the sake of good order I will name these: Nos 1, 4-7, 13, 14, 15, 17, 20, 27, 35, 37, 40, 44, 45, 47, 48, 50, 56, 57, 59, 66, 76, 81, 82, 85-87, 89, 91-93, 97-99, 100-102. Of the 13 new amendments 6 can be accepted in full, namely Nos 104, 105, 106, 107, 108 and 109. The rest we are unable to accept. I would like to make some comments on the amendments in their entirety. In various amendments the Commission has requested that amendments be tabled before a certain date and with an indication of their content. Parliament knows that, for institutional reasons, I am unable to accept the possibility of the text containing provisions on what the Commission ought to do and by when. An action programme is not a detailed work programme for the Commission. What we are dealing with is a mid-term report, and a joint effort should ensure that we achieve an improved environmental standard in Europe.
The proposal is designed so that it contributes to ensuring a more effective realization of the current Fifth Action Programme by the year 2000. The proposal is, as it was in the past, based on the report on the environmental situation from the European Environment Agency and, as has been stressed, it is alarming. The proposal lays down priorities which are becoming, or indeed already are, geared towards particular provisions. Some are already included in the action programme for 1996, and others are planned for 1997. I have certainly not taken the view that assessment of the Fifth Action Programme should stand in the way of concrete initiatives. This is what there has been debate about in the Danish press, where I have responded to the rapporteur's criticism of the proposal, as I also do here this evening, and I am sorry to have to tell Mr Gahrton that I do not unfortunately believe it will be possible for many Commissioners to subscribe to all the proposals that have been put forward by the Green Group. I hope we will get a professional debate of each proposal, for which the Green Group will have its rapporteur later in the evening, and in which area I feel there has been excellent cooperation.
The proposal clearly cannot cover arrangements for which the Member States or other partners involved in the programme are supposed to provide. The programme's success depends to a very significant degree on each party taking its own share of the responsibility. I would remind you that the fifth programme runs until the year 2000, and that it consists of a whole series of objectives with details on how the parties can take initiatives at all levels in order to achieve these goals. These objectives, as several have already made clear, and as others may well point out in the future, have not yet been achieved. However Parliament's and the Council's resolutions do in fact contain provisions for revision of the programme. In no sense is there the intention of revising the programme overall. Nor is it appropriate at this stage to start preparing the seventh programme, as mentioned by Mrs Díez de Rivera in her remarks, and thereby set new objectives or new terms. It is clearly this which has given rise to disunity between the Commission and Parliament. The text is a political response to the conclusions in both the report on implementation and the environment report from the European Environment Agency. It has been a very comprehensive hearing procedure and the aim is to give a new impetus through Community arrangements. Therefore the Commission has proposed some high priority key areas in which Community involvement must be accelerated over the next two years in order to implement the programme more effectively, and here I am in strong agreement with Parliament. This has to do with a better integration of environmental considerations in the most important - including the economic - areas of action. Many have discussed agriculture, which we too have discussed on other occasions. It involves a wide range of political instruments, compared with the traditional instructions and control methods. It has to do with additional and better enforced legislation, and in this connection I would refer to the communication issued by the Commission a few weeks ago. And finally it also involves expanding our commitment with the aim of increasing the Community's leading role in international affairs, which is what Mrs Graentiz in particular has mentioned.
We also have in Europe a special responsibility and personal interest with regard to environmental problems in Central and Eastern Europe, in the Middle East region and in the Baltic states, which is why the proposal contains priority arrangements for these areas.
Mr President, in submitting the proposal we have been debating today, the Commission has taken the view that it is the Community's responsibility to move forward setting a good example and to play a leading role both internally and internationally, and that is therefore necessary for all parties to demonstrate a greater political commitment and to make a greater contribution in order to achieve the overall strategy and objectives of the fifth programme. This is the great challenge that each of us faces. Moreover, this commitment must be implemented speedily if we are to carry out the fifth programme. I am confident that Parliament will adopt the necessary provisions to ensure that this is the case. Even if we are not agreed on the working out of the programme, we do agree that more needs to be done, and that concrete action is absolutely essential. The rest of today's agenda demonstrates that such action is already well under way.
Mr President, Commissioner Bjerregaard said that she would explain why she had blamed the Environment Committee in the Danish press. I have not heard her explanation. What did she say in the Danish press, and what did she accuse Parliament's Committee on the Environment, Public Health and Consumer Protection of doing?
Yes, I certainly can. In summary I made it clear that I had been engaged in debate with the rapporteur and in particular with regard to her criticism of the Fifth Action Programme in question. As has become apparent from this evening's debate, I have a different view about what we need to do with such a revision. I have therefore repeated the arguments I also expounded in the Danish press.
Mr President, the enumeration of the numbers of the amendments which could be accepted or not accepted, went tremendously quickly. I must therefore ask about Nos 4, 5 and 14. Am I to understand that these are not accepted?
So I have correctly understood - they are not accepted. Then we are still faced with the "threat' which we referred to earlier.
The debate is closed.
The vote will take place tomorrow at 12 noon.
NGOs in environmental protection
The next item is the report (A4-0258/96) by Mr Rübig, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision on a Community action programme promoting non-governmental organizations primarily active in the field of environmental protection (COM(95) 0573 - C4-0104/96-95/0336 (SYN)).
Mr President, ladies and gentlemen, non-governmental organizations which are active in the field of environmental protection can no longer be ignored in the debate on environment policy. At a time when subsidiarity and deregulation are being emphasized, it cannot be assumed that the regulatory framework governing environmental matters will grow further. Given that fiscal and economic measures are often unpopular, the need for widespread awareness campaigns cannot be overstated, and NGOs play an important role in this context.
Environmental organizations operating at European level are often a source of timely warnings and practical proposals, which are then taken up and acted upon by political parties and governments. One could give as an example the random sampling of drinking water by non-governmental organizations, which identified a new policymaking need.
Today, however, we are seeing not only voluntary, altruistic organizations: profit-making bodies exist in the environmental sector, as in others. They operate like marketing or advertising agencies, using venture systems, and carry out political campaigns for private and governmental organizations, or for firms.
The aim of this programme is to provide financial support for environmental organizations which are directed towards the public good, are non-profit making and, above all, independent of party politics.
It is quite possible for NGOs to be politically motivated; however, the key criterion here is goals relating specifically to the environment. We wish to subsidize not political parties, but non-governmental organizations which are devoted exclusively to this objective. Financial support for independent associations is also important, however, since NGOs operate in an entirely different way from commercial organizations.
The Committee on Budgets has also come out strongly in favour of financial support and has provided for a total of ECU 8.65 million in 1997, probably with some ECU 2.5 m for this programme once again. It is estimated that these resources would cover general measures to increase awareness of environmental issues, various European organizations which are active in the field of the environment and that of animal welfare, and the establishment of data bases and special information and documentation centres, as well as television recordings and CD-ROMs.
The granting of public funds must be subject to strict conditions to prevent any misuse. These fundamental criteria, which the Commission has until now presented in the annex, must in Parliament's view be moved to the programme itself, since in fact they constitute the legal basis for the allocation of resources.
Parliament deems it particularly important to achieve a sound cost-benefit ratio, a lasting multiplier effect and effective and balanced cooperation, especially across borders. Umbrella organizations at European level should receive particular support, and cooperation between such bodies should be facilitated. Support should above all be given to innovative activities such as the information diskettes that I have already mentioned, which could be used more widely.
The strengthening of civil society and participatory development in NGOs are desirable. However, the assistance should amount to only 60 % of operational and administrative expenditure. Moreover, I believe that NGOs must themselves seek to ensure that their activities are on a sound financial footing. This is necessary if in future they are to work independently of the Commission and other influences at EU level.
Non-governmental organizations which have been the subject of a conviction within the Union during the past two years should not be eligible for funding. It goes without saying that the European umbrella organizations must abide by the rules of democracy, and no problems have arisen in this respect in recent years. These bodies cannot and certainly do not wish to be put on a par with organizations which act irresponsibly and intentionally break the law. Our wish is to equip the Europe of the future with rational and environmentally sustainable policies.
Mr President, this report does not have any budgetary implications for any of the major areas within the Community, except for one of the most important. It concerns the opportunities for voluntary organisations&#x02BC; to participate in co-European environmental work, and to vote for the European environmental perspective where national and purely commercial interests otherwise threaten to dominate. Without our environmental organisations the environmental work in Europe would not have got where it has today. They are important shapers of opinion and a significant factor in enabling the work to proceed. An environmental issue often begins its life by being picked up by the environmental organisations and then, much later on in the proceedings, implemented by means of legislative proposals or other decrees. The environmental organisations may be regarded as acting as blow lamps on us politicians.
For all the areas within the Community where we make resources available, it is important to have clear frameworks and rules to determine how the measures are to be employed. Slack procedures without any follow-up or inspection only foster suspicion and ambiguity. This is also true of the contributions to environmental organisations. At the same time it is important that we do not hamstring the organisations so much that they lose their impetus. In this proposal to the report I believe that the rapporteur has been successful in bringing together these two objectives.
In order for us to address the environmental problems we have in Europe, cross-border co-operation is necessary. Clearly, nations themselves must bear a significant responsibility, but no nation can solve the environmental problems by itself. Co-operation is the key to a successful environmental policy.
Parliament has also recently proposed, in the first debate on the 1997 budget, a higher grant to environmental organisations than that proposed by the Council of Ministers. This is an expression of our desire to strengthen coEuropean environmental work. At present the budget has not yet been finally adopted; it will be subject to a second debate and the Council will very soon have its say. But I hope that even the Council of Ministers is prepared to devote effort towards our voluntary organisations, our environmental organisations receiving the support which is needed so that we can enjoy a useful pan-European environmental co-operation next year as well.
Mr President, first of all I would like to support the Commission's initial proposals and, of course, the amendments put forward by the rapporteur, Mr Rübig, in his report.
I think that this debate on the funding of non-governmental organizations specialized in the environment is a good time to acknowledge the work they have achieved, particularly in the past 30 years. What in those years were demands by minority groups have now become the programmes of governments, which we are currently implementing. We have to agree with the Commission that this aid is necessary from both a financial and an environmental point of view, and therefore we must support it.
The non-governmental organizations have also proved to be a very important instrument in ensuring the fulfilment of Community legislation at national and regional levels. Having said that, it must also be remembered that funding is not everything and that there are other measures that these organizations have been awaiting for some time, such as increased access to information and easier access to the courts. This would also help boost resources which will always be scarce.
On another level, it must also be remembered that these organizations essentially have a Community dimension, but increasingly more is being expected as regards funding at national, regional and local levels, therefore it is necessary to apply subsidiarity since it is not possible at Community level to obtain all the funds necessary for the entire movement.
It must be remembered once again that movements of this type play a very important role at local level and also need to receive financial support. In any case, the Community financing should basically concern coordination and the promotion of this general coordination.
Mr President, Madam Commissioner, Mr Rübig has portrayed NGOs in a way that, in my opinion, does not always correspond to reality.
Mr Rübig, please listen! This is important!
(PT) Mr President, as I was saying, Mr Rübig has portrayed non-governmental organisations in a way that does not always correspond to the idea I have and which I have generally heard expressed. They are not always independent in party political terms, although the Council and Commission document refers to environmental justification, high independence and motivation. Obviously, I fully agree that they exist as an important contribution to educating people and, in particular, educating the younger section of the population but I do not think that work by NGOs alone is going to protect the environment. Also, as to the claim that they are not profit-making organisations, that was not always the case of those NGOs which I have witnessed. In many cases, I have known of major environmental protests being quietened down by granting projects to environmental bureaux. However, the idea which Mr Rübig has conveyed in his opinion, a more pragmatic idea in terms of a cost-efficiency assessment of non-governmental organisations is welcome for our group. On the other hand, I should also like to raise another question: who mandates non-governmental organisations to represent them? Who is it who gives them the political strength and the authority to give their opinion on cases as important as the environment? What scientific preparation do they have in the fields of chemistry, physics, botany and zoology? For what reason, before money is handed over, do we not carry out a genuine assessment of the value of NGOs' contribution to the environment for them to take decisions about the future of our children?
Mr President, perhaps I could ask the previous rapporteur - even if the previous rapporteur is not paying attention - what training and experience the lobbyists, whom the NGOs are often up against, have. I would like to thank the rapporteur for the good work he has done and then thank the NGOs for the contribution they make in a different context. I regard the NGOs as absolutely necessary in view of the fact that, as a general rule, we who are involved in parliamentary work are greatly affected by one-sided lobbying, e.g. from industrial interests. This work cannot of course be carried out on a voluntary basis. There are no industrial concerns to back up and finance the work, and it is therefore necessary that the rest of us make provision so that the NGOs can also carry out their work. We must not do this on behalf of the NGOs. We must simply do so on our own account and for the sake of democracy.
Mr President, I wish to commend the rapporteur's work and also the Commission's. It is something we should be voting for tomorrow. It has been very clear in recent years that NGOs have played an important role in the development of environment policy and on many occasions have raised awareness of environmental problems amongst the general public and decision-makers to the point where legislative action has been taken to cure those problems.
Recognition of that role is implicit in the provision of this finance from the Community budget to assist the work and fund those projects. This fund is a modest one in comparison to many other items of the Community budget and therefore must be spent carefully and with the full knowledge that it is public money and must not be misused. It is a welcome feature of many of the projects which are funded by this budget line that they are funded additionally in many cases or complemented by voluntary work and voluntary contributions made to the NGOs by many of their supporters.
It seems to me that we must try to continue to enlarge this budget line and encourage its use by others. There are many others, not just the existing green organizations which are accessing this funding now, which could in future usefully benefit from the source of funding of this kind, to bring environmental issues to the attention not simply of legislators in Brussels but also within the regions and within the localities of Europe and to address more local issues and ensure that justice is done through the courts.
We must bear that in mind when we come back to review this budget line in future and it is something we should continue to press for.
Mr President, I would start by thanking the Environment Committee, but also the Budget Committee and their rapporteurs, and in particular Mr Rübig, for the significant work they have contributed to our consideration of the Commission's proposal. Let me emphasize that it is my aim that a clear and stable basis be created for the Commission's support of the valuable work being performed by European NGOs. There are countless examples of the way in which NGOs have contributed to keeping environmental issues of central importance on the political agenda. And the way in which they have raised people's awareness of these matters and created the necessary pressure and encouragement so that decision-makers arrive at a forward-looking policy. The NGOs also keep a watchful on the EU's and the Commission's policies. In certain cases we are not, perhaps, over enthusiastic about this, but we know that in a working democracy this is the role of NGOs. This is why the Commission places a high value on their contribution to environmental policy and, as we have seen, Parliament also shares this view.
As we know, the purpose of the proposal is to create a legal basis for existing practice. This has to do with financial support for NGOs pursuant to instructions which have operated satisfactorily since 1988. First and foremost the proposal must be seen as an indication of the how important the Commission regards it to commit itself to supporting these organizations. It is therefore of great importance that the text be as clear as possible, and that the provisions can be implemented in a way which acknowledges these organizations' interests to best advantage. It is in this spirit that the Commission has considered Parliament's amendments.
The Commission is able to accept 13 of the amendments in full, in part or in principle. Amendments Nos 1 and 5 clarify the text, which is also the case with regard to the requirement of transparency and openness in Amendment No 3 and with most of the definition of what an NGO is in the second part of Amendment No 6. Certain elements of Amendments Nos 8 and 18 also contribute towards clarifying the text, but for practical reasons the Commission cannot approve that part of Amendment No 18 which is aimed at changing the time frame for the Commission's report, nor that part which lays down a legal basis for a future proposal.
The Commission is able to subscribe to certain of the principles behind Amendment No 7, the purpose of which is to clarify the text, and the principles behind Amendments Nos 2 and 14 which have to do with recognition of the NGOs' revenue in the form of provisions. However, there is a need for a certain amount of rewording. We are also able to accept Amendment No 23 which lays down a limit of 60 % as that percentage of the NGOs' budget which may be financed by the Community. There are, however, a number of amendments which the Commission is unable to accept because they do not improve the proposal and would in fact in certain cases have the effect of creating confusion or problems with implementation, which would be harmful for the NGOs. For example, an attempt is made in Amendments Nos 4 and 13, in the first part of Amendment No 6 and in the second part of Amendment No 8 to provide a more detailed definition of the umbrella organizations. But this type of organization is already covered by the definition in Article 1 of the Commission's proposal, the latter being deliberately worded in such broad terms that it can encompass any new NGOs. Further definitions are therefore superfluous.
The main part of Amendment No 3 and Nos 9, 10, 17 and 21 would limit the Commission's flexibility with regard to allocating funds each year in a way which is most advantageous to the NGOs. Amendments Nos 11, 16 and the first part of Nos 14 and 25 would be impossible to implement in practice. Amendment No 15 is superfluous since, under the funding regulations, which are in operation, all NGOs in receipt of funds are required to keep proper accounts, irrespective of the size of assistance they receive. According to Amendment No 12, up to 100 % funding may be provided, but this is neither an advantage for individual NGOs, since they would then be totally dependent on the Commission's financial assistance, nor is it an advantage for NGOs in general, since it would mean that fewer organizations were able to share in the limited resources. Amendments Nos 19 and 20 are also unacceptable, since they would mean that less money was available for cooperative activities, and these are of great importance for the European NGOs.
With regard to Amendment No 22, we can accept this in principle, but with a certain amount of rewording. We can give further consideration to the maximum duration of the period of assistance, which was stated as three years in the original proposal. This would be in accordance with the Commission's policy of strengthening its partnership with the most dynamic and representative of the NGOs.
Finally, I would once again express my thanks to Parliament for its sterling work, evidence of which we have already seen in this proposal. I have confidence in saying that all of us here recognize the NGOs as highly valued partners in the political decision-making process, and am therefore sure that together we will arrive at a proposal which will be of the best possible use to the NGOs, and thus to the environment.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Effects of certain projects on the environment
The next item is the recommendation for second reading (A4-0343/96) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a Council Directive amending Directive 85/337/EEC on the assessment of the effects of certain public and private projects on the environment (C4-0371/96-94/0078 (SYN)) (rapporteur: Mr Lannoye).
Mr President, it was in 1985 that the directive on environmental impact assessments was adopted by the Council. That was more than ten years ago, and over this period of time many things have changed. Indeed, since the Single Act and the Maastricht Treaty, environmental policy has taken on a new dimension - on paper at least. The Espoo Convention, which deals with impact assessments on crossborder projects, was, moreover, signed by all Member States of the European Union in 1991, but sadly, it has not been ratified.
Lastly, and perhaps most importantly, inadequacies of the directive of 1985 have been revealed in practice. Indeed, if you speak to our colleagues from the Committee on Petitions, and in particular to its President, you will know that it is on the basis of this directive that the greatest number of petitions have landed before our Parliament.
All of this, obviously, justified and still does justify broadly the fact that this directive should be amended and improved.
What did the Council do after the first reading in Parliament and the Commission's proposal? The Council did, I must be fair, partly improve the 1985 directive. But I mean only partly.
I am going to start with the pat on the back, because as far as the consultation procedure for cross-border projects is concerned - arising from the Espoo Convention, therefore as it applies to the European Union - the proposal can be considered overall to be satisfactory.
Second positive point: the list of projects subject to obligatory impact assessments - the list in Annex 1 - has lengthened considerably, which is a good thing, but immediately I would like to add one reservation. It contains some very grave lacunae, particularly regarding intensive livestock farming, in the adoption of thresholds which are much too high, even higher than those in the IPPC Directive, which is ridiculous!
And with respect to high voltage electrical power lines, a threshold voltage of 225 kV was chosen, which is completely incomprehensible, or perhaps completely comprehensible, given that the largest proportion of projects are at 220 kV. Finally, there were exclusions for undertakings manufacturing lubricants, and installations for the production of hydrocarbons at sea were not taken into account either. So we have a whole series of shortcomings.
Regarding Annex II on non-obligatory impact assessments, we have seen the Council withdraw from the Commission's proposal. We can only condemn this. In the name of subsidiarity, we shift the responsibility back on to Member States for deciding whether or not an impact assessment should be carried out on special protection areas, since it is these same Member States who will be defining the criteria.
Another gross lacuna is that all amendments adopted on the first reading by Parliament which were aimed at increasing information for and consultation of citizens concerned have been rejected. This is rather staggering when we are talking about participation and democracy. When Parliament proposes completely realistic concrete measures, they are rejected.
Finally, to my last comment, the zero option. This concerns the possibility that a project is not carried out because the need for it can be met in other ways. This zero option does not appear clearly within the Council's plan. Consequently, we have a collection of things which have led the Committee on the Environment to propose a series of amendments. These appear, to my mind, perfectly realistic and a serious improvement to the Council's proposal, and even the Commission's initial proposal.
We might as well make a thorough job of improving the text, while we are at it. I will never understand, and I think that the Committee on the Environment, Public Health and Consumer Protection could never understand why, when you have a really effective tool, you do not use it to the full. We are talking here about an environmental policy tool which really is essential and which, at the moment, is only half way there: we are adopting a tool which has some excellent qualities, but which does not go far enough.
Here, I am addressing my colleagues in other groups: or else we continue to reaffirm ambitious objectives for the environment and when new projects come up, as is the case here, we must arm ourselves with an effective tool so that these projects are compatible with objectives in the future. The purpose of the impact assessment is the selection of projects which have a minimal impact on the environment. I believe, therefore, that we have enormous possibilities here. If we obtain a majority of 314 votes tomorrow and if the Commission really does want to support us on most of the amendments, I think we will have made a great step forward for a good environmental policy.
I would like to hear our Commissioner on the subject so that we know the position of the Commission. It could determine the vote of some of our colleagues tomorrow at noon.
Mr President, for about the last twenty years, European politics have made a priority of environmental integration in their common policies. Among the technical tools of this policy, measures for prevention and integration of the environment, at the planning stage of projects, constitute an unescapable act for our industrialised countries, in which changes to ecosystems and the countryside have been deeper and more rapid, over forty years since the Treaty of Rome, than over the entire course of previous periods.
Increasing demands from citizens with respect to the environment and the very great competitive imbalances caused by enormous differences between Member States, incite us, as parliamentarians, to very high standards, which are already met in many countries, in many Member States, including France, and the latest entrants, Austria, Finland and Sweden.
In the context of environmental impact or incidence assessments, a particular vigilance should be applied to the definition of the various projects concerning town planning, industry and infrastructure, as well as agriculture and leisure, as shown by the report on the imperfect application of the 1985 directive. These should have been evaluated by comparable and technically fair procedures.
The draft amendment of this directive intervenes in this respect, in Annex I, to make this procedure obligatory for projects or substantial modifications to activities which have escaped it up to now, thereby causing inter-European relocations and competitive imbalances. This measure goes in the right direction towards the coordination of procedures at European level and we support the rapporteur, Mr Lannoye, for his excellent background work.
However, as it concerns agriculture, and taking account of the 'nitrates' directive already in existence which limits the quantity of nitrogen of animal origin used in manure spreading to 170 kilos per hectare per year, I have been led, along with twenty-nine other colleagues, to present a compromise amendment for intensive livestock farms. In an attempt at simplification, Amendment No 26 to Annex I recommends 200 LSU for intensive land-based livestock farms, and 10 tonnes per year for fish farms, as a trigger threshold for an environmental impact assessment. A limit on size for new farms is a simple and easily administered criterion for administrative authorities.
Once again the hour of midnight approaches and once again the Committee on the Environment, Public Health and Consumer Protection has its debate. One day we will go beyond midnight and all we will find on the steps will be glass slippers, all our chauffeurs' cars will have turned into mice, because the Cinderella of the debate is the Environment Committee's subject. I think that is a great pity. This was raised as an issue of concern last week in the Environment Committee and I had considerable correspondence with Mr Vinci before that. Can I please request some variation. Somebody has to be last on Tuesday night but it does not always have to be the Environment Committee.
These subjects that we debate are of tremendous importance to European citizens. I congratulate Mr Lannoye on his excellent report and would like to exchange words across the Chamber with both the PPE and the Liberals so that we can build some form of coalition. I am impressed with the way in which the PPE seems to have moved from its rather negative position in the Environment Committee debate into accepting some of the principal amendments which we think are important. I do not think, however, the PPE has gone far enough and I would particularly ask it to look at Amendment No 7, which on my information it still looks set to reject. This relates to the definition of the word 'project' . The reason why we in the PSE think this is so important is because if we define the word 'project' satisfactorily we can avoid a situation where a series of small projects are set out to avoid the definition of a main one. In the United Kingdom, for example, we have had a number of examples of ways in which bypasses around relatively small towns could be said to be linked together to make a motorway by stealth. Similarly with the opencast mining referred to in Annex 2, I can envisage a situation where a series of opencast mines would fall below the required limit but taken as a whole would have a tremendous effect upon the local environment. Can I therefore ask the PPE to look at that Amendment No 7 in the light of what I have said, and to take into account that possibility.
Can I also draw the attention of Parliament to Amendment No 23. I would ask the PPE to look at it very carefully because we are talking about roads and that amendment, approved by the Environment Committee, attempted to take account of the possibility of a large road, 10 kilometres or more in continuous length. Clearly the same argument about the link passes applies.
Can I also congratulate the PPE because on Amendment No 38 there seems to have been some movement. The concept of the zero option now appears to have been accepted and I hope therefore that with the support of the Liberals, the PSE and the Greens that a principle will be vindicated in tomorrow's vote.
Mr President, ladies and gentlemen, unlike the rapporteur, I think the common position considerably improves the Commission's proposal, and this applies - with my apologies, Mrs Bjerregaard - both to the new versions of Annexes I and II and to Annexes III and IV, specifying the project selection criteria.
I do nevertheless still have some serious criticisms. However good the intentions, legislation will not work in practice unless certain conditions are met. One of these conditions is systematic coordination with the other directives in the environment sector which cover the same subject-matter, for example the IPPC directive, the Seveso directive and the eco-audit, since transposition is considerably complicated by this lack of coordination.
It must also be said that nearly all the new amendments would make it even more difficult to carry out environmental impact assessments in the Member States. Both the developers and the authorities examining their applications would have to cope with further complications and delays, without any benefit to the environment. On the contrary, most of these amendments would detract from the quality of the environmental impact assessment itself, and hence environmental protection as a whole. However, I would endorse what Mr White said: I too find it a sorry state of affairs that the House always discusses on a Tuesday evening the important legislative business where Parliament has real decision-making powers, and that the press reports do not appear until two days later, causing everything to fall flat. The President, who has responsibility here, cannot do anything about this time-lag, but it is up to our group to rally round and ensure that environmental issues are discussed at times when there are people sitting and listening in the public gallery, because the environment is something which really is of interest to many of our citizens, who appreciate that it can only be regulated by joint action.
Mr President, ladies and gentlemen, I am grateful to the rapporteur for his work but particularly to the Committee on Agriculture and Rural Development which has sought to highlight the importance of harmonizing the directives on the environment and, therefore, maintaining clear strategies and of taking coordinated and consistent measures, particularly as regards the environment.
The proposal in question is designed to improve the environmental impact assessment procedure introduced by Directive 85/337 and to clarify and extend the lists of projects to which the directive applies. The aim, then, is to guarantee more coordinated and effective implementation of the directive itself, particularly in the light of international developments in the sector.
While the report adopted last year by the European Parliament recognized the improvements the Commission has made to the text, it tried to take the process further still by tabling extremely important amendments designed both to extend the scope of the directive and define the common criteria and elucidate the concept of 'sensitive region' which make an environmental impact assessment compulsory.
We also wanted to make the issue of information a fundamental condition for the application of the directive, that information having to be provided to citizens as soon as possible and ahead of any decision.
This concept of participatory democracy, which the Committee on the Environment, Public Health and Consumer Protection sought to highlight through the amendments tabled at second reading, is vitally important because decisions with an environmental impact cannot be taken unless citizens, who must be the prime beneficiaries of the environment and the land, have been informed of them. The public should in fact be able to express their own views and have available to them clear and transparent information on the implementation of specific public and private projects, and thus be able to take part in the environmental impact assessment procedure.
We must not forget that the environment belongs to us all and that respect for the territory must be based on appropriate education designed to place responsibilities in the hands of those who benefit from it. Finally, I would remind you that protection of and respect for the environment are secured when appropriate and therefore clearcut measures are taken on the ground. But we need to pay heed and point out that damage is also inflicted in other ways.
Mr President, I too would like to start by thanking the rapporteur for the hard work he has put into this subject, but I must at the same time point out that what we are dealing with here is a proposal which, in my opinion, requires us to discuss the subsidiarity issue in a slightly different way than we have so far. I would have to agree with the rapporteur that we need a series of amendments, but on the other hand I must also say that as soon as one goes into a great deal of detail, which is what the rapporteur has done here, and draws up detailed provisions stipulating how citizens and the public authorities are supposed to relate to one another, one finds oneself discussing the management of a system, and it is precisely in this area of systems that we have to recognize that we have very different traditions in our respective countries. With regard to the Danish tradition, for instance, the amendments to this proposal are far too detailed. We have excellent experience in Denmark when it comes to man's effect on the environment, and even if I have expressed some criticism of the system that has been set up in Denmark, it is still the case that we have had a great deal of experience. Some of these proposals will not therefore have any direct relevance in a Danish context. By way of example, I would pick out Amendment No 14 in which the rapporteur refers to the experience looked for in the various experts who are to have responsibility for environmental assessments. I feel this should be up to the individual countries to determine for themselves. That is why I feel that in this area the rapporteur has gone into rather too much detail and is perhaps seeing things too much from a French administrative tradition, and not enough from what would be an appropriate perspective for a Scandinavian, or at least a Danish, tradition.
Mr President, we agree fully with Mr Lannoye's proposal and with the amendments he has proposed and which were approved by a majority of the members of the Committee on the Environment.
We also agree with the need to revise Directive 85/337, whose shortcomings and problems became clear when it was implemented. With regard to the amendments, we will simply refer to a few which we consider to be the most important: we agree that exceptions should be limited, since such exceptions are causing real disasters in some countries.
The importance of defining common criteria for special zones, the scope and, above all, the information and consultation of citizens, must be underlined. We know that this is complicated because the Directive on information for citizens (Directive 91/33) has not even been incorporated into national law in some Member States, for instance mine. Yet it is very difficult to enable citizens to find out about things and to get involved, and we know that it is not possible to preserve the environment if the citizens are not involved, and if they are not aware of the wealth which this would entail.
Unlike Mrs Dybkjær, I do believe that the amendment concerning rigorous environmental impact assessments is very important. I remember two or three years ago a study by the Commission itself showed that probably only 20 % of environmental impact assessments were rigorous and that in some cases - this happens in my country, in accordance with the cultural differences Mrs Dybkjær spoke of - the companies themselves commission the teams which are going to carry out these assessments. This obviously cannot continue, and we will support these and any other amendments which Mr Lannoye proposes in the Committee on the Environment.
But there is another problem concerning the measures that must be taken in relation to the blatant infringement by many countries of Directive 85/337 and others, and of Community environmental legislation in general. Mr President, you are well aware - since you have been the rapporteur on several occasions on the annual report concerning compliance with Community law - that Community law on the environment is repeatedly infringed by the various Member States. There is thus a lot of work to be done, and we will support Mr Lannoye's report.
Mr President, I have just a few brief points to make about this recommendation. The Member States of the Union have very different views on environmental impact assessments. Some countries say the more, the better; others, including my own country of the Netherlands, say they should only be carried out where projects are expected to have serious damaging effects on nature and the environment.
I support the latter view. It is better to have a single good assessment for each major project, rather than thousands of reports on smaller projects which merely blunt their impact.
The Council has produced a common position with which we are fairly happy, on the whole. The annex on compulsory assessments has rightly been extended, and Annex II, which sets out the thresholds for determining whether an assessment is necessary, is still framed broadly enough.
All in all, therefore, it is an improvement on the 1985 directive, which led to considerable differences in implementation.
I would just comment on one amendment, No 26, which would effectively make assessments compulsory for the entire farming industry in the Netherlands. I cannot support this. The Commission text is better on this point, in that it proposes assessments only for the intensive rearing of livestock or poultry above a certain number. In my view, this covers all cases likely to have an environmental impact.
Finally, I should like to ask the Commissioner whether it is realistic to keep 31 December 1997 as the deadline for implementing this directive, given the scale of the changes that will have to be made to legislation in the Member States?
Mr President, under Article 130r(2) of the Treaty, ' Community policy on the environment shall be based on the precautionary principle and on the principles that preventive action should be taken, that environmental damage should as a priority be rectified at source...' . The means of achieving this is the environmental impact assessment.
Today we have the second reading of the report by Mr Lannoye on this subject, for which I would thank him. Perhaps I could say straight away that, unlike Mrs Dybkjær, I think the simplifications proposed here by Mr Lannoye are very important and appropriate. We cannot have an internal market on the one hand and, on the other, test the impact of projects on the environment in different ways in different Member States.
The environmental impact assessment is the key to sustainable economic development, enabling us to avoid misguided investment, the high cost of environmental damage or irreparable destruction, and I think that cooperation between the authorities, developers and public opinion is what is needed here. That is why I particularly welcome the amendment in which Mr Lannoye dwells on public consultation. In the town where I live, an environmental impact assessment was carried out on an experimental basis by joint agreement along exactly these lines. The result was a procedure which made it possible to omit one stage from the normal process, thereby substantially reducing the firm's costs and removing the need for it to dispose of highly toxic waste. What is more, no objections were lodged after the first procedure, and it was possible to bring forward the date originally set by the firm for the start of construction, because the administrative procedure was completed several months earlier than expected. Public consultation was not a drawback; it accelerated the proceedings.
This is what must be borne in mind, I feel: sustainable development can only be achieved by working together with the public in a spirit of openness and transparency. Whenever the public is given incomplete information, it leads to nothing but protests and delays, and that is precisely what we wish to avoid!
Mr President, ladies and gentlemen, I sometimes wonder how it is that sensible, or at least justifiable initiatives like this one - the amendment of the environmental impact directive - can be devalued in this way by formalities such as unduly short deadlines for transposition. When Parliament approved a measure on integrated pollution prevention and control last May, we took the view that a transposition period of three years was necessary and appropriate. The directive now before us, on the other hand, will not be published until next March, in the normal course of events, and provides for transposition by 31 December 1997. In other words, only nine months will remain for transposition within the Member States. Experience of transposing previous legislation on the environmental impact assessment has shown that a much longer period is required to incorporate such a procedure into national law.
We do not wish to see half-baked measures being introduced, and we have an opportunity to ensure that the matter is handled properly. I would therefore call for a two-year transposition period, as provided for by Amendment No 42, since otherwise the matter will not be handled properly, leading of course to many problems for all concerned in the various ministries and enterprises. Once again, therefore, I recommend a transposition period of two years.
Mr President, I think that we are all agreed that what we need is more consistent application of the 1985 directive across the European Union. Like Mrs Dybkjær, I believe that the common position gives us this consistency. I do not see any point in the amendments which Mr Lannoye is tabling. I think Mr Lannoye has his own agenda. His agenda is, in fact, not driven by what he finds, to a large extent, in this report which is a report from the Commission dated 1993 on how this directive is being implemented. I cannot understand how Mrs Barthet-Mayer, who, I think is still with us at least in body if not in spirit and mind, can say that France has a good record on implementing the environmental impact assessment statement. I draw her attention to page 27 of this report in 1993 where it says, regarding the provision of information to the public from an environmental impact assessment, that in France the stage at which this occurs is sometimes after the execution of the project. That is certainly something which should be addressed and, I believe, is addressed by the amendments which the Commission is tabling.
I particularly have to draw the attention of Mr White, who seems to be rather too privy to the discussions on the EPP, to the fact that we shall be opposing Amendment No 26. We do not thing this deals properly or sensibly with agriculture. It would be extremely damaging and it would not produce a sensible text. We shall definitely be opposing Amendment No 26 which I very much hope will then be defeated.
Mr President, I would like to thank the Environment Committee and in particular the rapporteur, Mr Lannoye, for its contribution and for the attention it has given to the consideration of this proposal. The Commission is pleased that we are now very close to a final decision on this important piece of legislation in the area of the environment. The directive on environmental impact assessment is a fundamental tool for protecting the environment. The Commission's aim in revising the 1985 directive is to achieve a clearer and more effective EIA system. It must not be a complicated or over bureaucratic procedure. It is clear that we will not support any initiative which would only serve to weaken the directive.
There are some amendments which the Commission cannot accept for technical reasons, but also because they would alter methods that have already been chosen. It would take far too long to discuss each of the amendments in detail, and for this reason I will state our opinion of the amendments and single out certain ones for further comment. The Commission is able to accept the following amendments in full, in part or in principle: Nos 1, 32, 35 and 39 can be accepted in full; Nos 5, 7, 15, 26, 30, 37, 42 and 43 in principle; and Nos 12, 16, 38 and 41 in part, which means that we are unable to accept the remainder of the amendments.
Some amendments namely Nos 3, 6 and 8, relate to environmental assessments of programmes in the proposal. The Commission fully agrees with the environmental assessment of certain plans and programmes and is therefore working on the so-called SEA - strategic environmental assessment - directive in this area. This new environment tool will be discussed by the Commission tomorrow, I hope, so the Commission has not been able to accept all the amendments relating to this area.
Amendment No 9 relates to removal of the exception from projects which are aimed at national responsibility. In terms of the environment there is thus no reason for maintaining the exception with respect to national responsibility. One can well understand Parliament's concerns, therefore, with regard to environmental assessment, but national responsibility is currently outside the Community's area of competence, and for this reason the exception must remain in the directive.
I also have some comments to make on Amendments Nos 12, 37, 13, 17 and 18, but unless I am asked to address these specifically, I will skip these in view of the late hour. Amendment No 42 alters the implementation date from 31 December 1997 to 'within 2 years of its notification' . Determination of the implementation date depends on when the amended directive is accepted by the Council. Since this is not likely to occur before the beginning of 1997, the current date of 31 December 1997 seems to be too early for proper implementation. On the other hand, two years from the date of notification would mean the beginning of 1999, which is too long a period of time. One year after notification would seem a reasonable period for satisfactory implementation of the amended directive. Therefore this amendment can be accepted in principle.
This brings me to Amendments Nos 21 to 31, and 39 to 41, which add new projects to Annex 1 of the directive. I support the principle of developing Annex 1. For the time being, in order to avoid unnecessary assessments, we must ensure that Annex 1 only contains those projects which may have a significant environmental impact. Another important requirement with regard to this is that the descriptions must be sufficiently clear in themselves for determining which projects come under the annex. Amendment No 26 and the first part of Amendment No 41 concern intensive animal husbandry and several speakers have addressed this topic. These amendments may be accepted in principle, since it is important for the environment that not only poultry and pigs are included, as stated in the joint statement, but also that other types of intensive animal husbandry, which could have a significant impact on the environment, i.e. due to the concentrations and the overall manure production involved, should be included. But the higher threshold set for animal units in Amendment No 41 is to be preferred in order to cover those cases which always involve a significant impact on the environment. Nevertheless a threshold other than that included in Amendment No 26 relating to production of over 170 nitrates per hectare, must be added, since this is in accordance with the nitrate directive.
The Commission is able to accept Amendments Nos 30 and 39. Amendment No 40 introduces projects financed by the Community funds in Annex 1 and cannot be accepted because the source of finance does not have any effect on the environmental impact of a project. Environmental impact is dependent on the nature of the project, its size and its location, in addition to which the structural solidarity fund provisions ensure compliance with the Community's legislation on the environment, and this also applies to the EIA directive.
By way of conclusion I can say that the debate has been long and it has been difficult. The common position has resulted in significant improvements of the procedure. The amendments that have been accepted will further improve this proposal. I will be happy to provide any further information that is required concerning specific amendments, but I believe we can congratulate ourselves that this proposal further improves the protection of both humans and the environment that public and private projects must provide.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Waste management
The next item is the report (A4-0364/96) by Mrs Jensen, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission on the review of the Community strategy for waste management and the draft Council resolution on waste policy (COM(96)0399 - C4-0453/96).
Mr President, people do not produce waste for the sake of producing waste. People generate waste as a link in a production process which has some other purpose. Waste is often the source of problems for the environment and problems in the working environment. Waste means loss, and must be reduced as much as possible in order that pollution is kept to a minimum. All attempts to standardise waste, by turning it into ordinary products which the authorities do not need to monitor, overlook the fact that waste is the left-over product of some other production process. In many quarters attempts are being made to undermine the possibility of close ties between those concerned with the environment and those dealing with waste. Like other Members of the European Parliament, I have received voting information from the industry. Information which attempts to tell those here who have been duly elected how they should vote on the matter of waste strategy. I find this extremely embarrassing. It must be hoped that it is so embarrassing that for that reason alone Members here present will not be swayed by these attempts to manipulate us. If only we had an open debating system so that all affected, not just the richest, could have their say, so that we knew who the Commission was in contact with, before a proposal was tabled.
In its communication the Commission itself attempts to raise the question as to how much the principle of proximity applies. The Environment Committee in the European Parliament is not an accessory of waste tourism. We have been out for a walk on the West German waste mountains in what was formerly East Germany and we have received reports about the sending of dangerous waste to developing lands who have to pay for development aid by providing storage space for dangerous waste. We would point out that there have been EU rulings which make it clear that the authorities can prevent the transportation of waste intended for an alternative use or for disposal if the transport involved is not in accordance with their plans for waste management, and these authorities, according to the rulings, are any region, commune or other form of local unit, which are required to make appropriate arrangements for the purpose of facilitating the receipt, processing and disposal of their own waste. The local authorities' role in waste planning is quite central. The Commission only states that the regional and local authorities can play a role, but we have some good examples of effective cooperation between the authorities and companies in the area of waste processing, which, in the cases of Copenhagen, has meant a very significant reduction in construction waste and has also resulted in planned disposal tips being unused.
However the opposite also exists, i.e. Member States which fail to ensure that waste processing plans be introduced and fail to inform the EU of their waste processing plans, plans about which Member States assumed mutual commitments in resolutions adopted in the 1970s.
The Environment Committee recommends that processing programmes be drawn up in the area of waste. I can well understand why such proposals should be put forward when a communication of the type we are dealing with is not supposed to come from Parliament, even if we have joint decision-making competence, or at least some influence over the actual waste proposal. An influence which the Commission has often endorsed by going along with our proposal to a significant extent. But many people are asking what such a communication is, and whether it is binding? I can only answer: Good question. You can refer to it if you like it, and you can ignore it if you do not.
And so I have some questions to put to the Commission. These have to do with voluntary agreements. The Commission has said in the committee that it is not the Commission itself which has suddenly become favourably disposed towards voluntary agreements, but one must recognize that the Commission's communication refers to voluntary agreements. I would therefore like to know whether the Commission agrees that voluntary agreements may work in a regional or national context where there is an arbitration system to deal with disputes, but they can hardly work at a European level where it is not possible to ensure proper cover, implementation or legal settlements.
Then we have manufacturer liability. The Commission refers to both manufacturer responsibility and to the principle that the polluter must pay the bill. This is an essential element of the environment debate. The only question to be answered is how this is to be understood. There can be many links in the production chain, so it is an oversimplification to talk in terms of introducing straightforward penalty provisions. Would it not be more fruitful to start from the perspective of the manufacturers' joint financial responsibility for waste processing. What financial incentives is the Commission considering in this connection? Should it not cost the same to dispose of waste at tips throughout the EU?
Waste converted to goods. I agree that waste may contain hidden materials that can be used to produce secondary raw materials. But I do not believe we can expect this to happen extensively unless we introduce overall waste planning locally and regionally. It would be a mistake to allow waste that is not intended ultimately for disposal to be left out of the waste planning programme. And is it still not the case that waste is quite a special product?
I would also like to ask the Commission about its plans for dangerous waste, sorting at source, green taxes and inspection of Member States' waste plans.
Mr President, I rise not only to give my group's view on this but also my personal welcome to the Commission's waste management strategy review and to the way in which it has been reinforced and developed by the rapporteur's amendments.
As the author of Parliament's response to the Commission's previous waste management strategy I see here a careful development of waste management strategy emphasizing in many ways many of the methods we saw five years ago and helping them to be developed further. One new element which I welcome very much is the renewed emphasis on the need to ensure that waste management strategy assists and is built around the principle of sustainable development. In particular, it is important that we look at the hierarchy, that we accept that the hierarchy of steps is one that can be further developed. It is one that can be further emphasized to ensure that we do the correct things with the waste that is inevitably generated by society and which inevitably must be made safe so that the environment is protected.
There is a continuing role for incineration within the waste management hierarchy, but its role needs to be constantly reviewed. In particular, there are certain elements of the way in which cement kilns are used for waste disposal, particularly hazardous waste disposal, that need to be examined. Although composting has been a Cinderella activity in the past, we need to give further assistance to that and encourage its development at local and regional level.
The new waste management strategy recognizes the role of local and regional authorities in facilitating, developing and implementing a real waste management strategy for Europe. Their participation, their positive actions are essential if we are to realize an effective waste management strategy. They help us in many ways to reinforce the proximity principle and ensure there is no possibility of waste tourism.
Finally, there is one issue that cannot be overlooked. I refer to the continued pressure to reduce toxic and other hazardous waste in the waste stream. Some of those substances, for example PVC, might be better dealt with by priority waste stream projects that could emphasize recycling as the main strategy. But if we are to have a real and genuine waste management strategy we must take toxics out of the waste stream.
Mr President, ladies and gentlemen, let me begin by stressing the great complexity and importance of waste management. It is a complex issue, because only at a relatively late stage was it realized, in the light of rulings by the European Court of Justice, that the position of waste in terms of the free movement of goods is something of an exceptional one, and that clarity is still lacking in this area. And it is an important area too, because the whole issue of waste management requires a fundamental solution, which will have a major impact on our quality of life in the future.
In principle, I would echo the rapporteur's criticism of the European Union's lack of a clear strategy, but with the following distinction: we in the European Parliament cannot on the one hand - like a Tibetan prayer-wheel - continually demand subsidiarity and deregulation, whilst calling on the other for the Community to have overall responsibility for waste policy.
I would draw your attention to the Austrian system, whereby the Länder and the local authorities are responsible for waste disposal. We have our own law on waste management and various waste management plans. So when the Commission is criticized for acting indecisively, this could stem from the fact that, in many cases, it is simply too remote from the real problems to be able to take swift and effective action. Nevertheless, I am in favour of all attempts to review and build on the Community's existing waste policy in the context of the action programme.
I am therefore also in favour of the resolution, particularly in the light of the sensible amendments proposed by members of my group. Our objective must be firstly to prevent waste, to recycle as much as possible, and only then to store or dispose of the remainder in a proper fashion.
Mr President, we have just been talking about the revision of the Fifth Action Programme on the Environment, but the current action programme contains an extremely important section on waste management. The Liberal Group supports the strategy adopted: first prevention, then reuse, then recycling and finally, as a last resort, the safe disposal of waste by incineration or dumping.
I sometimes think we could be more flexible in applying this order of precedence, since it may well be that technical environmental assessments indicate that it is better for the environment in some cases to depart from the order of the list. That is my first point.
Secondly, to reduce waste, a tax on raw materials and other economic instruments will have to be introduced. Agreements between industry and the authorities could also have a role to play here. If we are to reduce the amount of dangerous substances such as chlorine and heavy metals in waste, industry needs to use them less in its production processes. That is why we have tabled these two amendments, and we hope that our colleagues who are sitting here so tired and bleary-eyed will support them tomorrow.
Mr President, there was a time when we were concerned only with waste disposal, but the study of the flows and life-cycle of waste made us understand, first of all, that we needed to look at managing the whole of the cycle - from production to disposal - and it has now made us realize that we need to go further, to look at preventing waste production, by cutting down on the volume of what becomes waste - packaging, for example, and preventing the use of all products once destined to enter the waste chain. That means getting rid of many substances in current use which subsequently turn into toxic and dangerous waste.
That means changing our approach to the whole cycle of goods' production in an effort to prevent the creation of waste and thus obtain materials that are useable or recyclable. To do that we need to model ourselves on what happens in nature. In the natural environment, the variety and volume of what is produced is far greater than in industrial production, but nothing is rejected to become rubbish. It all becomes part of complex cycles which, as a result of the action of an energy source outside the system, solar energy, restores raw materials so that the complex and varied forms of flora and fauna continue to be produced.
I made those initial points to explain that we need to review the Community strategy for waste management, and the Commission communication in this field is therefore timely. However, the communication contains very little in the way of practical and functional information to remedy the problems considered, as explained by the rapporteur, Mrs Jensen.
The rapporteur and the Committee on the Environment, Public Health and Consumer Protection have tried to remedy those limitations in the Commission communication. We Greens support many of the proposals and welcome the fact that many of our amendments have been accepted by the Environment Committee. We must, however, point out that paragraph 4a was better worded in the rapporteur's original text and that some of our amendments have been rejected even though they were consistent with earlier decisions of the European Parliament and the Commission. That applies, for instance, to the amendment on the need first to sort waste and only thereafter dump or incinerate it; the same applies to the sorting of organic waste.
I have listed a few examples simply in order to inform the House that we shall be tabling a number of amendments to improve on the text.
I would first of all like to thank the Environment Committee, and its rapporteur, Mrs Kirsten Jensen, in particular for the work they have carried out with regard to the Commission's communication on a revision of the Community's strategy for waste management. This contribution has made it possible for our debate to take place today. The European Parliament's work has proceeded at a rapid pace, but this has not, in my view, had any effect on its quality, as today's debate has also demonstrated. The Commission's revision of the waste strategy is first and foremost a reaction to the European Parliament's and the Council's demand that the Commission produce a revision of the waste strategy for 1989. From the European Parliament's side this came as late as its resolution of 22 April 1994. The Commission has therefore proposed this strategy for waste management. It is not our intention to produce an action programme in the area of waste. There are several reasons for this. The first of these might be called the more formal reason, namely that the European Parliament specifically asked the Commission to produce a revision of its waste strategy of 1989. But the primary reason is that it could hardly hold up the whole of the legislative work. Indeed it is our hope this year in the Commission to produce a proposal on end-of-life vehicles at the same time as working on other proposals in the area of waste for 1997. The EU's waste legislation had its beginnings 20 years ago and is now due for a much needed revision, as many have pointed out. We have therefore begun by revising the basic legislation on waste, dangerous waste and the movement of waste. Within the frameworks of this legislation we are adapting waste management to new requirements and further development, and this means that there is in fact a very great degree of concordance between the proposal which Parliament has put forward and the proposal being worked on by the Commission.
This revision of the strategy holds to the general philosophy and basic principles adopted in 1989, but also highlights a number of areas that will require particular attention in the future, just as the rapporteur, Kirsten Jensen, has emphasized in her excellent report.
Mrs Kirsten Jensen also raised a number of concrete questions which at the present time I am unable to answer at all comprehensively. I will have to make do with addressing a couple of these questions by saying that we must come back to a debate on voluntary agreements. I agree with Mrs Kirsten Jensen that there is a difference between what is possible at a Community level and what is possible at a national level, and I would add that when we tackle the question of voluntary agreements, it is because we believe there is a need for some firmer rules of procedure than those that we have today.
With regard to the question of manufacturer responsibility contrasted with economic responsibility, I would make the following comment. I believe we can have a good debate on end-of-life vehicles since to a great extent this will become a discussion of the ways in which, through environmental legislation, we can affect production, which in many respects will be an appropriate solution.
We are therefore continuing our work by building up a hierarchy of principles. Even if this hierarchy is generally accepted, the Member States have quite different perspectives on the way they should be implemented in practice. Companies are in favour of flexibility so that to a certain extent they are able to determine the best way of dealing with their waste, and this applies in particular to the re-use and adaptation of waste. This is one of the controversial themes in the area of waste management. The reclaiming of materials must always be preferred to the gaining of energy, and this is closely related to the fact that the reclaiming of materials reduces the volume of waste, in addition to saving raw materials and energy.
One of the real environmental problems that faces us is the fact that the financial costs of re-using waste often result in companies investing in the gaining of energy instead of in the reclaiming of materials. This will not do, and fortunately public opinion is uneasy about combustion plants. No one is particularly keen to have a combustion plant as a neighbour.
The final disposal of waste at waste tips is the least advantageous solution, since it is both seen and noticed, apart from its impact on the environment. It is therefore essential that the disposal of waste takes place in as environmentally friendly a way as possible. At the end of all this the Commission will shortly produce a new proposal on waste tips.
Another disputed point in the revision of the strategy, which was highlighted in the report, is manufacturer responsibility, and I shall not be going into any further detail on this. I have already touched on this in response to Mrs Kirsten Jensen. The important thing here is that the manufacturer must be responsible, and unfortunately none of the proposals as they are framed, supports this point of view.
Product design is also a central factor in waste management, since a change in the intrinsic characteristics of products, their design and the production process, can have the effect of making those products easier to manage as waste. Ensuring that products have due regard for the environment contributes to making both consumption and production more viable, and will also have the effect of preventing and reducing waste. A life cycle analysis of products must therefore be carried out as an integral part of product management, as has been emphasized in Parliament's statement.
One more area in which conflict can arise is the complete implementation of a physical proximity principle in conjunction with the internal market. Such conflicts should result in the right balance being struck and in the best solution for the environment. Here too the manufacturer's role will be important and with it the manufacturer responsibility. The environment must be given the absolute first priority.
In our drawing up of the EU's waste strategy we must make use of the many tools and instruments available to us, as Mr Eisma mentioned in particular. In addition to legislation, there is particular value in taking advantage of economic and fiscal instruments. These points were also emphasized in the report. As I mentioned at the beginning of my comments, I am very pleased with the report and the proposal under discussion, since the proposals will contribute to the further development of the waste policy. This is a worthy and very constructive contribution, and one which will help the Commission on its way to the necessary legislation.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Thank you, and special thanks to the interpreters.
(The sitting was closed at 12.08 a.m.)